

Exhibit 10.1


--------------------------------------------------------------------------------





 
SECOND LIEN CREDIT AGREEMENT
dated as of June 21, 2013

among
QUICKSILVER RESOURCES INC.,
as Borrower,
CREDIT SUISSE AG,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.
as Syndication Agent,
BANK OF AMERICA, N.A.
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
THE LENDERS PARTY HERETO
__________________________________________________
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners
and


CREDIT SUISSE SECURITIES (USA) LLC J.P. MORGAN SECURITIES, LLC
as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

[CS&M Ref. No. 5865-871]






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
Definitions and Accounting Matters
 
 
 
SECTION 1.01. Terms Defined Above
1
SECTION 1.02. Certain Defined Terms
1
SECTION 1.03. Types of Loans and Borrowings
56
SECTION 1.04. Terms Generally; Rules of Construction
56
SECTION 1.05. Accounting Terms and Determinations; GAAP
57
SECTION 1.06. Status of Obligations
57
 
 
ARTICLE II
 
The Credits
 
 
 
SECTION 2.01. Commitments
58
SECTION 2.02. Loans and Borrowings
58
SECTION 2.03. Requests for Borrowings
59
SECTION 2.04. Interest Elections
59
SECTION 2.05. Funding
61
SECTION 2.06. Termination and Reduction of Commitments
61
SECTION 2.07. Currency Indemnity
61
SECTION 2.08. Incremental Facilities
62
SECTION 2.09. Loan Modification Offers
64
SECTION 2.10. Refinancing Facilities
64
 
 
ARTICLE III
 
Payments of Principal and Interest; Prepayments; Fees
 
 
 
SECTION 3.01. Repayment of Loans
66
SECTION 3.02. Interest
66
SECTION 3.03. Alternate Rate of Interest
67
SECTION 3.04. Optional Prepayments
67
SECTION 3.05. Mandatory Prepayments
70
SECTION 3.06. Fees
71
 
 
ARTICLE IV
 
Payments; Pro Rata Treatment; Sharing of Set-Offs
 
 
 
SECTION 4.01. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
72
SECTION 4.02. Presumption of Payment by the Borrower
73
SECTION 4.03. Disposition of Proceeds
73
 
 
 
 


i





--------------------------------------------------------------------------------




ARTICLE V
 
Increased Costs; Break Funding Payments; Payments; Taxes; Illegality
 
 
 
SECTION 5.01. Increased Costs
74
SECTION 5.02. Break Funding Payments
 
SECTION 5.03. Taxes
75
SECTION 5.04. Mitigation Obligations; Replacement of Lenders
79
 
 
ARTICLE VI
 
Conditions Precedent
 
 
 
SECTION 6.01. Effective Date
80
 
 
ARTICLE VII
 
Representations and Warranties
 
 
 
SECTION 7.01. Organization; Powers
83
SECTION 7.02. Authority; Enforceability
83
SECTION 7.03. Approvals; No Conflicts
83
SECTION 7.04. Financial Condition; No Material Adverse Effect
84
SECTION 7.05. Litigation
84
SECTION 7.06. Environmental Matters
84
SECTION 7.07. Compliance with the Laws and Agreements
85
SECTION 7.08. Investment Company Act
86
SECTION 7.09. Taxes
86
SECTION 7.10. Disclosure; No Material Misstatements
86
SECTION 7.11. Subsidiaries
86
SECTION 7.12. Insurance
87
SECTION 7.13. Location of Business and Offices
87
SECTION 7.14. Properties; Title, Etc
87
SECTION 7.15. Federal Reserve Regulations
88
SECTION 7.16. Compliance with Benefit Plans; ERISA
88
SECTION 7.17. Status As Senior Indebtedness
89
SECTION 7.18. Solvency
90
SECTION 7.19. Priority; Security Matters
90
 
 
ARTICLE VIII
 
Affirmative Covenants
 
 
 
SECTION 8.01. Financial Statements; Other Information
90
SECTION 8.02. Notices of Material Events
93
SECTION 8.03. Existence; Conduct of Business
93
SECTION 8.04. Payment of Obligations
93
SECTION 8.05. Operation and Maintenance of Properties
94
SECTION 8.06. Insurance
94


ii





--------------------------------------------------------------------------------




SECTION 8.07. Books and Records; Inspection Rights
95
SECTION 8.08. Compliance with Laws
95
SECTION 8.09. Environmental Matters
95
SECTION 8.10. Further Assurances
96
SECTION 8.11. Reserve Reports
96
SECTION 8.12. Title Information
98
SECTION 8.13. Additional Collateral; Additional Subsidiary Guarantors; Release
of Certain Guarantors/Collateral
98
SECTION 8.14. ERISA and Benefit Plan Compliance
100
SECTION 8.15. Unrestricted Subsidiaries
101
SECTION 8.16. Section 1031 Exchange
102
SECTION 8.17. Use of Proceeds
102
SECTION 8.18. Fiscal Year
102
 
 
ARTICLE IX
 
Negative Covenants
 
 
 
SECTION 9.01. Limitation on Indebtedness
102
SECTION 9.02. Limitation on Restricted Payments
107
SECTION 9.03. Limitation on Liens
112
SECTION 9.04. Limitation on Sale/Leaseback Transactions
112
SECTION 9.05. Limitation on Restrictions on Distributions from Restricted
Subsidiaries
112
SECTION 9.06. Limitation on Sales of Assets and Subsidiary Stock
114
SECTION 9.07. Limitation on Affiliate Transactions
117
SECTION 9.08. Limitation on Sale of Capital Stock of Restricted Subsidiaries
119
SECTION 9.09. Merger and Consolidation
119
SECTION 9.10. Limitation on Lines of Business
120
SECTION 9.11. Payments for Consent
120
SECTION 9.12. Offer to Repurchase Upon Change of Control
121
SECTION 9.13. Negative Pledge Agreements
121
 
 
ARTICLE X
 
Events of Default; Remedies
 
 
 
SECTION 10.01. Events of Default
122
SECTION 10.02. Remedies
124
 
 
ARTICLE XI
 
The Agents
 
 
 
SECTION 11.01. Appointment; Powers
125
SECTION 11.02. Duties and Obligations of Agents
125
SECTION 11.03. Action by an Agent
126
SECTION 11.04. Reliance by the Agents
126
SECTION 11.05. Subagents
127


iii





--------------------------------------------------------------------------------




SECTION 11.06. Resignation of Administrative Agent
127
SECTION 11.07. Agents as Lenders
127
SECTION 11.08. No Reliance
127
SECTION 11.09. Administrative Agent May File Proofs of Claim
128
SECTION 11.10. Authority Of Administrative Agent and Collateral Agent To Release
Collateral And Liens
129
SECTION 11.11. The Arrangers, Bookrunners, Co-Managers, Syndication Agent and
Co-Documentation Agents
129
 
 
ARTICLE XII
 
Miscellaneous
 
 
 
SECTION 12.01. Notices
129
SECTION 12.02. Waivers; Amendments
131
SECTION 12.03. Expenses, Indemnity; Damage Waiver
132
SECTION 12.04. Successors and Assigns
135
SECTION 12.05. Survival; Revival; Reinstatement
138
SECTION 12.06. Counterparts; Integration; Effectiveness
139
SECTION 12.07. Severability
139
SECTION 12.08. Right of Setoff
139
SECTION 12.09. GOVERNING LAW; JURISDICTION
140
SECTION 12.10. Headings
141
SECTION 12.11. Confidentiality
141
SECTION 12.12. Interest Rate Limitation
142
SECTION 12.13. EXCULPATION PROVISIONS
143
SECTION 12.14. No Third Party Beneficiaries
143
SECTION 12.15. Flood Insurance Regulation
144
SECTION 12.16. USA Patriot Act Notice
144
SECTION 12.17. No Fiduciary Duty
144
SECTION 12.18. Intercreditor Agreements
144






iv





--------------------------------------------------------------------------------




Annex I
 
List of Commitments
Exhibit A
 
Form of Note
Exhibit B
 
Form of Borrowing Request
Exhibit C
 
Form of Interest Election Request
Exhibit D
 
Form of Compliance Certificate
Exhibit E-1
 
Security Instruments
Exhibit E-2
 
Form of Guaranty Agreement
Exhibit F
 
Form of Assignment and Assumption
Exhibit G
 
Form of Pledge Agreement
Exhibit H-1
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Lenders; not partnerships)
Exhibit H-2
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Participants; not partnerships)
Exhibit H-3
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Participants; partnerships)
Exhibit H-4
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Lenders; partnerships)
Exhibit I-1
 
Form of First Lien Intercreditor Agreement
Exhibit I-2
 
Form of Pari Passu Intercreditor Agreement
 
 
 
Schedule 1.02
 
Initial Subsidiary Guarantors
Schedule 7.11
 
Subsidiaries and Partnerships; Unrestricted Subsidiaries
Schedule 7.12
 
Insurance




v





--------------------------------------------------------------------------------

1



SECOND LIEN CREDIT AGREEMENT dated as of June 21, 2013 (as amended, modified,
supplemented or restated from time to time, this “Agreement”), among QUICKSILVER
RESOURCES INC., a Delaware corporation (the “Borrower”); each of the Lenders
from time to time party hereto; and CREDIT SUISSE AG, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, capitalized terms used in these preliminary statements shall have the
respective meanings set forth for such terms in Section 1.01 hereof;
WHEREAS, the Lenders have agreed to make Loans to the Borrower on the Effective
Date, on the terms and subject to the conditions set forth herein, in an
aggregate principal amount of $625,000,000, and in connection therewith the
Borrower intends to consummate the following transactions: (a) the Borrower will
issue Second Lien Notes in an aggregate principal amount of $200,000,000, (b)
the Borrower will issue New Senior Notes in an aggregate principal amount of up
to $325,000,000, (c) the Borrower will launch the Tender Offer and, upon receipt
of the requisite consents pursuant to the Consent Solicitation, enter into one
or more supplemental indentures to eliminate substantially all of the
restrictive covenants and certain events of default contained in the indentures
related to the Existing 2015 Senior Notes and the Existing 2016 Senior Notes,
(d) the Borrower will launch the Consent Solicitation and, upon receipt of the
requisite consents pursuant to the Consent Solicitation, enter into the 2019
Senior Notes Indenture Amendment, and (e) the Borrower intends, promptly
following the Effective Date, to initiate the Cleanup Calls;
WHEREAS, the proceeds of the Loans are to be used, together with the proceeds of
the New Senior Notes, the Second Lien Notes and available cash, (a) to repay,
redeem or discharge the Existing 2015 Senior Notes and the Existing 2016 Senior
Notes tendered pursuant to the Tender Offer, (b) to pay the Transaction Costs,
(c) to fund the Cleanup Calls or to repurchase the Existing 2015 Senior Notes
and the Existing 2016 Senior Notes in open market transactions or (d) for
general corporate purposes;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE IDefinitions and Accounting Matters
SECTION 1.01.    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
SECTION 1.02.    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:






--------------------------------------------------------------------------------

2



“2019 Senior Notes Indenture Amendment” means a supplemental indenture to amend
the covenants in the indenture related to the Existing 2019 Senior Notes,
including in order to permit the Borrower to refinance the Existing Subordinate
Notes by incurring Indebtedness, including the New Senior Notes, that ranks
equally in right of payment with the Existing 2019 Senior Notes and excluding
any such refinancing of the Existing Subordinate Notes from the limitation on
restricted payments in such indenture.


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Indebtedness” means Indebtedness (a) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(b) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition. Acquired Indebtedness shall be deemed to have been
Incurred, with respect to clause (a) of the preceding sentence, on the date such
Person becomes a Restricted Subsidiary and, with respect to clause (b) of the
preceding sentence, on the date of consummation of such acquisition of assets.
“Additional Assets” means (a) any property or assets to be used by the Borrower
or a Restricted Subsidiary in its drilling or completion operations and
(b) Proved Hydrocarbon Interests.
“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination, the remainder of:
(a) the sum of:
(i) estimated discounted future net revenues from proved oil and gas reserves of
the Borrower and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any provincial, territorial, state, federal or foreign income
taxes, as estimated by the Borrower in a reserve report prepared as of the end
of the Borrower’s most recently completed fiscal year for which audited
financial statements are available:
(A)    as increased by, as of the date of determination, the estimated
discounted future net revenues from:
(1)    estimated proved oil and gas reserves acquired since such year end, which
reserves were not reflected in such year end reserve report, and
(2)    estimated oil and gas reserves attributable to upward revisions of
estimates of proved oil and gas reserves since such year end due to exploration,
development, exploitation or other activities, in each case calculated in
accordance with SEC guidelines (utilizing the prices for the fiscal quarter
ending prior to the date of determination); and






--------------------------------------------------------------------------------

3



(B)     decreased by, as of the date of determination, the estimated discounted
future net revenues from:
(1)    estimated proved oil and gas reserves included therein that shall have
been produced or disposed of since such year end, and
(2)    estimated oil and gas reserves included therein that are subsequently
removed from the proved oil and gas reserves of the Borrower and its Restricted
Subsidiaries as so calculated due to downward revisions of estimates of proved
oil and gas reserves since such year end due to changes in geological conditions
or other factors which would, in accordance with standard industry practice,
cause such revisions, in each case calculated on a pre-tax basis and
substantially in accordance with SEC guidelines (utilizing the prices for the
fiscal quarter ending prior to the date of determination), in each case as
estimated by the Borrower’s petroleum engineers or any independent petroleum
engineers engaged by the Borrower for that purpose;
(ii)    the capitalized costs that are attributable to oil and gas properties of
the Borrower and its Restricted Subsidiaries to which no proved oil and gas
reserves are attributable, based on the Borrower’s books and records as of a
date no earlier than the date of the Borrower’s latest annual or quarterly
consolidated financial statements;
(iii)    the Net Working Capital on a date no earlier than the date of the
Borrower’s latest annual or quarterly consolidated financial statements; and
(iv)    the greater of:
(A)    the net book value of other tangible assets of the Borrower and its
Restricted Subsidiaries, as of a date no earlier than the date of the Borrower’s
latest annual or quarterly consolidated financial statements, and
(B)    the appraised value, as estimated by independent appraisers, of other
tangible assets of the Borrower and its Restricted Subsidiaries, as of a date no
earlier than the date of the Borrower’s latest audited consolidated financial
statements (provided that the Borrower shall not be required to obtain any
appraisal of any assets); minus
(b)    the sum of:
(i)    any amount included in (a)(i) through (a)(iv) above that is attributable
to Minority Interests;
(ii)    any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest audited consolidated financial
statements;
(iii)    to the extent included in (a)(i) above, the estimated discounted future
net revenues, calculated in accordance with SEC guidelines (utilizing the prices
utilized in the Borrower’s year end reserve report), attributable to reserves
which are






--------------------------------------------------------------------------------

4



required to be delivered to third parties to fully satisfy the obligations of
the Borrower and its Restricted Subsidiaries with respect to Volumetric
Production Payments (determined, if applicable, using the schedules specified
with respect thereto); and
(iv)    to the extent included in (a)(i) above, the estimated discounted future
net revenues, calculated in accordance with SEC guidelines, attributable to
reserves subject to Dollar-Denominated Production Payments which, based on the
estimates of production and price assumptions included in determining the
estimated discounted future net revenues specified in (a)(i) above, would be
necessary to fully satisfy the payment obligations of the Borrower and its
Restricted Subsidiaries with respect to Dollar-Denominated Production Payments
(determined, if applicable, using the schedules specified with respect thereto).
If the Borrower changes its method of accounting from the full cost method of
accounting to the successful efforts or a similar method, “Adjusted Consolidated
Net Tangible Assets” will continue to be calculated as if the Borrower were
still using the full cost method of accounting.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble of
this Agreement.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent and the Co-Documentation Agents; and “Agent” means any of
them, as the context requires.
“Agreed Currency” has the meaning assigned to such term in Section 2.07(a).
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate in
effect on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a one-month Interest Period commencing on the second
Business Day after such date plus 1.00% per annum. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Adjusted






--------------------------------------------------------------------------------

5



LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of the term “Federal Funds Effective Rate”, the
Alternate Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.
Notwithstanding the foregoing, if the Alternate Base Rate determined as provided
above shall be lower than 2.25% per annum at any time, the Alternate Base Rate
shall be deemed to be 2.25% per annum at such time.
“Amended Loans” has the meaning set forth in the definition of Permitted
Amendment.
“Amending Lender” has the meaning set forth in Section 2.09(a).
“Amendment Request Class” has the meaning set forth in Section 2.09(a).
“Applicable Discount” has the meaning assigned to such term in Section
3.04(d)(iii).
“Applicable Margin” means, for any day, (a) with respect to any Eurodollar
Borrowing, 5.75% per annum, and (b) with respect to any ABR Borrowing, 4.75% per
annum.
“Applicable Percentage” means, with respect to any Lender (a) when used with
reference to any specified Class at any time, a fraction (expressed as a
percentage) equal to (i) such Lender’s Commitment in respect of such Class (or,
if the Loans of such Class have been funded pursuant to Section 2.01, the
principal amount of such Lender’s outstanding Loans of such Class) at such time
over (ii) the aggregate Commitments in respect of such Class (or, if the Loans
of such Class have been funded pursuant to Section 2.01, the aggregate principal
amount of the outstanding Loans of such Class) at such time; and (b) when used
without reference to any specified Class, a fraction (expressed as a percentage)
equal to (A) the aggregate amount of such Lender’s unfunded Commitments and
outstanding Loans at such time over (B) the aggregate amount of the unfunded
Commitments and outstanding Loans of all the Lenders at such time.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means (a) with respect to the U.S. Reserve Report
and the First Lien U.S. Reserve Report, Schlumberger Data and Consulting
Services, (b) with respect to the Canadian Reserve Report, LaRoche Petroleum
Consultants Limited and (c) any other independent petroleum engineers or other
independent petroleum consultant(s) reasonably acceptable to the Administrative
Agent.






--------------------------------------------------------------------------------

6



“Arrangers” means Credit Suisse Securities (USA) LLC and J.P. Morgan Securities,
LLC.
“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of the Oil and Gas
Business), transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of shares of Capital Stock of a Subsidiary (other than directors’
qualifying shares), property or other assets (each referred to for the purposes
of this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries, including any disposition by means of a merger, consolidation or
similar transaction.
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:
(a)    a disposition by a Restricted Subsidiary to the Borrower or by the
Borrower or a Restricted Subsidiary to a Wholly-Owned Subsidiary;
(b)    the sale of Cash Equivalents in the ordinary course of business;
(c)    a disposition of Hydrocarbons or mineral products in the ordinary course
of the Oil and Gas Business;
(d)    a disposition of obsolete or worn out equipment or equipment that is no
longer useful in the conduct of the business of the Borrower and its Restricted
Subsidiaries and that is disposed of in each case in the ordinary course of
business;
(e)    transactions permitted by Section 9.09;
(f)    an issuance of Capital Stock by a Restricted Subsidiary to the Borrower
or to a Wholly-Owned Subsidiary;
(g)    for purposes of Section 9.06 only, the making of a Permitted Investment
or a disposition subject to Section 9.02;
(h)    an Asset Swap effected in compliance with Section 9.06;
(i)    dispositions of assets with an aggregate fair market value since the date
of this Agreement of less than $5,000,000;
(j)    dispositions in connection with the creation, encumbrance or existence of
Permitted Liens or the exercise of any rights or remedies with respect thereto;
(k)    dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(l)    the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of






--------------------------------------------------------------------------------

7



business and which do not materially interfere with the business of the Borrower
and its Restricted Subsidiaries;
(m)    any Production Payments and Reserve Sales, provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, Incurred, issued,
assumed or Guaranteed in connection with the acquisition or financing of, and no
later than 60 days after the acquisition of, the property that is subject
thereto;
(n)    the sale or transfer (whether or not in the ordinary course of the Oil
and Gas Business) of oil and/or gas properties or direct or indirect interests
in real property; provided that, at the time of such sale or transfer, such
properties do not have associated with them any proved reserves capable of being
produced in material economic quantities; and
(o)    the abandonment, farm-out, exchange, lease or sublease of developed or
undeveloped oil and/or gas properties or interests therein in the ordinary
course of business or in exchange for oil and/or gas properties or interests
therein owned or held by another Person.
“Asset Disposition Offer” has the meaning assigned to such term in Section 9.06.
“Asset Disposition Offer Amount” has the meaning assigned to such term in
Section 9.06.
“Asset Disposition Offer Period” has the meaning assigned to such term in
Section 9.06.
“Asset Disposition Purchase Date” has the meaning assigned to such term in
Section 9.06.
“Asset Swap” means any concurrent purchase and sale or exchange of oil and gas
properties or interests therein or other assets or properties used or useful in
the Oil and Gas Business, including Capital Stock of any Person who holds any
such properties, interests or assets, between the Borrower or any of its
Restricted Subsidiaries and another Person; provided that any cash received must
be applied in accordance with Section 9.06.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
borne by the Existing 2019 Senior Notes (whether or not such Notes remain
outstanding), compounded semi-annually) of the total obligations of the lessee
for rental payments during the remaining term of






--------------------------------------------------------------------------------

8



the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).
“Auction” has the meaning assigned to such term in Section 3.04(d)(i).
“Auction Amount” has the meaning assigned to such term in Section 3.04(d)(i).
“Auction Notice” has the meaning assigned to such term in Section 3.04(d)(i).
“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (a) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (b) the sum of all such payments.
“Bank Indebtedness” means any and all amounts, whether outstanding on the date
of this Agreement or Incurred after such date, payable by the Borrower under or
in respect of a Credit Facility, and any related notes, collateral documents,
letters of credit and guarantees and any Interest Rate Agreement entered into in
connection with a Credit Facility, including principal, premium, if any,
interest (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower at the rate specified
therein, whether or not a claim for post-filing interest is allowed in such
proceedings), fees, charges, expenses, reimbursement obligations, guarantees and
all other amounts payable thereunder or in respect thereof.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Board of Directors” means, as to any Person, the board of directors or
comparable governing body of such Person or a duly authorized committee of such
board of directors.
“Bookrunners” means Credit Suisse Securities (USA) LLC, J.P. Morgan Securities,
LLC, Citigroup Global Markets Inc., Deutsche Bank Securities Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or a United States
federal holiday or any other day on which commercial banks in New York City are
authorized or required by law to be closed; provided that if such day relates to
a Borrowing or continuation of, a payment or prepayment of principal of or
interest on, or a conversion of or into, or the Interest Period for, a
Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing
or






--------------------------------------------------------------------------------

9



continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which banks are open for dealings in Dollar deposits in the
London interbank market.
“Canadian Benefit Plans” means any employee benefit plan, maintained or
contributed to by any Canadian Subsidiary that is not a Canadian Pension Plan
and which is primarily for the benefit of the employees or former employees of
any Canadian Subsidiary employed in Canada who participate or are eligible to
participate, including all profit sharing, incentive compensation, savings,
supplemental retirement, retiring allowance, severance, deferred compensation,
welfare, bonus, supplementary unemployment benefit plans or arrangements and all
life, health, dental and disability plans and arrangements primarily for the
benefit of such employees.
“Canadian First Lien Credit Agreement” means the Amended and Restated Credit
Agreement dated as of December 22, 2011, among the Borrower, QRCI, the lenders,
syndication agent and co-documentation agents party thereto and JPMorgan Chase
Bank, N.A., as Global Administrative Agent, as amended by Omnibus Amendment No.
1 dated as of May 23, 2012, Omnibus Amendment No. 2 dated as of August 6, 2012,
Omnibus Amendment No. 3 dated as of October 5, 2012, Omnibus Amendment No. 4
dated as of April 30, 2013, and the First Lien Amendment and as further amended,
restated, renewed, extended, supplemented, increased, replaced, refinanced or
otherwise modified from time to time.
“Canadian Pension Plan” means any pension plan to which any Canadian Subsidiary
contributes or has made contributions on behalf of its employees and required to
be registered under Canadian provincial or federal pension benefits standards
legislation and which is contributed to by (or to which there is or may be an
obligation to contribute by) the Canadian Subsidiaries, other than a
multi-employer pension plan as defined under such legislation.
“Canadian Pension Plan Termination Event” means an event which would reasonably
be expected to entitle a Person (without the consent of any Canadian Subsidiary)
to wind-up or terminate a Canadian Pension Plan in full or in part, or the
institution of any steps by any Governmental Authority to terminate or order the
termination or wind-up of, in full or in part, any Canadian Pension Plan, or an
event respecting any Canadian Pension Plan which would result in the revocation
of the registration of such Canadian Pension Plan or which could otherwise
reasonably be expected to adversely affect the tax status of any such Canadian
Pension Plan.
“Canadian Reserve Report” means a Reserve Report for the Oil and Gas Properties
located within the territorial limits of Canada.
“Canadian Subsidiaries” means, collectively, QRCI and its Subsidiaries that are
Restricted Subsidiaries.
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person or its Subsidiaries as lessee
that would be capitalized on a balance sheet of such Person or its Subsidiaries
prepared in conformity with GAAP, other than,






--------------------------------------------------------------------------------

10



in the case of such Person or its Subsidiaries, any such lease under which such
Person or any of its Subsidiaries is the lessor.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person and its Subsidiaries under Capital
Leases, as determined on a consolidated basis in conformity with GAAP.
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
“Cash Equivalents” means:
(b)    securities issued or directly and fully guaranteed or insured by the
United States Government or any agency or instrumentality of the United States
(provided that the full faith and credit of the United States is pledged in
support thereof), having a maturity within one year after the date of
acquisition thereof;
(c)    marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year after the date of acquisition
thereof and, at the time of such acquisition, having a credit rating of at least
“A” or the equivalent thereof from either Standard & Poor’s Ratings Services or
Moody’s Investors Service, Inc. (or an equivalent rating by another nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of investments);
(d)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year after the date of acquisition thereof issued by any commercial
bank the long-term debt of which is rated at the time of acquisition at least
“A” or the equivalent thereof by Standard & Poor’s Ratings Services or “A” or
the equivalent thereof by Moody’s Investors Service, Inc. (or an equivalent
rating by another nationally recognized rating agency if both of the two named
rating agencies cease publishing ratings of investments), and having combined
capital and surplus in excess of $500 million;
(e)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank meeting the qualifications specified in clause (c)
above;
(f)    commercial paper rated at the time of acquisition thereof at least “A-2”
or the equivalent thereof by Standard & Poor’s Ratings Services or “P-2” or the
equivalent thereof by Moody’s Investors Service, Inc. (or an equivalent rating
by another nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of investments), and in any case maturing
within one year after the date of acquisition thereof; and
(g)    interests in any investment company or money market fund which invests
95% or more of its assets in instruments of the type specified in clauses (a)
through (e) above.






--------------------------------------------------------------------------------

11



“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of the Borrower or any of its
Restricted Subsidiaries.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Change of Control” means:
(a)    Any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted
Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Borrower (or its successor by merger, consolidation or
purchase of all or substantially all of its assets) (for the purposes of this
clause, such person or group shall be deemed to beneficially own any Voting
Stock of the Borrower held by a parent entity of the Borrower, if such person or
group “beneficially owns” (as defined above), directly or indirectly, more than
50% of the voting power of the Voting Stock of such parent entity); or
(b)    the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or
(c)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) other than a Permitted Holder; or
(d)    the adoption by the stockholders of the Borrower of a plan or proposal
for the liquidation or dissolution of the Borrower.
“Change of Control Offer” has the meaning assigned to such term in Section 9.12.
“Change of Control Payment Date” has the meaning assigned to such term in
Section 9.12.






--------------------------------------------------------------------------------

12



“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Loans made on the
Effective Date or Loans of any class established pursuant to Section 2.08, 2.09
or 2.10, (b) any Commitment, refers to whether such Commitment is one of the
Commitments in effect on the Effective Date or commitments of any class
established pursuant to Section 2.08 or 2.10 and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.
“Cleanup Calls” means each of the repurchase, redemption or discharge, within 60
days following the Effective Date, of Existing 2015 Senior Notes and Existing
2016 Senior Notes in accordance with the terms of the indentures under which
such notes were issued.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means, at any time, all Property that is, or is required under the
terms of this Agreement to be, subject to the Liens created by the Security
Instruments to secure the Secured Indebtedness.
“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent under the Security Instruments (together with its
successors in such capacity).
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    the Administrative Agent shall have received from each Domestic
Subsidiary that is required under Section 8.13 to Guarantee the Secured
Indebtedness, a counterpart of the Guaranty Agreement, duly executed and
delivered on behalf of such Person;
(b)    The Administrative Agent shall have received a counterpart of the Pledge
Agreement, duly executed and delivered on behalf of the Borrower, each
Subsidiary Guarantor and each other Domestic Subsidiary that is required under
Section 8.13 to be a party to the Pledge Agreement, and all certificates
representing Capital Stock and other instruments and documents required under
Section 8.13 to be delivered to the Collateral Agent (or to the First Lien
Administrative Agent as gratuitous bailee for the Administrative Agent) shall
have been so delivered;
(c)    all documents and instruments, including Uniform Commercial Code
financing statements, required by applicable law or reasonably requested by the
Administrative Agent or the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Instruments and to
perfect such Liens to the extent required by, and with the priority required by,
the Security Instruments or this Agreement, shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording;






--------------------------------------------------------------------------------

13



(d)    the Administrative Agent shall have received (i) counterparts of Security
Instruments creating Liens on (A) all interests in Oil and Gas Properties and
other Property owned by the Borrower or any Domestic Subsidiary (other than
Property referred to in the preceding clauses of this definition) that are
subject to any Lien securing the First Lien Secured Indebtedness (or that would
be required, under the U.S. First Lien Credit Agreement as in effect on the date
of this Agreement, to secure such First Lien Secured Indebtedness if such First
Lien Secured Indebtedness were outstanding and such U.S. First Lien Credit
Agreement were in effect) and (B) Mortgaged Properties that, taken together,
represent at least 87.5% of the total value of the Proved Hydrocarbon Interests
evaluated in the then most recent First Lien U.S. Reserve Report, after giving
effect to exploration and production activities, acquisitions, dispositions and
production, each such Security Instrument to be comparable to the corresponding
First Lien Security Instrument, if any, reasonably satisfactory in form and
substance to the Administrative Agent and duly executed and delivered by the
record owner of the applicable interest in Oil and Gas Properties or other
Property, and each Lien created by such Security Instruments subject only to
Permitted Liens that are also prior to the Liens securing the First Lien Secured
Indebtedness, in the case of Liens other than Liens securing the First Lien
Secured Indebtedness, (ii) if any Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
law, including Regulation H of the Board, and (iii) such title information and
other documents (but excluding legal opinions other than those specified in
Section 6.01) as the Administrative Agent or the Collateral Agent may reasonably
request with respect to any such Security Instrument or the interests or
Property subject thereto;
(e)    each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Instruments to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title information, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties if, and for so long as the Administrative Agent, in consultation with
the Borrower, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title information, legal
opinions or other deliverables, shall be excessive in view of the benefits to be
obtained by the Lenders therefrom. The Administrative Agent may grant extensions
of time for the creation and perfection of security interests in or the
obtaining of title information, legal opinions or other deliverables with
respect to particular assets to be agreed with the Borrower (including
extensions beyond the Effective Date).
“Co-Managers” means Canadian Imperial Bank of Commerce, New York Agency, RBS
Securities Corporation, TD Securities (USA) LLC, The Bank of Nova Scotia and UBS
Securities LLC.






--------------------------------------------------------------------------------

14



“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate amount of the Loan to be made by such Lender. The Commitments
of the Lenders are set forth in Annex I to this Agreement. The aggregate amount
of the Commitments on the Effective Date is $625,000,000.
“Commodity Agreements” means, in respect of any Person, any futures contract,
forward contract, commodity swap agreement, commodity option agreement or other
similar agreement or arrangement in respect of Hydrocarbons purchased, used,
produced, processed or sold by such Person and designed to protect such Person
against fluctuations in Hydrocarbon prices.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent Solicitation” means a consent solicitation with respect to the Existing
2019 Senior Notes pursuant to which the Borrower has requested consents that
will permit it to enter into the 2019 Senior Notes Indenture Amendment.


“Consolidated Coverage Ratio” means, as of any date of determination, the ratio
of (a) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are in
existence to (b) Consolidated Interest Expense for such four fiscal quarters;
provided, that:
(i)    if the Borrower or any Restricted Subsidiary:
(A)    has Incurred any Indebtedness since the beginning of such period that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period will be calculated after giving effect on a pro forma basis to such
Indebtedness as if such Indebtedness had been Incurred on the first day of such
period (except that in making such computation, the amount of Indebtedness under
any revolving credit facility outstanding on the date of such calculation will
be deemed to be (x) the average daily balance of such Indebtedness during such
four fiscal quarters or such shorter period for which such facility was
outstanding or (y) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation) and the discharge of any other Indebtedness repaid, repurchased,
defeased or otherwise discharged with the proceeds of such new Indebtedness as
if such discharge had occurred on the first day of such period; or
(B)    has repaid, repurchased, defeased or otherwise discharged any
Indebtedness since the beginning of the period that is no longer outstanding on






--------------------------------------------------------------------------------

15



such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio involves a discharge of Indebtedness
(in each case other than Indebtedness Incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and the related
commitment terminated), Consolidated EBITDA and Consolidated Interest Expense
for such period will be calculated after giving effect on a pro forma basis to
such discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such discharge had occurred on the first day of such period;
(ii)    if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Disposition or the transaction giving rise
to the need to calculate the Consolidated Coverage Ratio is such an Asset
Disposition:
(A)    the Consolidated EBITDA for such period will be reduced by an amount
equal to the Consolidated EBITDA (if positive) directly attributable to the
assets which are the subject of such Asset Disposition for such period or
increased by an amount equal to the absolute value of the Consolidated EBITDA
(if negative) directly attributable thereto for such period; and
(B)    Consolidated Interest Expense for such period will be reduced by an
amount equal to the Consolidated Interest Expense directly attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
defeased or otherwise discharged with respect to the Borrower and its continuing
Restricted Subsidiaries in connection with such Asset Disposition for such
period (or, if the Capital Stock of any Restricted Subsidiary is sold, the
Consolidated Interest Expense for such period directly attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Borrower and its
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such sale);
(iii)    if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person which becomes a Restricted Subsidiary or is
merged with or into the Borrower) or an acquisition of assets, including any
acquisition of assets occurring in connection with a transaction giving rise to
the need to calculate the Consolidated Coverage Ratio, which constitutes all or
substantially all of a company, division, operating unit, segment, business,
group of related assets or line of business, Consolidated EBITDA and
Consolidated Interest Expense for such period will be calculated after giving
pro forma effect thereto (including the Incurrence of any Indebtedness) as if
such Investment or acquisition occurred on the first day of such period; and
(iv)    if since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period shall have Incurred any
Indebtedness or discharged any Indebtedness, made any Asset Disposition or any
Investment or acquisition of assets that would have required an adjustment
pursuant to clause (ii) or (iii) above if






--------------------------------------------------------------------------------

16



made by the Borrower or a Restricted Subsidiary during such period, Consolidated
EBITDA and Consolidated Interest Expense for such period will be calculated
after giving pro forma effect thereto as if such Asset Disposition or Investment
or acquisition of assets occurred on the first day of such period.
For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of the Borrower
(including pro forma expense and cost reductions calculated on a basis
consistent with Regulation S-X under the Securities Act of 1933). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness if such Interest Rate Agreement has a remaining term in excess
of 12 months). If any Indebtedness that is being given pro forma effect bears an
interest rate at the option of the Borrower, the interest rate shall be
calculated by applying such optional rate chosen by the Borrower.
“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:
(a)    Consolidated Interest Expense;
(b)    Consolidated Income Taxes;
(c)    consolidated depletion, depreciation and amortization expenses;
(d)    consolidated impairment charges recorded in connection with the
application of Financial Accounting Standard No. 142 “Goodwill and Other
Intangibles;”
(e)    consolidated exploration expenses, if applicable;
(f)    (i) any write-off of deferred financing costs, (ii) any capitalized
interest and (iii) the interest portion of any deferred payment obligations; and
(g)    other consolidated non-cash charges reducing Consolidated Net Income
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation);
less, to the extent included in calculating such Consolidated Net Income and in
excess of any costs or expenses attributable thereto that were deducted in
calculating such Consolidated Net Income, the sum of (x) the amount of deferred
revenues that are amortized during such period and are attributable to reserves
that are subject to Volumetric Production Payments and (y) amounts recorded in
accordance with GAAP as repayments of principal and interest pursuant to
Dollar-Denominated Production Payments.






--------------------------------------------------------------------------------

17



Notwithstanding the preceding sentence, the items described in clauses (b)
through (f) above relating to amounts of a Restricted Subsidiary of a Person
will be added to Consolidated Net Income to compute Consolidated EBITDA of such
Person only to the extent (and in the same proportion) that the net income
(loss) of such Restricted Subsidiary was included in calculating the
Consolidated Net Income of such Person and, to the extent the amounts set forth
in clauses (b) through (f) above are in excess of those necessary to offset a
net loss of such Restricted Subsidiary or if such Restricted Subsidiary has net
income for such period included in Consolidated Net Income, only if a
corresponding amount would not be prohibited at the date of determination to be
dividended to the Borrower by such Restricted Subsidiary pursuant to the terms
of its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Restricted
Subsidiary or its stockholders, except for restrictions under any Credit
Facility.
“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority which taxes or other payments are (x)
calculated by reference to the income or profits of such Person or such Person
and its Subsidiaries or (y) any franchise taxes or equity taxes (in each case to
the extent included in computing Consolidated Net Income for such period),
regardless of whether such taxes or payments are required to be remitted to any
governmental authority.
“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of the Borrower and its consolidated Restricted Subsidiaries, whether
paid or accrued, plus, to the extent not included in such interest expense:
(a)    interest expense attributable to Capital Lease Obligations and the
interest portion of rent expense associated with Attributable Indebtedness in
respect of the relevant lease giving rise thereto, determined as if such lease
were a Capital Lease in accordance with GAAP and the interest component of any
deferred payment obligations;
(b)    amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Interest
Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Interest Expense);
(c)    non-cash interest expense;
(d)    commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing;
(e)    the interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries;
(f)    costs associated with Hedging Obligations (including amortization of
fees); provided that if Hedging Obligations result in net benefits rather than
costs, such net benefits shall be credited to reduce Consolidated Interest
Expense unless, pursuant to GAAP, such net benefits are otherwise reflected in
Consolidated Net Income;






--------------------------------------------------------------------------------

18



(g)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period;
(h)    the product of (i) all dividends paid or payable in cash, Cash
Equivalents or Indebtedness or accrued during such period on any series of
Disqualified Stock of such Person or on Preferred Stock of its Restricted
Subsidiaries, which dividends are payable to a party other than the Borrower or
a Wholly-Owned Subsidiary, times (ii) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state, provincial and local statutory tax rate of such Person, expressed as a
decimal, in each case, on a consolidated basis and in accordance with GAAP;
(i)    Receivables Fees; and
(j)    the cash contributions to any employee stock ownership plan or similar
trust to the extent such contributions are used by such plan or trust to pay
interest or fees to any Person (other than the Borrower) in connection with
Indebtedness Incurred by such plan or trust.
For the purpose of calculating the Consolidated Coverage Ratio in connection
with the Incurrence of any Indebtedness described in the final paragraph of the
definition of “Indebtedness,” the calculation of Consolidated Interest Expense
shall include all interest expense (including any amounts described in clauses
(a) through (j) above) relating to any Indebtedness of the Borrower or any
Restricted Subsidiary described in the final paragraph of the definition of
“Indebtedness.”
For purposes of the foregoing, total interest expense will be determined (A)
after giving effect to any net payments made or received by the Borrower and its
Subsidiaries with respect to Interest Rate Agreements and (B) exclusive of
amounts classified as other comprehensive income in the balance sheet of the
Borrower. Notwithstanding anything to the contrary contained herein,
commissions, discounts, yield and other fees and charges Incurred in connection
with any transaction pursuant to which the Borrower or its Restricted
Subsidiaries may sell, convey or otherwise transfer or grant a security interest
in any accounts receivable or related assets shall be included in Consolidated
Interest Expense.
“Consolidated Net Income” means, for any period, the net consolidated income
(loss) of the Borrower and its consolidated Restricted Subsidiaries determined
in accordance with GAAP; provided that there will not be included in such
Consolidated Net Income:
(a)    any net income (loss) of any Person (other than the Borrower) if such
Person is not a Restricted Subsidiary, except that:
(i)    subject to the limitations contained in clauses (c), (d) and (e) below,
the Borrower’s equity in the net income of any such Person for such period will
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (b) below); and






--------------------------------------------------------------------------------

19



(ii)    the Borrower’s equity in a net loss of any such Person (other than an
Unrestricted Subsidiary) for such period will be included in determining such
Consolidated Net Income to the extent such loss has been funded with cash from
the Borrower or a Restricted Subsidiary;
(b)    any net income (but not loss) of any Restricted Subsidiary if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower, except that:
(i)    subject to the limitations contained in clauses (c), (d) and (e) below,
the Borrower’s equity in the net income of any such Restricted Subsidiary for
such period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend (subject, in the case of a dividend to another Restricted Subsidiary,
to the limitation contained in this clause); provided that the net income of a
Special Entity that does not Guarantee the Secured Indebtedness will not be
included in such Consolidated Net Income except for the amount of cash actually
distributed by such Special Entity during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitation contained in this clause); and
(ii)    the Borrower’s equity in a net loss of any such Restricted Subsidiary
for such period will be included in determining such Consolidated Net Income;
(c)    any after-tax gain (loss) realized upon the sale or other disposition of
any property, plant or equipment of the Borrower or its consolidated Restricted
Subsidiaries (including pursuant to any Sale/Leaseback Transaction) which is not
sold or otherwise disposed of in the ordinary course of business and any gain
(loss) realized upon the sale or other disposition of any Capital Stock of any
Person;
(d)    any after-tax extraordinary gain or loss;
(e)    the cumulative effect of a change in accounting principles;
(f)    any asset impairment writedowns on Oil and Gas Properties under GAAP or
SEC guidelines; and
(g)    any unrealized non-cash gains or losses on charges in respect of Hedging
Obligations (including those resulting from the application of SFAS 133).
“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which are
or shall be (or should have been) consolidated with the financial statements of
the Borrower in accordance with GAAP.






--------------------------------------------------------------------------------

20



“Continuing Directors” means the individuals who, as of the date of this
Agreement, are directors of the Borrower and any individual becoming a director
of the Borrower subsequent to the date of this Agreement whose election,
nomination for election by the Borrower’s stockholders or appointment, was
approved by a majority of the then Continuing Directors (either by a specific
vote or by approval of the proxy statement of the Borrower in which such
individual is named as a nominee for election as a director, without objection
to such nomination).
“Control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative of the foregoing.
“Credit Facility” means, with respect to the Borrower or any Subsidiary
Guarantor, one or more (a) credit facilities (including, without limitation, the
First Lien Credit Agreements and this Agreement) or commercial paper facilities
with banks or other institutional lenders providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, (b) debt securities, indentures
or other forms of debt financing (including convertible or exchangeable debt
instruments or bank guarantees or bankers’ acceptances) or (c) instruments or
agreements evidencing any other Indebtedness, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time (including successive amendments, restatements,
modifications, renewals, refunds, replacements or refinancings and whether or
not with the original administrative agent and lenders or borrowers or issuers
or another administrative agent or agents or other lenders or borrowers or
issuers and whether provided under the original First Lien Credit Agreements,
this Agreement or any other credit or other agreement or indenture).
“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement as to which such Person is a party or a beneficiary.
“Default” means any event which, with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” means a rate per annum equal to 2% plus the rate applicable to
ABR Loans as provided in Section 3.02(a).
“Discount Range” has the meaning assigned to such term in Section 3.04(d)(i).
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;






--------------------------------------------------------------------------------

21



(b)    is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary); or
(c)    is redeemable at the option of the holder of the Capital Stock in whole
or in part,
in each case on or prior to the date that is 91 days after the Final Maturity
Date, provided that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such Capital Stock upon the occurrence of
a change of control or asset disposition (each defined in a substantially
identical manner to the corresponding definitions in this Agreement) shall not
constitute Disqualified Stock if the terms of such Capital Stock (and all such
securities into which it is convertible or for which it is ratable or
exchangeable) provide that the Borrower may not repurchase or redeem any such
Capital Stock (and all such securities into which it is convertible or for which
it is ratable or exchangeable) pursuant to such provision prior to the repayment
in full of the Secured Indebtedness.
“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“EBITDAX” has the meaning set forth in the U.S. First Lien Credit Agreement, as
such agreement is in effect on the date of this Agreement.
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund (any two or more Approved Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) and that extends credit or buys loans in the ordinary course of business;
provided that neither a natural person, nor any Loan Party nor any Affiliate of
any Loan Party, shall be an Eligible Assignee.
“Environmental Complaint” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, proceeding,
judgment, letter or other communication from any federal, provincial,
territorial, state or municipal authority or any other






--------------------------------------------------------------------------------

22



party against the Borrower or any Restricted Subsidiary involving (a) a
Hazardous Discharge from or onto any real property owned, leased or operated at
any time by Borrower or any Subsidiary, or (b) a Hazardous Discharge caused, in
whole or in part, by Borrower or any Subsidiary or by any Person acting on
behalf of or at the instruction of the Borrower or any Subsidiary, or (c) any
violation of any Environmental Law by the Borrower or any Subsidiary.
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (with respect to exposure to hazardous substances),
the environment or the preservation or reclamation of natural resources, as
applicable in any jurisdictions in which the Borrower or any Restricted
Subsidiary is conducting or at any time has conducted business, or where any Oil
and Gas Property of the Borrower or any Restricted Subsidiary is located,
including without limitation, (a) with respect to the Borrower or any Domestic
Subsidiary or any Oil and Gas Property of the Borrower or any Domestic
Subsidiary located in the United States, the Oil Pollution Act of 1990, as
amended (“OPA”), the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”), the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended (“RCRA”), the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended
and (b) with respect to any Canadian Subsidiary conducting business, or any Oil
and Gas Property of any Canadian Subsidiary located, in Canada, the
Environmental Protection and Enhancement Act, R.S.A. 2000, c. E-12, as amended,
(“EPEA”), the Oil and Gas Conservation Act, R.S.A. 2000, c. E-12, as amended
(“OGCA”) and the Canadian Environmental Protection Act, 1999. S.C. 1999. c. 33,
as amended. With respect to the Borrower or any Domestic Subsidiary or any Oil
and Gas Property of the Borrower or any Domestic Subsidiary located in the
United States, the term “oil” has the meaning specified in OPA, the terms
“release” (or “threatened release”) have the meanings specified in CERCLA, the
terms “solid waste” and “disposal” (or “disposed”) have the meanings specified
under applicable State Environmental Law; provided, however, that to the extent
the applicable Environmental Laws of the state or local jurisdiction in which
any Oil and Gas Property of the Borrower or any Subsidiary is located establish
an equivalent meaning for “oil”, “release”, or “disposal” which is broader than
that specified above, such broader meaning shall apply to the extent applicable
to such state or local jurisdiction. With respect to any Canadian Subsidiary
conducting business, or any Oil and Gas Property of any Canadian Subsidiary
located, in Canada, the term “oil” has the meaning specified in OGCA, the term
“release” has the meanings specified in EPEA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings, or comparable meanings, specified
under applicable provincial or territorial Environmental Law in Canada;
provided, however, that to the extent the applicable Environmental Laws of the
province, territory or local jurisdiction in which any Oil and Gas Property of
any Canadian Subsidiary is located establish an equivalent meaning for “oil”,
“release”, or “disposal” which is broader than that specified above, such
broader meaning shall apply to the extent applicable to such province, territory
or local jurisdiction.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of






--------------------------------------------------------------------------------

23



the Borrower or any Restricted Subsidiary resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder with respect to a Pension Plan, (b) the
withdrawal of the Borrower, a Restricted Subsidiary or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in section 4001(a)(2) of ERISA or from a Multiemployer Plan, (c) the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination under section 4041 of ERISA, (d) the
institution of proceedings to terminate a Pension Plan by the PBGC, (e) receipt
by Borrower, a Restricted Subsidiary, or any ERISA Affiliate of a notice of
withdrawal liability pursuant to Section 4202 of ERISA, (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(g) the incurrence or assumption by Borrower, a Restricted Subsidiary, or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to any
Pension Plan or Multiemployer Plan (other than to make contributions in the
ordinary course of business for the payment of current premiums which are not
past due), (h) the occurrence of a non-exempt prohibited transaction under
section 406 of ERISA or section 4975 of the Code that is reasonably likely to
result in liability to the Borrower or a Restricted Subsidiary, (i) the failure
with respect to a Pension Plan, to satisfy the minimum funding standard under
section 412 of the Code or section 302 of ERISA, or (j) the receipt by Borrower,
any Restricted Subsidiary, or any ERISA Affiliate of any notice concerning the
determination that a Multiemployer Plan is in endangered or critical status,
within the meaning of section 305 of ERISA, or insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excess Proceeds” has the meaning assigned to such term in Section 9.06.
“Exchange Act” the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------

24



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes or any similar Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.04) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with its obligations under Section 5.03(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Notes” means the Existing Subordinate Notes, Existing 2015 Senior
Notes, Existing 2016 Senior Notes and Existing 2019 Senior Notes.
“Existing Subordinate Notes” means, collectively, each of Borrower’s 7⅛% Senior
Subordinated Notes due 2016, as amended, restated, renewed, extended,
supplemented, increased, replaced, refinanced or otherwise modified from time to
time.
“Existing 2015 Senior Notes” means, collectively, each of the Borrower’s 8¼%
Senior Notes due 2015, as amended, restated, renewed, extended, supplemented,
replaced, refinanced or otherwise modified from time to time.
“Existing 2016 Senior Notes” means, collectively, each of the Borrower’s 11¾ %
Senior Notes due 2016, as amended, restated, renewed, extended, supplemented,
replaced, refinanced or otherwise modified from time to time.
“Existing 2019 Senior Notes” means, collectively, each of the Borrower’s 9⅛%
Senior Notes due 2019, as amended, restated, renewed, extended, supplemented,
replaced, refinanced or otherwise modified from time to time.
“Failed Auction” has the meaning assigned to such term in Section 3.04(d)(iii).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
thereto) and any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.






--------------------------------------------------------------------------------

25



“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Final Maturity Date” means, initially, June 21, 2019, and thereafter, at any
time, the latest Maturity Date applicable at such time to any Loan.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller.
“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).
“First Lien Administrative Agent” means JPMorgan Chase Bank, N.A., as “Global
Administrative Agent” under the First Lien Credit Agreements.
“First Lien Amendment” means an omnibus amendment to the First Lien Credit
Agreements to permit and otherwise facilitate this Agreement and the
Transactions.
“First Lien Credit Agreements” means the U.S. First Lien Credit Agreement and
the Canadian First Lien Credit Agreement.
“First Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement in the form of Exhibit I-1 hereto dated as of the date hereof among
the Collateral Agent, the Administrative Agent, for itself and on behalf of the
Lenders, the Bank of New York Mellon Trust Company N.A., for itself and on
behalf of the holders from time to time of the Second Lien Notes, and the First
Lien Administrative Agent, for itself and on behalf of the “Lenders” under the
First Lien Credit Agreements.
“First Lien U.S. Reserve Report” means (a) at any time when the U.S. First Lien
Credit Agreement is in effect and JPMorgan Chase Bank, N.A. is the First Lien
Administrative Agent, each “U.S. Reserve Report” (as defined in the U.S. First
Lien Credit Agreement) delivered pursuant to Section 8.11(c) of the U.S. First
Lien Credit Agreement (or the analogous provision following any amendment
thereof), with such redactions thereto as are requested by the First Lien
Administrative Agent with respect to the pricing assumptions used therein, that
is satisfactory to the First Lien Administrative Agent (unless the
Administrative Agent shall have objected to such report within five Business
Days of receipt of the final version thereof accepted by the First Lien
Administrative Agent) and (b) at any other time, a reserve report reasonably
satisfactory to the Administrative Agent prepared on substantially the same
basis as that provided for in the U.S. First Lien Credit Agreement (as in effect
on the date hereof) using the Energy Lending Pricing Summary provided by
Macquarie Tristone (or if such service is no longer available, another similar
service reasonably satisfactory to the Administrative Agent).






--------------------------------------------------------------------------------

26



“First Lien Secured Indebtedness” means the “Secured Indebtedness” as defined in
the U.S. First Lien Credit Agreement as in effect on the date of this Agreement.
“First Lien Security Instruments” means the “Security Instruments” as defined in
the U.S. First Lien Credit Agreement as in effect on the date of this Agreement.
“Flood Insurance Regulation” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1972 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC §4001, et. seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect
or any successor statute thereto and (e) any regulations promulgated under any
of the foregoing statutes.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement contributed to by the Borrower or its Restricted Subsidiaries with
respect to employees employed outside Canada and the United States.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America or Canada, as applicable, as in effect from time to time subject to the
terms and conditions set forth in Section 1.05; provided that for purposes of
Article 9 (including each defined term used therein (and each definition used
directly or indirectly in any such defined term)) “GAAP” shall mean generally
accepted accounting principles in the United States of America, as in effect as
of March 16, 2006, including those set forth in the opinions and pronouncements
of the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession.
“Governmental Authority” means, as applicable, the governments of the United
States of America and/or Canada, any other nation or any political subdivision
thereof, whether provincial, territorial, state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of government over the Borrower, any
Restricted Subsidiary, any of their Properties, any Agent or any Lender.
“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any Governmental Authority, whether now or hereinafter in effect, including,
without limitation, environmental laws, energy






--------------------------------------------------------------------------------

27



regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
any obligation, direct or indirect, contingent or otherwise, of such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements or by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (b) entered into for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb shall have a
correlative meaning.
“Guarantor Senior Indebtedness” means, with respect to a Subsidiary Guarantor,
the following obligations, whether outstanding on the date of this Agreement or
thereafter issued, without duplication:
(a)    any Guarantee of the Bank Indebtedness, the Second Lien Notes or the
Secured Indebtedness by such Subsidiary Guarantor and all other Guarantees by
such Subsidiary Guarantor of Senior Indebtedness of the Borrower or Guarantor
Senior Indebtedness of any other Subsidiary Guarantor; and
(b)    all obligations consisting of principal of and premium, if any, accrued
and unpaid interest on, and fees and other amounts relating to, all other
Indebtedness of the Subsidiary Guarantor. Guarantor Senior Indebtedness includes
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Subsidiary Guarantor regardless of whether
post-filing interest is allowed in such proceeding.
Notwithstanding anything to the contrary in the preceding paragraph, Guarantor
Senior Indebtedness will not include:
(a)    any Indebtedness Incurred in violation of this Agreement;
(b)    any obligations of such Subsidiary Guarantor to the Borrower or another
Subsidiary;
(c)    any liability for federal, state, local, foreign or other taxes owed or
owing by such Subsidiary Guarantor;
(d)    any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including Guarantees thereof or instruments
evidencing such liabilities);
(e)    any Indebtedness, Guarantee or obligation of such Subsidiary Guarantor
that is expressly subordinate or junior in right of payment to any other
Indebtedness, Guarantee






--------------------------------------------------------------------------------

28



or obligation of such Guarantor, including, without limitation, any Guarantor
Subordinated Obligations of such Guarantor; or
(f)    any Capital Stock.
“Guarantor Subordinated Obligation” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the date of this Agreement or thereafter Incurred) which is expressly
subordinate in right of payment to the Subsidiary Guarantee of such Subsidiary
Guarantor pursuant to a written agreement.
“Guaranty Agreement” means an agreement executed by the Subsidiary Guarantors in
substantially the form of Exhibit E-2 unconditionally guaranteeing on a joint
and several basis payment of the Secured Indebtedness, as the same may be
amended, modified or supplemented from time to time.
“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Material from or onto any real property owned, leased
or operated at any time by the Borrower or any Subsidiary or any real property
owned, leased or operated by any other Person.
“Hazardous Material” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, pollutants, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other hazardous or toxic substances or wastes (including oil and natural
gas exploration, production and development wastes) of any nature, in each case,
to the extent regulated pursuant to any Environmental Law, and any petroleum,
petroleum products or petroleum distillates.
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement or Commodity
Agreement.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or the Notes
or on other Secured Indebtedness under laws applicable to such Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to Hydrocarbons, oil and gas leases, mineral leases,
or other liquid or gaseous Hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.






--------------------------------------------------------------------------------

29



“Immaterial Title Deficiencies” means minor defects or deficiencies in title
which do not diminish by more than 5% the aggregate value of the Oil and Gas
Properties evaluated in the most recent First Lien U.S. Reserve Report delivered
pursuant to Section 8.11.
“Income Tax Act (Canada)” means the Income Tax Act (Canada) and regulations
promulgated thereunder, as amended from time to time.
“Incremental Commitment” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.08, to make Incremental Loans of any Class hereunder, expressed as
an amount representing the maximum principal amount of the Incremental Loans of
such Class to be made by such Lender.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Commitments of any Class and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.08.
“Incremental Lender” means a Lender with an Incremental Commitment or an
outstanding Incremental Loan.
“Incremental Loan” means a term loan made by an Incremental Lender to the
Borrower pursuant to Section 2.08.
“Incur” means issue, create, assume, Guarantee, incur or otherwise become liable
for; provided that any Indebtedness or Capital Stock of a Person existing at the
time such Person becomes a Restricted Subsidiary (whether by merger,
consolidation, acquisition or otherwise) will be deemed to be Incurred by such
Restricted Subsidiary at the time it becomes a Restricted Subsidiary; and the
terms “Incurred” and “Incurrence” have meanings correlative to the foregoing.
“Indebtedness” means, as applied to any Person, without duplication:
(a)    all obligations of such Person for borrowed money;
(b)    all obligations of such Person for the deferred purchase price of
property or services (other than property and services purchased, and expense
accruals and deferred compensation items arising, in the ordinary course of
business);
(c)    all obligations of such Person evidenced by notes, bonds, debentures,
mandatorily redeemable preferred stock or other similar instruments (other than
performance, surety and appeals bonds arising in the ordinary course of
business);
(d)    all payment obligations created or arising under any conditional sale,
deferred price or other title retention agreement with respect to property
acquired by such






--------------------------------------------------------------------------------

30



Person (unless the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property);
(e)    any Capital Lease Obligation of such Person, other than obligations under
oil and gas leases entered into in the ordinary course of business;
(f)    all reimbursement, payment or similar obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or
incurred in connection with public liability insurance, workers’ compensation,
unemployment insurance, old-age pensions and other social security benefits
other than in respect of employee benefit plans subject to ERISA);
(g)    all obligations of such Person, contingent or otherwise, under any
guarantee by such Person of the obligations of another Person of the type
referred to in clauses (a) through (f) above;
(h)    the principal component or liquidation preference of all obligations of
such Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary that is not a Subsidiary
Guarantor, any Preferred Stock (but excluding, in each case, any accrued
dividends);
(i)    to the extent not otherwise included in this definition, net obligations
of such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time); and
(j)    all obligations referred to in clauses (a) through (f) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any mortgage or security interest in property
(including without limitation accounts, contract rights and general intangibles)
owned by such Person and as to which such Person has not assumed or become
liable for the payment of such obligations other than to the extent of the
property subject to such mortgage or security interest;
except that Indebtedness of the type referred to in clauses (g) and (j) above
will be included within the definition of “Indebtedness” only to the extent of
the least of (i) the amount of the underlying Indebtedness referred to in the
applicable clause (a) through (f) above, (ii) in the case of clause (g), the
limit on recoveries, if any, from such Person under obligations of the type
referred to in clause (g) above and (iii) in the case of clause (j), the
aggregate value (as determined in good faith by the board of directors or
similar governing body of such Person) of the property of such Person subject to
such mortgage or security interest.
In addition, “Indebtedness” of any Person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such Person if:






--------------------------------------------------------------------------------

31



(a)    such Indebtedness is the obligation of a partnership or joint venture
that is not a Restricted Subsidiary (a “Joint Venture”);
(b)    such Person or a Restricted Subsidiary of such Person is a general
partner of the Joint Venture (a “General Partner”); and
(c)    there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets of such Person or a
Restricted Subsidiary of such Person;
in which case, such Indebtedness shall be included in an amount not to exceed:
(i)
the lesser of (A) the net assets of the General Partner and (B) the amount of
such obligations to the extent that there is recourse, by contract or operation
of law, to the property or assets of such Person or a Restricted Subsidiary of
such Person; or

(ii)
if less than the amount determined pursuant to clause (A) immediately above, the
actual amount of such Indebtedness that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Intercreditor Agreement” means each of the First Lien Intercreditor Agreement
and the Pari Passu Intercreditor Agreement.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
agreed to by all Lenders, 12 months thereafter, as the Borrower may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest






--------------------------------------------------------------------------------

32



Period pertaining to a Eurodollar Borrowing that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate futures contract, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances or extensions of credit to employees,
directors or customers in the ordinary course of business) or other extensions
of credit (including by way of Guarantee or similar arrangement, but excluding
any debt or extension of credit represented by a bank deposit other than a time
deposit) or capital contribution to (by means of any transfer of cash or other
property or any payment for property or services), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person and all other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP; provided that
none of the following will be deemed to be an Investment:
(a)    Hedging Obligations Incurred in the ordinary course of business and in
compliance with this Agreement;
(b)    endorsements of negotiable instruments and documents in the ordinary
course of business; and
(c)    an acquisition of assets, Capital Stock or other securities by the
Borrower or a Subsidiary for consideration to the extent such consideration
consists of Common Stock of the Borrower.
For purposes of Section 9.02,
(i)    “Investment” will include the portion (proportionate to the Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, the Borrower will be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets (as
conclusively determined by the Board of Directors of the Borrower in good faith)
of such Subsidiary at the time that such Subsidiary is so re-designated a
Restricted Subsidiary; and






--------------------------------------------------------------------------------

33



(ii)    any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Borrower.
“Judgment Currency” has the meaning assigned to such term in Section 2.07(b).
“Later Debt” has the meaning assigned to such term in Section 9.06.
“Later Debt Proceeds” has the meaning assigned to such term in Section 9.06.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to Section 2.08 or 2.10 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or to any replacement market
convention therefor selected by the Administrative Agent) for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period. Notwithstanding the foregoing,
if the LIBO Rate determined as provided above with respect to any Eurodollar
Loan shall be lower than 1.25% per annum at any time, the LIBO Rate applicable
to such Loan shall be deemed to be 1.25% per annum at such time.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest or floating charge arising from a mortgage, debenture,
encumbrance, pledge, security agreement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes or (b) production payments
and the like payable out of Oil and Gas Properties. The term “Lien” shall
include easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations. For the purposes of this Agreement, Borrower or any
Restricted Subsidiary shall be deemed to own subject to a Lien any asset which
is acquired or held subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset. Notwithstanding the foregoing, for purposes of Article
9, “Lien” shall mean any mortgage,






--------------------------------------------------------------------------------

34



pledge, security interest, encumbrance, lien or similar charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof).
“Loan Documents” means this Agreement, each Incremental Facility Agreement, Loan
Modification Agreement and Refinancing Facility Agreement, the Notes and the
Security Instruments.
“Loan Modification Agreement” means a Loan Modification Agreement in form and
substance reasonably satisfactory to the Administrative Agent among the
Borrower, the Administrative Agent and one or more Amending Lenders, effecting a
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.09.
“Loan Modification Offer” has the meaning set forth in Section 2.09(a).
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means Lenders having more than 50% of the unused Commitments
and outstanding Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole; provided that changes in the prices of
Hydrocarbons will not constitute a Material Adverse Effect, (b) the validity or
enforceability of any of the Loan Documents or the ability of the Borrower and
the Restricted Subsidiaries to perform any of their respective obligations under
any Loan Document to which it is a party or (c) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent or any Lender
under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans) or Hedging
Obligations of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $45,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of any Hedging
Obligations of the Borrower or any Restricted Subsidiary at any time shall be
the net amount (after giving effect to any netting agreements) that the Borrower
or such Restricted Subsidiary would be required to pay if the applicable
Interest Rate Agreement, Currency Agreement or Commodity Agreement were
terminated at such time.
“Material Restricted Subsidiary” means, at any time, each Restricted Subsidiary
that is a Domestic Subsidiary and owns assets representing 7.5% or more of the
total assets of the Borrower and its Restricted Subsidiaries or whose EBITDAX
represents 7.5% or more of the EBITDAX of the Borrower and its Restricted
Subsidiaries. For purposes of this definition, the total EBITDAX of the Borrower
and its Restricted Subsidiaries shall be determined as of the end of the
Borrower’s most recent fiscal quarter for which financial statements are
available.






--------------------------------------------------------------------------------

35



“Maturity Date” means, with respect to the Loans made on the Effective Date, the
earlier of the Final Maturity Date and any date on which such Loans are required
to be prepaid pursuant to Section 3.05(b). The “Maturity Date” with respect to
the Incremental Loans, Amended Loans or Refinancing Loans of any Class shall be
that determined for such Loans as provided in Section 2.08, 2.09 or 2.10, as
applicable, and set forth in the applicable Incremental Facility Agreement, Loan
Modification Agreement or Refinancing Facility Agreement.
“Midstream Joint Venture” means the joint venture between the Company and
Kohlberg Kravis Roberts & Co. L.P. pursuant to the Contribution Agreement
between QRCI and the Fortune Creek Gathering and Processing Partnership, dated
as of December 23, 2011.
“Minority Interest” means the percentage interest represented by any shares of
stock of any class of Capital Stock of a Restricted Subsidiary that are not
owned by the Borrower or a Restricted Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by the Borrower or any Subsidiary
Guarantor which is subject to the Liens existing and to exist under the terms of
the Security Instruments.
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.
“NGL” means natural gas liquids.
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring Person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(a)    all legal, accounting, investment banking, title and recording tax
expenses, commissions and other fees and expenses Incurred, and all federal,
state, provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset
Disposition;
(b)    all payments made on any Indebtedness which is secured by any assets
subject to such Asset Disposition, in accordance with the terms of any Lien upon
such assets, or which must by its terms, or in order to obtain a necessary
consent to such Asset Disposition or by applicable law, be repaid out of the
proceeds from such Asset Disposition;






--------------------------------------------------------------------------------

36



(c)    all distributions and other payments required to be made to Minority
Interest holders in Subsidiaries or joint ventures as a result of such Asset
Disposition; and
(d)    amounts accrued in accordance with GAAP in respect of liabilities
associated with the assets disposed of in such Asset Disposition and retained by
the Borrower or any Restricted Subsidiary after such Asset Disposition or
liabilities incurred in connection with such Asset Disposition.
“Net Cash Proceeds” means, with respect to any issuance or sale of Capital
Stock, the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).
“Net Working Capital” means (a) all current assets of the Borrower and its
Restricted Subsidiaries except current assets under Commodity Agreements less
(b) all current liabilities of the Borrower and its Restricted Subsidiaries,
except current liabilities included in Indebtedness and any current liabilities
under Commodity Agreements, in each case as set forth in the consolidated
financial statements of the Borrower prepared in accordance with GAAP.
“New Senior Notes” means up to $700,000,000 aggregate principal amount of senior
unsecured notes of the Borrower issued in one or more series on or following the
Effective Date and in each case having a maturity not earlier than the seventh
anniversary of the Effective Date and being designated as a series of “New
Senior Notes” in a written notice from the Borrower to the Administrative Agent.


“Non-Recourse Indebtedness” means Indebtedness of a Person:
(a)    as to which neither the Borrower nor any Restricted Subsidiary (i)
provides any Guarantee or credit support of any kind (including any undertaking,
guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable (as a guarantor or
otherwise);
(b)    no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower or any Restricted Subsidiary to declare a default
under such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its Stated Maturity; and
(c)    the explicit terms of which provide there is no recourse against any of
the assets of the Borrower or its Restricted Subsidiaries.
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.






--------------------------------------------------------------------------------

37



“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
“Offer to Purchase” means the Offers to Purchase for Cash Any and All Existing
Subordinate Notes, Existing 2015 Senior Notes, Existing 2016 Senior Notes and
Solicitation of Consents for Amendments to the Related Indentures dated as of
May 23, 2013, from the Borrower to the Holders (as defined therein).
“Oil and Gas Business” means (a) the business of acquiring, exploring,
exploiting, developing, producing, operating and disposing of interests in oil,
gas, liquid natural gas and other hydrocarbon properties, (b) the business of
gathering, marketing, treating, processing, storing, refining, selling and
transporting any production from such interests or properties and products
produced therefrom or in association therewith and (c) any business or activity
relating to, arising from or necessary, appropriate or incidental to the
activities described in the foregoing clauses (a) and (b) of this definition.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, transportation, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses
and surface buildings, structures and the contents thereof which contents are
not otherwise Oil and Gas Properties situated on such Hydrocarbon Interests or
Property) and (x) including any and all oil wells, gas wells, injection wells or
other wells, fuel separators, liquid extraction plants, plant compressors,
pumps, pumping units, field gathering systems, tanks and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
casing, tubing and rods, surface leases, rights-of-way, easements and servitudes
together with all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing and (y) excluding any of the
foregoing assets described in clause (x) manufactured for sale to third parties
to the extent not used by the manufacturing Person in connection with the
operating, working or development of any of such Hydrocarbon Interests or
Property; provided that notwithstanding anything to the






--------------------------------------------------------------------------------

38



contrary contained herein, “Oil and Gas Properties” shall not include cash,
deposit accounts (including Deposit Accounts (as defined in the New York Uniform
Commercial Code)), commodity accounts (including Commodity Accounts (as defined
in the New York Uniform Commercial Code)) or securities accounts (including
Securities Accounts (as defined in the New York Uniform Commercial Code)).
“Oil and Gas Swap Agreement” means a Swap Agreement pursuant to which any Person
hedges the price (including basis or transportation cost differentials) to be
received by it for future production of Hydrocarbons.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).
“Other Currency” has the meaning assigned to such term in Section 2.07(a).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).
“Pari Passu Debt” means Loans, Second Lien Notes and Refinancing Indebtedness
thereof, in each case to the extent (a) secured by the Security Instruments or
by a Lien on the Collateral that ranks equally with the Lien of the Security
Instruments and (b) containing provisions similar to those of Section 9.06
requiring the Borrower to make an offer to purchase such Indebtedness with the
proceeds from any Asset Disposition.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement in the form of Exhibit I-2 hereto dated as of the date hereof among
the Administrative






--------------------------------------------------------------------------------

39



Agent on behalf of the Lenders, the trustee under the indenture for the Second
Lien Notes on behalf of the holders of the Second Lien Notes and the Collateral
Agent.
“Participant” has the meaning assigned to such term in Section 12.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
12.04(c)(iii).
“PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means any employee pension benefit plan as defined in section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code and in
respect of which the Borrower, a Restricted Subsidiary or any ERISA Affiliate of
the foregoing may have liability, including any liability by reason of having
been a substantial employer pursuant to section 4063 of ERISA at any time during
the preceding five years, or by reason of being deemed to be a contributing
sponsor under section 4069 of ERISA.
“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.09, providing for an extension of the Maturity Date and/or an increase
or decrease in the rate of interest applicable to the Amending Lenders’ Loans of
the applicable Amendment Request Class (such Loans being referred to as the
“Amended Loans”) and, in connection therewith, any of the following: (a) a
modification of the scheduled amortization applicable thereto, provided that the
Average Life of such Amended Loans shall be no shorter than the remaining
Average Life (determined at the time of such Loan Modification Offer) of the
Loans of such Class, (b) the inclusion of fees to be payable to the Amending
Lenders in respect of such Loan Modification Offer or their Amended Loans and/or
(c) an addition of any affirmative or negative covenants applicable to the
Borrower and the Subsidiaries, provided that any such additional covenant with
which the Borrower and the Subsidiaries shall be required to comply prior to the
Final Maturity Date in effect immediately prior to such Permitted Amendment
shall also be for the benefit of all other Lenders.
“Permitted Business Investment” means any Investment made in the ordinary course
of the business of the Borrower or any Restricted Subsidiary or that is of a
kind or character that is customarily made in the conduct of the Oil and Gas
Business, including investments or expenditures for actively exploiting,
exploring for, acquiring, developing, producing, processing, refining,
gathering, marketing or transporting Hydrocarbons through agreements,
transactions, interests or arrangements which permit one to share risks or
costs, comply with regulatory requirements regarding local ownership or satisfy
other objectives






--------------------------------------------------------------------------------

40



customarily achieved through the conduct of the Oil and Gas Business jointly
with third parties, including:
(a)    ownership interests in oil and gas properties, liquid natural gas
facilities, refineries, drilling operations, processing facilities, gathering
systems, pipelines or ancillary real property interests; and
(b)    Investments in the form of or pursuant to oil and gas leases, operating
agreements, gathering agreements, processing agreements, farm-in agreements,
farm-out agreements, development agreements, area of mutual interest agreements,
unitization or pooling designations, declarations, orders and agreements, gas
balancing or deferred production agreements, joint bidding agreements, service
contracts, joint venture agreements, partnership agreements (whether general or
limited), subscription agreements, stock purchase agreements and other similar
agreements (including for limited liability companies) with third parties.
“Permitted Holders” means the following:
(a)    the Borrower or any Subsidiary of the Borrower;
(b)    a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Borrower or any
Subsidiary of the Borrower; and
(c)    Mercury Exploration Company, Quicksilver Energy, L.P., The Discovery
Fund, Pennsylvania Avenue Limited Partnership, Pennsylvania Management Company,
the estate of Frank Darden, Lucy Darden, Anne Darden Self, Glenn Darden or
Thomas Darden, and their respective successors, assigns, designees, heirs,
beneficiaries, trusts, estates or Controlled affiliates.
“Permitted Investments” means an Investment by the Borrower or any Restricted
Subsidiary in:
(a)    a Restricted Subsidiary (other than a Special Entity that does not
Guarantee the Secured Indebtedness) or a Person which will, upon the making of
such Investment, become a Restricted Subsidiary (other than a Special Entity
that does not Guarantee the Secured Indebtedness); provided that the primary
business of such Restricted Subsidiary is the Oil and Gas Business;
(b)    another Person if as a result of such Investment such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;
provided that such Person’s primary business is the Oil and Gas Business;
(c)    cash and Cash Equivalents;
(d)    receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of the Oil and Gas Business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;






--------------------------------------------------------------------------------

41



(e)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(f)    loans or advances to employees and directors made in the ordinary course
of business of the Borrower or such Restricted Subsidiary;
(g)    Capital Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;
(h)    Investments made as a result of the receipt of non-cash consideration
from an Asset Disposition that was made pursuant to and in compliance with
Section 9.06;
(i)    Investments in existence on the date of this Agreement or made pursuant
to agreements or commitments in effect on such date;
(j)    Commodity Agreements, Currency Agreements, Interest Rate Agreements and
related Hedging Obligations, which transactions or obligations are Incurred in
compliance with Section 9.01;
(k)    Investments by the Borrower or any of its Restricted Subsidiaries,
together with all other Investments pursuant to this clause (k), in an aggregate
amount not to exceed $10,000,000 outstanding at any one time (with the fair
market value of each such Investment being measured at the time made and without
giving effect to subsequent changes in value);
(l)    Guarantees made in accordance with Section 9.01;
(m)    Investments in a Special Entity that does not Guarantee the Secured
Indebtedness in an aggregate amount not to exceed 10% of Adjusted Consolidated
Net Tangible Assets (with Adjusted Consolidated Net Tangible Assets and the fair
market value of such Investment being measured at the time such Investment is
made and without giving effect to subsequent changes in value);
(n)    Permitted Business Investments in an aggregate amount not to exceed 5% of
Adjusted Consolidated Net Tangible Assets (with Adjusted Consolidated Net
Tangible Assets and the fair market value of each such Investment being measured
at the time such Investment is made and without giving effect to subsequent
changes in value); and
(o)    any Asset Swap made in accordance with Section 9.06.
In order to be a Permitted Investment, an Investment need not be permitted
solely by one subsection of this definition but may be permitted in part by one
such subsection and in part by one or more other subsections of this definition.
In the event an Investment meets the criteria of one or more of the subsections
of this definition, the Borrower, in its sole discretion, may classify (or
subsequently reclassify) all or any portion of such Investment as being
permitted by any one or more of such subsections.
“Permitted Liens” means, with respect to any Person:






--------------------------------------------------------------------------------

42



(a)    Liens on the Collateral securing Indebtedness and related obligations
Incurred under Section 9.01(b)(i), but only to the extent such Indebtedness is
(i) Indebtedness outstanding under this Agreement on the Effective Date, or
Incurred under Section 2.08, 2.09 or 2.10 of this Agreement and any Refinancing
Indebtedness in respect thereof; (ii) Indebtedness under the Second Lien Notes
and any Refinancing Indebtedness in respect thereof; or (iii) Indebtedness under
the First Lien Credit Agreements or another Credit Facility that is secured by
Prior Liens or any Refinancing Indebtedness in respect thereof; provided that
(A) in the case of Indebtedness described in clause (ii), the collateral agent,
trustee or other security representative for the holders of such Indebtedness
shall have become a party to both the First Lien Intercreditor Agreement and the
Pari Passu Intercreditor Agreement and (B) in the case of Indebtedness described
in clause (iii), (x) such Lien shall be permitted by the second sentence of
Section 9.03 and (y) the collateral agent, trustee or other security
representative for the holders of such Indebtedness shall have become a party to
the First Lien Intercreditor Agreement;
(b)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or earnest money, good faith
or similar deposits in connection with bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public, regulatory or statutory obligations of such Person or
deposits of cash or Cash Equivalents to secure surety or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case Incurred in the ordinary
course of business;
(c)    Liens imposed by law, including carriers’, warehousemen’s, suppliers’,
materialmen’s and mechanics’ Liens, in each case for sums not yet due or being
contested in good faith by appropriate proceedings if appropriate reserves or
other provisions required by GAAP, if any, shall have been made in respect
thereof;
(d)    Liens for taxes, assessments or other governmental charges not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings if appropriate reserves or other provisions required
by GAAP shall have been made in respect thereof;
(e)    Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such letters of credit do not constitute Indebtedness;
(f)    encumbrances, easements or reservations of, or rights of others for,
licenses, rights of way, servitudes, permits, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning, building codes or
surface leases and other similar rights in respect of surface operations or
other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;






--------------------------------------------------------------------------------

43



(g)    Liens securing Hedging Obligations;
(h)    leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;
(i)    any judgment Lien not giving rise to an Event of Default so long as such
Lien is adequately bonded and any appropriate legal proceedings which may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;
(j)     Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capital Lease Obligations, purchase money obligations or
other payments Incurred to finance the acquisition, improvement or construction
of, assets or property acquired or constructed in the ordinary course of
business; provided that:
(i)    the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement and does not exceed the
cost of the assets or property so acquired or constructed; and
(ii)    such Liens are created within 180 days of construction or acquisition of
such assets or property and do not encumber any other assets or property of the
Borrower or any Restricted Subsidiary other than such assets or property and
assets affixed or appurtenant thereto;
(k)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:
(i)    such deposit account is not a dedicated cash collateral account and is
not subject to restrictions against access by the Borrower in excess of those
set forth by regulations promulgated by the Board; and
(ii)    such deposit account is not intended by the Borrower or any Restricted
Subsidiary to provide collateral to the depository institution;
(l)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;
(m)    Liens existing on the date of this Agreement;
(n)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided that such Liens are not created,
Incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Restricted Subsidiary; provided further, however, that any
such Lien may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;






--------------------------------------------------------------------------------

44



(o)    Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created, Incurred or assumed in connection with, or in
contemplation of, such acquisition; provided further, however, that such Liens
may not extend to any other property owned by the Borrower or any Restricted
Subsidiary;
(p)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or a Wholly-Owned Subsidiary;
(q)    [reserved]
(r)    Liens securing Refinancing Indebtedness Incurred to refinance
Indebtedness that was previously so secured, provided that any such Lien is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which the original Lien arose,
could secure) the Indebtedness being refinanced or is in respect of property
that is the security for a Permitted Lien hereunder;
(s)     any interest or title of a lessor under any Capital Lease Obligation or
operating lease;
(t)    Liens in respect of Production Payments and Reserve Sales, which Liens
shall be limited to the oil and gas property or other interest that is subject
to such Production Payments and Reserve Sales;
(u)    Liens arising under oil and gas leases, farm-out agreements, farm-in
agreements, division orders, contracts for the sale, purchase, exchange,
transportation, gathering or processing of Hydrocarbons, partnership agreements,
joint venture agreements, unitizations and pooling designations, declarations,
orders and agreements, development agreements, operating agreements, production
sales contracts, area of mutual interest agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements which are customary in the Oil and Gas
Business; provided in all instances, that such Liens are limited to the assets
that are subject to the relevant agreement, program, order or contract;
(v)    Liens on pipelines or pipeline facilities that arise by operation of law;
and
(w)    Liens securing Indebtedness (other than Subordinated Obligations and
Guarantor Subordinated Obligations) in an aggregate principal amount outstanding
at any one time not to exceed $10 million.
Notwithstanding the foregoing provisions of this definition, for purposes of any
provision of this Agreement or any other Loan Document representing as to or
restricting the Liens to which any Collateral is or may be subject, the term
“Permitted Liens” shall not include any Lien that under






--------------------------------------------------------------------------------

45



the terms of the First Lien Credit Agreements or any of the “Loan Documents” (as
defined therein) is not permitted to encumber such Collateral (insofar as it
constitutes collateral securing the “Secured Indebtedness” (as so defined)).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, other than a Canadian Pension Plan or Canadian Benefit Plan, which (a) is
currently or hereafter sponsored, maintained or contributed to by the Borrower,
any Restricted Subsidiary or an ERISA Affiliate or (b) was at any time during
the six calendar years preceding the date hereof, sponsored, maintained or
contributed to by the Borrower, any Restricted Subsidiary or an ERISA Affiliate.
“Pledge Agreement” means a Pledge Agreement among the Borrower, the Domestic
Subsidiaries and the Administrative Agent in substantially the form of Exhibit G
with such modifications as may be necessary or advisable to account for an
issuer of pledged Capital Stock not being organized under the laws of the United
States (or any state thereof) or otherwise in form and substance acceptable to
the Administrative Agent granting Liens and a security interest on the Capital
Stock held by the Borrower and the Domestic Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Indebtedness, as the same may be amended, modified or supplemented from
time to time.
“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such corporation, over shares of
Capital Stock of any other class of such Person.
“Prepared Reserve Report” has the meaning assigned to such term in Section
8.11(a).
“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.
“Prior Lien” means a Lien on any Collateral that has priority (whether by law or
pursuant to any agreement) over the Liens of the Security Instruments.
“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or dollar
denominated), partnership or other interest in oil and gas properties or the
right to receive all or a portion of the production or the proceeds from the
sale of production attributable to such properties, under which the grantee or
transferee thereof has recourse solely to such production or proceeds of
production, subject to the






--------------------------------------------------------------------------------

46



obligation of the grantor or transferor to operate and maintain, or cause to be
operated and maintained, the related oil and gas properties or other related
interests in a reasonably prudent manner or other customary standard or subject
to the obligation of the grantor or transferor to indemnify for environmental,
title or other matters customary in the Oil and Gas Business, including any such
grants or transfers pursuant to incentive compensation programs on terms that
are reasonably customary in the Oil and Gas Business for geologists,
geophysicists or other providers of technical services to the Borrower or a
Restricted Subsidiary.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proved Hydrocarbon Interests” means, collectively, all Hydrocarbon Interests
which constitute “proved reserves,” “proved developed producing reserves,”
“proved developed nonproducing reserves,” and “proved undeveloped reserves,” as
such terms are defined from time to time by the Society of Petroleum Engineers
of the American Institute of Mining Engineers.
“Proved PV-10 Value” means, as of any date, the present value of estimated
future net cash flows to be realized from Proved Hydrocarbon Interests
attributable to Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries (including Canadian properties), as set forth in the Reserve
Reports most recently delivered pursuant hereto prior to such date, calculated
in accordance with the rules and regulations of the SEC in effect from time to
time and using the pricing conventions specified below, and discounted using an
annual discount rate of 10%. The amount of Proved PV-10 Value at any time (a)
shall be calculated on a pro forma basis for dispositions and acquisitions of
Oil and Gas Properties consummated by the Loan Parties since the date of the
Reserve Report most recently delivered pursuant hereto prior to such time
(provided that, in the case of any such acquisition, the Administrative Agent
shall have received a Reserve Report evaluating the Proved Hydrocarbon Interests
attributable to the Oil and Gas Properties subject thereto in form and substance
reasonably acceptable to the Administrative Agent and accompanied by such
certifications as to the matters set forth therein as the Administrative Agent
may reasonably request), including the sale of the Barnett Shale interest to
Tokyo Gas, and (b) shall be adjusted to give effect to the Oil and Gas Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect. The
following pricing conventions shall apply:
(i)
With respect to natural gas and oil, (A) until the first delivery of a Reserve
Report under Section 8.11(a) after the Effective Date, the “Proved PV-10 Value”
shall be based on the ten-year strip price for crude oil (WTI) and natural gas
(Henry Hub), as quoted on the NYMEX as of February 28, 2013, as set forth in the
Confidential Information Memorandum dated May 2013; and (B) thereafter, the
“Proved PV-10 Value” shall be based on the five-year strip price for crude oil
(WTI) and natural gas (Henry Hub), as quoted on the NYMEX as of the first day of
the second month immediately preceding the date on which the applicable Reserve
Report shall have been delivered pursuant to Section 8.11(a) (as adjusted for
basis differentials).







--------------------------------------------------------------------------------

47



(ii)
With respect to NGLs, (A) until the first delivery of a Reserve Report under
Section 8.11(a) after the Effective Date, the “Proved PV-10 Value” shall be
based on 33% of the ten-year strip price for crude oil (WTI) as of February 28,
2013, as set forth in the Confidential Information Memorandum dated May 2013;
and (B) thereafter, the “Proved PV-10 Value” shall be based the ratio of (1) the
average price realized by the Borrower for NGLs during the 12-month period
ending on the last day prior to the effective date of the applicable Reserve
Report that shall have been delivered pursuant to Section 8.11(a) to (2) the
average first of month price for crude oil (WTI), as quoted on the NYMEX during
the same 12-month period, of the five-year strip price for crude oil (WTI) as
quoted on the NYMEX as of the first day of the second month immediately
preceding the date on which the applicable Reserve Report shall have been
delivered pursuant to Section 8.11(a) (as adjusted for basis differentials).

(iii)
The value assigned to any Oil and Gas Swap Agreement in determining the Proved
PV-10 Value at any time shall be the mark-to-market value specified therefor in
the list of Oil and Gas Swap Agreements then most recently delivered pursuant to
Section 8.11(b) (and, prior to the first such delivery pursuant to Section
8.11(b), the aggregate value of Oil and Gas Swap Agreements shall be deemed to
be $135,500,000).

“QRCI” means Quicksilver Resources Canada Inc., a corporation organized under
the laws of the Province of Alberta, Canada, and a wholly owned subsidiary of
the Borrower.
“Qualifying Bid” has the meaning assigned to such term in Section 3.04(d)(iii).
“Qualifying Lender” has the meaning assigned to such term in Section
3.04(d)(iv).
“Receivables” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” as so defined.
“Receivables Fees” means any fees or interest paid to purchasers or lenders
providing the financing in connection with a factoring agreement or other
similar agreement, including any such amounts paid by discounting the face
amount of Receivables or participations therein transferred in connection with a
factoring agreement or other similar arrangement, regardless of whether any such
transaction is structured as on-balance sheet or off-balance sheet or through a
Restricted Subsidiary or an Unrestricted Subsidiary.
“Recipient” means the Administrative Agent, any other Agent or any Lender, as
applicable.






--------------------------------------------------------------------------------

48



“Reclassification” means the owner of an Oil and Gas Property evaluated in the
Reserve Reports most recently delivered to the Administrative Agent changing
from a Restricted Subsidiary to an Unrestricted Subsidiary as a result of either
(a) the Borrower designating such previously Restricted Subsidiary as an
Unrestricted Subsidiary in accordance with the definition of such term, or (b)
such previously Restricted Subsidiary merging with an Unrestricted Subsidiary,
with the Unrestricted Subsidiary being the continuing or surviving Person in
accordance with Section 9.09. “Reclassified” shall have the correlative meaning
thereto, and an Oil and Gas Property is “Reclassified” if a Reclassification
occurs with respect to its owner.
“Refinancing Commitments” has the meaning set forth in Section 2.10(a).
“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.10.
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance,” “refinances,” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
date of this Agreement or Incurred in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, provided, that:
(a)    (i) if the Stated Maturity of the Indebtedness being refinanced is
earlier than the Final Maturity Date, the Refinancing Indebtedness has a Stated
Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (ii) if the Stated Maturity of the Indebtedness being refinanced
is later than the Final Maturity Date, the Refinancing Indebtedness has a Stated
Maturity at least 91 days later than the Final Maturity Date;
(b)    the Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is Incurred that is equal to or greater than the
Average Life of the Indebtedness being refinanced;
(c)    such Refinancing Indebtedness is Incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness Incurred to pay interest or premiums required by the
instruments governing such Indebtedness being refinanced and fees and expenses
Incurred in connection therewith); and
(d)    except in the case of any refinancing of Existing Subordinate Notes with
the proceeds of New Senior Notes issued after the Effective Date, if the
Indebtedness being






--------------------------------------------------------------------------------

49



refinanced is subordinated in right of payment to the Secured Indebtedness, such
Refinancing Indebtedness is subordinated in right of payment to the Secured
Indebtedness on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.
“Refinancing Lender” has the meaning set forth in Section 2.10(a).
“Refinancing Loans” has the meaning set forth in Section 2.10(a).
“Register” has the meaning assigned to such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
“Reply Amount” has the meaning assigned to such term in Section 3.04(d)(ii).
“Reply Discount” has the meaning assigned to such term in Section 3.04(d)(ii).
“Repricing Event” means (a) any repayment, prepayment, refinancing or
replacement of all or a portion of the Loans with the proceeds of any Loans
under this Agreement or any new or replacement tranche of term loans that is
broadly marketed or syndicated to banks and other institutional investors under
credit facilities in financings similar to the financing under this Agreement
bearing interest at an “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (based on an assumed Average Life of four years)) less
than the “effective yield” applicable to the Loans (determined on the same basis
as provided in the preceding parenthetical) and (b) any amendment (including
pursuant to Section 2.09) of this Agreement or the Loans that reduces the
“effective yield” applicable to such Loans (as determined on the same basis as
provided in clause (a)) and where the primary purpose of such transaction is to
lower the effective yield on Loans.
“Reserve Report” means a report or reports, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of the dates set
forth in Section 8.11(a), the oil and gas reserves attributable to the Oil and
Gas Properties of the Borrower, its Domestic Subsidiaries or its Canadian
Subsidiaries, as applicable, based upon the criteria and assumptions set forth
in the definition of Proved PV-10 Value. For the avoidance of doubt, any
reference in this Agreement (including ‎in Section 8.13) to Oil and Gas
Properties described, included or evaluated in a Reserve Report shall be deemed
to refer solely to Proved Hydrocarbon Interests and to exclude possible or
probable oil and gas reserves attributable to such Oil and Gas Properties. A
Reserve Report may either be a Canadian Reserve Report or a U.S. Reserve Report
as the context requires.






--------------------------------------------------------------------------------

50



“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person or of the
controlling shareholder of such Person (a “Specified Responsible Officer”) or
any (a) other officer of such Person or of the controlling shareholder of such
Person specified as such to the Administrative Agent in writing by a Specified
Responsible Officer, or (b) other employee of such Person or of a controlling
shareholder of such Person specified as such to the Administrative Agent in
writing by the chief financial officer and by one other Financial Officer of
such Person; provided that any written designation of any officer or employee
other than a Specified Responsible Officer as a “Responsible Officer” shall
include a specimen signature of such other officer or employee which is
certified by a Specified Responsible Officer. Unless otherwise specified, all
references to a Responsible Officer herein shall be a Responsible Officer of the
Borrower.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” has the meaning assigned to such term in Section 9.02.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Return Bid” has the meaning assigned to such term in Section 3.04(d)(ii).
“Return Bid Due Date” has the meaning assigned to such term in Section
3.04(d)(ii).
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Borrower or a Restricted Subsidiary transfers
such property to a Person and the Borrower or a Restricted Subsidiary leases it
from such Person.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Second Lien Notes” means up to $200,000,000 aggregate principal amount of
senior secured notes of the Borrower issued on the Effective Date, having
substantially the same terms as the Loans and secured pari passu with the Loans
by a second lien on the Collateral.


“Section 1031 Counterparty” means an entity that is not an Affiliate of the
Borrower and that will serve as an exchange accommodation titleholder in
connection with the Section 1031 Exchange.
“Section 1031 Exchange” means a transaction intended to qualify for
nonrecognition of gain or loss under Section 1031 of the Code pursuant to which
the Borrower or a Restricted Subsidiary of the Borrower would exchange Oil and
Gas Properties owned by it for Oil and Gas Properties owned by a third party.






--------------------------------------------------------------------------------

51



“Secured Indebtedness” means any and all amounts owing or to be owing by the
Borrower or any Subsidiary (whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) under any Loan Document, including, without limitation, the
principal of and all interest on the Loans and all fees, premium, expense
reimbursement obligations, indemnification obligations and other obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
any amounts that accrue after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower
or any Subsidiary (or could accrue but for the operation of applicable
bankruptcy or insolvency laws), whether or not allowed or allowable as a claim
in any such case, proceeding or other action).
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders and any other Persons to whom obligations included in the Secured
Indebtedness are owed.
“Security Instruments” means the Guaranty Agreement, the Pledge Agreement,
debentures, mortgages, deeds of trust and other agreements, instruments or
certificates described or referred to in Exhibit E-1, and any and all other
agreements or instruments now or hereafter executed and delivered by the
Borrower or any other Person to secure the payment or performance of the Secured
Indebtedness, as such agreements or instruments may be amended, modified,
supplemented or restated from time to time.
“Senior Indebtedness” means the Existing 2015 Senior Notes, the Existing 2016
Senior Notes, the Existing 2019 Senior Notes, the Second Lien Notes and the New
Senior Notes, the Bank Indebtedness and all amounts payable by the Borrower
under or in respect of all other Indebtedness of the Borrower, including
premiums and accrued and unpaid interest (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
the Borrower at the rate specified in the documentation with respect thereto
whether or not a claim for post-filing interest is allowed in such proceeding)
and fees relating thereto; provided that Senior Indebtedness will not include:
(a)    any Indebtedness Incurred in violation of this Agreement;
(b)    any obligation of the Borrower to any Subsidiary;
(c)    any liability for federal, state, foreign, local or other taxes owed or
owing by the Borrower;
(d)    any accounts payable or other liability to trade creditors arising in the
ordinary course of business (including Guarantees thereof or instruments
evidencing such liabilities);
(e)    any Indebtedness, Guarantee or obligation of the Borrower that is
expressly subordinate or junior in right of payment to any other Indebtedness,
Guarantee or obligation of the Borrower, including, without limitation, any
Subordinated Obligations; or






--------------------------------------------------------------------------------

52



(f)    any Capital Stock.
“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
“Special Entity” means any Restricted Subsidiary that is not a Wholly-Owned
Subsidiary that (i) is classified as a pass-through entity for U.S. federal,
state, local and foreign income tax purposes and (ii) has no Indebtedness.
“Specified Responsible Officer” has the meaning assigned to such term in the
definition of “Responsible Officer”.
“Stated Maturity” means, with respect to any security or Indebtedness, the date
specified in such security or Indebtedness as the fixed date on which the
payment of principal of such security or Indebtedness is due and payable,
including pursuant to any mandatory redemption or mandatory prepayment
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board, to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subject Debt” has the meaning assigned to such term in Section 9.06.
“Subordinated Obligation” means any Indebtedness of the Borrower (whether
outstanding on the date of this Agreement or thereafter Incurred) that is
subordinate or junior in right of payment to the Secured Indebtedness pursuant
to a written agreement.
“Subsidiary” of any Person means (a) any corporation, association or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof (or persons performing similar functions) or (b) any partnership, joint
venture limited liability company or similar entity of which more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general or limited partnership interests, as applicable, is, in the case of
clauses (a) and (b), at the time owned or controlled, directly or indirectly, by
(i) such Person, (ii) such Person and one or more Subsidiaries of such






--------------------------------------------------------------------------------

53



Person, or (iii) one or more Subsidiaries of such Person. Unless otherwise
specified herein, each reference to a Subsidiary will refer to a Subsidiary of
the Borrower.
“Subsidiary Guarantee” means, individually, any Guarantee of payment of the
Secured Indebtedness by a Subsidiary Guarantor pursuant to the Guaranty
Agreement.
“Subsidiary Guarantors” means (a) the entities listed on Schedule 1.02 and
(b) any other Person that (i) in order for the Borrower to comply with the
Collateral and Guarantee Requirement or Section 8.13 or (ii) for any other
reason executes the Guaranty Agreement guaranteeing the payment of the Secured
Indebtedness, in each case unless released pursuant to the terms hereof.
“Swap Agreement” means any agreement with respect to any financial derivative
transaction, including any swap, forward, future or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that stock option or other
benefit or compensation plans providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall not constitute a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Tender Offer” means the Borrower’s tender offer for all outstanding Existing
2015 Senior Notes and Existing 2016 Senior Notes pursuant to the Offer to
Purchase.
“Termination Date” means June 24, 2013.
“Transaction Costs” means the premiums, penalties, fees and expenses incurred by
the Borrower in connection with the Transactions.
“Transactions” means (a) the execution, delivery and performance by the Borrower
and the Subsidiary Guarantors of the Loan Documents to which they are party, the
borrowing of Loans, the use of the proceeds thereof and the grant of Liens by
the Borrower and the Subsidiary Guarantors on Mortgaged Properties and other
Properties pursuant to the Security Instruments, (b) the offering and issuance
of the New Senior Notes and the Second Lien Notes, (c) the Tender Offer, (d) the
Consent Solicitation and the completion of the 2019 Senior Notes Indenture
Amendment, (e) the application of the net proceeds of the Loans, the New Senior
Notes and the Second Lien Notes, together with available cash to repay, redeem
or discharge certain of the Existing 2015 Senior Notes and the Existing 2016
Senior Notes and (f) the Cleanup Calls.






--------------------------------------------------------------------------------

54



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.


“Unfunded Current Liability” means the amount, if any, by which (a) the greater
of the solvency liability or the going concern liability of a Canadian Pension
Plan as at the date of the most recently filed actuarial valuation, in either
case determined in accordance with the actuarial methods and assumptions used by
the actuary for the Canadian Pension Plan in the most recent actuarial valuation
of the Canadian Pension Plan filed with, and accepted for filing by, the
relevant pension regulatory authority, exceeds (b) the fair market value of the
assets of the Canadian Pension Plan as at the same date.
“Unrestricted Subsidiary” means
(a)    each of Quicksilver Gas Services Holdings LLC, Quicksilver Gas Services
Operating GP LLC, Quicksilver Gas Services GP LLC, Quicksilver Gas Services LP,
Quicksilver Gas Services Operating LLC, Cowtown Gas Processing Partners L.P.,
Cowtown Pipeline Partners L.P., Cowtown Drilling Inc., Makarios Midstream Inc.,
1622834 Alberta Inc., Quicksilver Production Partners GP LLC, Quicksilver
Production Partners LP, Makarios Resources International Holdings LLC and
Makarios Resources International Inc.;
(b)    any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in the manner provided below; and
(c)    any Subsidiary of an Unrestricted Subsidiary.
The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly-acquired or newly-formed Subsidiary or a Person
becoming a Subsidiary through merger or consolidation or Investment therein) to
be an Unrestricted Subsidiary only if:
(a)    such Subsidiary or any of its Subsidiaries does not own any Capital Stock
or Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, any other Subsidiary of the Borrower which is not a Subsidiary of
the Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;
(b)    all the Indebtedness of such Subsidiary and its Subsidiaries shall, at
the date of designation and at all times thereafter, consist of Non-Recourse
Indebtedness;
(c)    such designation and the Investment of the Borrower in such Subsidiary
complies with Section 9.02;
(d)    (such Subsidiary, either alone or in the aggregate with all other
Unrestricted Subsidiaries, does not operate, directly or indirectly, all or
substantially all of the business of the Borrower and its Subsidiaries;






--------------------------------------------------------------------------------

55



(e)    such Subsidiary is a Person with respect to which neither the Borrower
nor any of its Restricted Subsidiaries has any direct or indirect obligation:
(ii)    to subscribe for additional Capital Stock of such Person; or
(iii)    to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results; and
(f)    on the date such Subsidiary is designated an Unrestricted Subsidiary,
such Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary with terms
materially less favorable to the Borrower than those that might have been
reasonably obtained from Persons that are not Affiliates of the Borrower.
Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
resolution of the Board of Directors of the Borrower giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complies with the foregoing conditions. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement, and any Indebtedness of such
Subsidiary shall be deemed to be Incurred as of such date.
The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Borrower could Incur
at least $1.00 of additional Indebtedness under Section 9.01(a) on a pro forma
basis taking into account such designation.
Notwithstanding the foregoing provisions of this definition, no Subsidiary shall
be an Unrestricted Subsidiary at any time when it is a “Restricted Subsidiary”
for purposes of (i) either of the First Lien Credit Agreements, (ii) any of the
Existing Notes, (iii) solely in the event the First Lien Credit Agreements shall
no longer be in effect, any other Material Indebtedness of the Borrower or
another Restricted Subsidiary or (iv) any other Indebtedness Incurred to refund,
refinance, replace, exchange, renew, repay or extend any of the foregoing
(including any Indebtedness referred to in this clause (iv)).
“U.S. First Lien Credit Agreement” means the Amended and Restated Credit
Agreement dated as of December 22, 2011, among the Borrower, the lenders,
syndication agent and co-documentation agents party thereto and JPMorgan Chase
Bank, N.A., as Global Administrative Agent, as amended by Omnibus Amendment No.
1 dated as of May 23, 2012, Omnibus Amendment No. 2 dated as of August 6, 2012,
Omnibus Amendment No. 3 dated as of October 5, 2012, Omnibus Amendment No. 4
dated as of April 30, 2013, and the First Lien Amendment and as further as
amended, restated, renewed, extended, supplemented, increased, replaced,
refinanced or otherwise modified from time to time.






--------------------------------------------------------------------------------

56



“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Reserve Report” means a Reserve Report for the Oil and Gas Properties
located in the United States or on the Outer Continental Shelf adjacent to the
United States.
“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.
“Voting Stock” of a corporation means all classes of Capital Stock of such
corporation then outstanding and normally entitled to vote in the election of
directors.
“Weighted Average Yield” means, at any time, with respect to any Loan, the
weighted average yield to stated maturity of such Loan based on the interest
rate or rates applicable thereto and giving effect to all upfront or similar
fees or original issue discount payable to the Lenders advancing such Loan with
respect thereto and to any interest rate “floor”. For purposes of determining
the Weighted Average Yield of any floating rate Indebtedness at any time, the
rate of interest applicable to such Indebtedness at such time shall be assumed
to be the rate applicable at all times prior to maturity; provided that
appropriate adjustments shall be made for any changes in rates of interest
provided for in the documents governing such Indebtedness (other than those
resulting from fluctuations in interbank offered rates, prime rates, Federal
funds rates or other external indices not influenced by the financial
performance or creditworthiness of the Borrower). Determinations of the Weighted
Average Yield of any Loans for purposes of Section 2.08 shall be made by the
Administrative Agent at the request of the Borrower and in a manner determined
by the Administrative Agent to be consistent with accepted financial practice,
and any such determination shall be conclusive, absent manifest error.
“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
“Wholly-Owned Subsidiary” means a Restricted Subsidiary, all of the Capital
Stock of which (other than directors’ qualifying shares) is owned by the
Borrower or another Wholly-Owned Subsidiary.
SECTION 1.03.    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).
SECTION 1.04.    Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments,






--------------------------------------------------------------------------------

57



supplements or modifications set forth in the Loan Documents), (b) any reference
herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, (c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions on assignment
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision. In addition, all terms used herein
relating to rules, regulations laws, taxes, GAAP and other similar items shall
be deemed to mean, as applicable, the rules, regulations, laws, taxes, GAAP or
such similar item of the United States, Canada or any other jurisdiction
reasonably acceptable to the Administrative Agent, as the context so requires.
SECTION 1.05.    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied (except for purposes of
Article 9) on a basis consistent with the Financial Statements except for
changes in which the Borrower’s independent certified public accountants concur
and which are disclosed in such Financial Statements or to the Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a).
SECTION 1.06.    Status of Obligations. The Secured Indebtedness is hereby
designated as “Senior Debt” and as “Designated Senior Debt” under, and for
purposes of, the Existing Subordinate Notes. In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any other
Indebtedness that is contractually subordinated in right of payment to any other
Indebtedness of such Person, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Indebtedness to constitute senior indebtedness (however denominated) in respect
of such Indebtedness and to enable the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Indebtedness. Without limiting the
foregoing, the Secured Indebtedness is hereby designated as “senior
indebtedness” and as “designated senior indebtedness” under and in respect of
any indenture or other agreement or instrument under which such other
Indebtedness is outstanding and is further given all such other designations as
shall be required under the terms of any such Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Indebtedness.
ARTICLE II
The Credits






--------------------------------------------------------------------------------

58



SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower on the Effective Date
(but in no event later than the Termination Date), in Dollars in a principal
amount equal to such Lender’s Commitment. Amounts repaid or prepaid in respect
of Loans may not be reborrowed.
SECTION 2.02.    Loans and Borrowings. (a) Borrowings; Several Obligations. Each
Loan shall be made as part of a Borrowing consisting of Loans made by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. No such exercise shall result in any liability on the part of
the Borrower for increased costs or expenses resulting solely from such exercise
and that would not have been incurred but for such exercise (except any such
exercise which is made by a Lender pursuant to Section 5.04 or for the purpose
of complying with any Governmental Requirement). Increased costs for expenses
resulting from a Change in Law occurring subsequent to any such exercise shall
be deemed not to result solely from such exercise.
(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Each ABR Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of seven
(or such greater number as may be agreed to by the Administrative Agent)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date therefor.
(d)    Notes. If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (1) any Lender party hereto as of the date
of this Agreement, as of the Effective Date, and (2) any other Lender, as of the
date such Lender becomes a party hereto, payable to such Lender in a principal
amount equal to the aggregate principal amount of its Loans outstanding on such
date, and otherwise duly completed. The date, amount, Type, interest rate and,
if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books and, prior to any transfer, may be endorsed by such Lender
on a schedule attached to its Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or






--------------------------------------------------------------------------------

59



obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of the initial Borrowing on the Effective Date, one Business Day before the
proposed Borrowing) or (b) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery, electronic mail or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit B and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. A Borrowing Request
(other than any Borrowing Request in connection with the conversion or
continuation of a Borrowing) shall be deemed to constitute a representation and
warranty by the Borrower that the matters specified in Section 6.01(n) will be
satisfied on the date of Borrowing specified in such Borrowing Request.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Interest Elections. (a) Conversion and Continuance. Each
Borrowing initially shall be of the Type specified in the Borrowing Request and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.04. The Borrower may elect different options with






--------------------------------------------------------------------------------

60



respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. No such conversion or continuation shall be
deemed to be the making of a new Borrowing for purposes of this Agreement,
including without limitation Article VI.
(b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone (i) in the case of a conversion to or a continuation of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the date of the proposed conversion or continuation or (ii) in the case
of a conversion to an ABR Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of the proposed conversion. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, electronic mail or telecopy to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period or the Interest Period specified in such Interest
Election Request is not available from all Lenders, then the Borrower shall be
deemed to have selected an Interest Period of one month's duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender's portion of each resulting
Borrowing.






--------------------------------------------------------------------------------

61



(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Majority Lenders, so notifies the
Borrower: (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
SECTION 2.05.    Funding. (a) Funding by Lenders. Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account of
the Borrower designated by the Borrower in the Borrowing Request. Nothing herein
shall be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
SECTION 2.06.    Termination and Reduction of Commitments. (a) Scheduled
Termination of Commitments. Unless previously terminated, the Commitments shall
terminate upon the earlier of (i) the borrowing of the Loans on the Effective
Date and (ii) 2:00 p.m., New York City time, on the Termination Date.
(b)    Optional Termination and Reduction of Aggregate Credit Amounts. The
Borrower may, without payment of any premium or penalty, at any time terminate,
or from time to time reduce, the Commitments of any Class; provided that each
reduction of Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments of
any Class under this Section 2.06(b) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.06(b) shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other financing transactions, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to 1:00 p.m., New
York City time (or such later time as may be agreed by the Administrative
Agent), on the specified effective date) if such condition is not satisfied. Any
termination or reduction of Commitments shall be permanent and may not be
reinstated. Each reduction of Commitments shall be made ratably among the
Lenders in accordance with each Lender’s Applicable Percentage of the applicable
Class.
SECTION 2.07.    Currency Indemnity. (a) Payments in Agreed Currency. The
Borrower shall, and shall cause the Subsidiary Guarantors to, make payment
relative to any Secured Indebtedness in the currency (the “Agreed Currency”) in
which such Secured Indebtedness was effected. If any payment is received on
account of any Secured Indebtedness in any currency (the “Other Currency”) other
than the Agreed Currency (whether voluntarily or pursuant to an order or
judgment or the enforcement thereof or the realization of any collateral under
the Security Instruments or the liquidation of the Borrower or otherwise
howsoever), such payment shall constitute a discharge of the liability of the
Borrower and the Subsidiary Guarantors hereunder and under the other Loan
Documents in respect of such obligation only to the extent of the amount of the
Agreed Currency which the relevant Lender or Agent, as the case may be, is able
to purchase with the amount of the Other Currency received by it on the Business






--------------------------------------------------------------------------------

62



Day next following such receipt in accordance with its normal procedures and
after deducting any premium and costs of exchange.
(b)    Conversion of Agreed Currency into Judgment Currency. If, for the purpose
of obtaining or enforcing judgment in any court in any jurisdiction, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due in the Agreed Currency then the conversion shall be made on the basis
of the rate of exchange prevailing on the Business Day immediately preceding the
date such judgment is given and in any event the Borrower or its Restricted
Subsidiary shall be obligated to pay the Agents and the Lenders any deficiency
in accordance with Section 2.07(c). For the foregoing purposes “rate of
exchange” means the lowest rate at which the relevant Lender or Agent, as
applicable, in accordance with its normal banking procedures is able on the
relevant date to purchase the Agreed Currency with the Judgment Currency after
deducting any premium and costs of exchange.
(c)    Circumstances Giving Rise to Indemnity. To the fullest extent permitted
by applicable law, if (i) any Lender or any Agent receives any payment or
payments on account of the liability of the Borrower hereunder pursuant to any
judgment or order in any Other Currency, and (ii) the amount of the Agreed
Currency which the relevant Lender or Agent, as applicable, is able to purchase
on the Business Day next following such receipt with the proceeds of such
payment or payments in accordance with its normal procedures and after deducting
any premiums and costs of exchange is less than the amount of the Agreed
Currency due in respect of such liability immediately prior to such judgment or
order, then the Borrower on demand shall, and the Borrower hereby agrees to,
indemnify the Lenders and the Agents from and against any loss, cost or expense
arising out of or in connection with such deficiency; provided that if the
amount of the Agreed Currency so purchased is greater than the amount of the
Agreed Currency due in respect of such liability immediately prior to such
judgment or order, then the Agents or the Lenders, as the case may be, agree to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).
(d)    Indemnity Separate Obligation. To the fullest extent permitted by
applicable law, the agreement of indemnity provided for in Section 2.07(c) shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Lenders or
Agents or any of them from time to time, and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder or under any judgment or order.
SECTION 2.08.    Incremental Facilities. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment of Incremental Commitments, provided that the amount of any
Incremental Commitments established hereunder shall not exceed the amount of
additional Indebtedness permitted at the time such Incremental Commitments are
established to be Incurred under Section 9.01(b)(1). Each such notice shall
specify (i) the date on which the Borrower proposes that the Incremental
Commitments shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(ii) the amount of the Incremental






--------------------------------------------------------------------------------

63



Commitments being requested (it being agreed that (A) any Lender approached to
provide any Incremental Commitment may elect or decline, in its sole discretion,
to provide such Incremental Commitment and (B) any Person that the Borrower
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be an Eligible Assignee and otherwise satisfy the requirements of
Section 12.04(b)(i)).
(b)     The terms and conditions of any Incremental Commitments and the
Incremental Loans to be made thereunder shall be, except as otherwise set forth
herein or in the applicable Incremental Facility Agreement, identical to those
of the Commitments and the Loans; provided that (i) if the Weighted Average
Yield applicable to any Incremental Loans exceeds by more than 0.50% per annum
the applicable Weighted Average Yield under the terms of this Agreement, as
amended through the date of such calculation, with respect to Loans, then the
Applicable Margin then in effect for Loans shall automatically be increased to
the extent necessary to eliminate such excess, (ii) the Average Life of any
Incremental Loans shall be no shorter than the remaining Average Life of the
Loans and (iii) the Maturity Date for any Incremental Loan shall not be earlier
than the Final Maturity Date in effect on the date such Incremental Loan is
made. Any Incremental Commitments established pursuant to an Incremental
Facility Agreement that have identical terms and conditions, and any Incremental
Loans made thereunder, shall be designated as a separate Class of Incremental
Commitments and Incremental Loans for all purposes of this Agreement.
(c)    The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans thereunder, (ii)
on the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (A) in the
case of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date and (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction. Each Incremental Facility Agreement may,
without the consent of any Lender (other than the Incremental Lenders party
thereto), effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section.
(d)    Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
a Lender (and a Lender in respect of Commitments and






--------------------------------------------------------------------------------

64



Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of a Lender (and a Lender in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.
(e)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Commitment of any Class shall make a loan to the Borrower in an amount equal to
such Incremental Commitment on the date specified in such Incremental Facility
Agreement.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
Section 2.08(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof.
SECTION 2.09.    Loan Modification Offers. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes (each Class subject to such a Loan Modification Offer, an “Amendment
Request Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10 days
nor more than 30 days after the date of such notice, unless otherwise agreed to
by the Administrative Agent). Permitted Amendments shall become effective only
with respect to the Loans and Commitments of the Lenders of the Amendment
Request Class that accept the applicable Loan Modification Offer (such Lenders,
the “Amending Lenders”) and, in the case of any Amending Lender, only with
respect to such Lender’s Loans and Commitments of such Amendment Request Class
as to which such Lender’s acceptance has been made.
(b)    A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each applicable Amending
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Amending Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Amending Lenders as a new “Class” of Loans and/or
Commitments hereunder.
SECTION 2.10.    Refinancing Facilities. (a) The Borrower may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of one or more additional Classes of term loan
commitments (the “Refinancing Commitments”) pursuant to which each Person
providing such a commitment (a “Refinancing Lender”) will






--------------------------------------------------------------------------------

65



make term loans to the Borrower (the “Refinancing Loans”); provided that each
Refinancing Lender must be an Eligible Assignee and otherwise satisfy the
requirements of Section 12.04(b)(i).
(b)    The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing a Refinancing Commitment and the Administrative
Agent; provided that no Refinancing Commitments shall become effective unless
(i) no Default shall have occurred and be continuing on the date of
effectiveness thereof, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Borrower shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (iv) substantially concurrently with
the effectiveness of such Refinancing Commitments, the Borrower shall obtain
Refinancing Loans thereunder and shall repay or prepay then outstanding
Borrowings of any Class in an aggregate principal amount equal to the aggregate
amount of such Refinancing Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Borrowings and any reasonable
fees, premium and expenses relating to such refinancing) and, in the case of a
prepayment of Eurodollar Borrowings, shall be subject to Section 5.02.
(c)    Each Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans to be made
thereunder, to the extent applicable, the following terms thereof: (i) the
designation of such Refinancing Commitments and Refinancing Loans as a new
“Class” for all purposes hereof, (ii) the stated maturity date applicable to the
Refinancing Term Loans of such Class, provided that (A) such stated maturity
date shall not be earlier than the Final Maturity Date, (iii) any amortization
applicable to the Refinancing Loans of such Class and the effect thereon of any
prepayment of such Refinancing Loans, provided that the Average Life of any
Refinancing Loans shall be no shorter than the remaining Average Life of the
Loans repaid or prepaid with the proceeds thereof, (iv) the interest rate or
rates applicable to the Refinancing Loans of such Class, (v) the fees applicable
to the Refinancing Commitments or Refinancing Loans of such Class, (vi) any
original issue discount applicable to the Refinancing Loans of such Class, (vii)
the initial Interest Period or Interest Periods applicable to the Refinancing
Loans of such Class, and (viii) any affirmative or negative covenants with which
the Borrower shall be required to comply (provided that any such covenant for
the benefit of any Class of Refinancing Lenders shall also be for the benefit of
all other Lenders). Except as contemplated by the preceding sentence, the terms
of the Refinancing Loans shall be substantially the same as the terms of the
Loans made on the Effective Date. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Lenders, effect






--------------------------------------------------------------------------------

66



such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Refinancing Commitments and Refinancing Loans as a new
“Class” of loans and/or commitments hereunder.
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
SECTION 3.01.    Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.
SECTION 3.02.    Interest. (a) ABR Loans. The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin for ABR Loans, but in no event to exceed the Highest Lawful Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin for Eurodollar Loans, but in no event
to exceed the Highest Lawful Rate.
(c)    Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee, premium or other amount payable by the Borrower
or any Subsidiary Guarantor hereunder or under any other Loan Document is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (A) the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section plus 2% or (B) the Highest Lawful Rate or (ii) in the
case of any other amount, the lesser of (A) the Default Rate or (B) the Highest
Lawful Rate.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion (but only to the extent so converted).
(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate shall at all times be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be






--------------------------------------------------------------------------------

67



determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
SECTION 3.03.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
SECTION 3.04.    Optional Prepayments. (a) Prepayments. The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with Section 3.04(b) and provided
that in connection with any such prepayment of Loans made on the Effective Date
the Borrower shall redeem or prepay the same percentage of the then outstanding
Second Lien Notes as such prepaid Loans represent of all such outstanding Loans.
Prepayments shall be without premium or penalty, except as required under
Sections 3.04(c) and 5.02.
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by electronic mail or telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the Borrowing to be prepaid, the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other financing transactions, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to 1:00 p.m., New
York City time (or such later time as may be agreed by the Administrative
Agent), on the specified prepayment date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $2,000,000. The Administrative
Agent






--------------------------------------------------------------------------------

68



shall apply each prepayment ratably to the Loans included in the Borrowings
specified in the Borrower’s notice of prepayment. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
(c)    Prepayment Premium. In the event that, on or prior to the second
anniversary of the Effective Date, the Borrower (i) makes any repayment,
prepayment, repurchase or replacement of Loans constituting a Repricing Event or
(ii) effects any amendment of this Agreement or the Loans constituting a
Repricing Event, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Lenders (x) in the case of clause (i), a
prepayment premium of (A) 2%, if such event occurs on or prior to the first
anniversary of the Effective Date or (B) 1%, if such event occurs after the
first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date, in each case, of the aggregate principal
amount of the Loans being so repaid, prepaid, repurchased or replaced and (y) in
the case of clause (ii), an amount equal to (A) 2%, if such event occurs on or
prior to the first anniversary of the Effective Date or (B) 1%, if such event
occurs after the first anniversary of the Effective Date but on or prior to the
second anniversary of the Effective Date, in each case, of the aggregate
principal amount of the applicable Loans subject to such amendment.
(d)    Auction and Open Market Repurchases. Notwithstanding anything to the
contrary contained in this Section 3.04 or any other provision of this
Agreement, and without otherwise limiting the rights in respect of prepayments
of the Loans, so long as no Default or Event of Default has occurred and is
continuing, the Borrower may repurchase outstanding Loans pursuant to this
Section 3.04(d) through auctions open to all Lenders in accordance with the
procedures described below or through open market purchases:
(i)    the Borrower may conduct one or more auctions (each, an “Auction”) to
repurchase all or any portion of the Loans of any Class by providing written
notice to the Administrative Agent (for distribution to the Lenders of the
related Class) identifying the Loans that will be the subject of the Auction (an
“Auction Notice”). Each Auction Notice shall be in a form reasonably acceptable
to the Administrative Agent and shall contain (x) an aggregate bid amount, which
may be expressed at the election of the Borrower as either the total par
principal amount or the total cash value of the bid, in a minimum amount of
$5,000,000 for each Auction and with minimum increments of $100,000 (the
“Auction Amount”) and (y) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Loans at
issue that represents the range of purchase prices that could be paid in the
Auction;
(ii)    in connection with any Auction, each Lender of the relevant Class may,
in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”), which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (x) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (y) a principal amount
of Loans, which must be in increments of $100,000 or in an amount equal to the
Lender’s entire remaining amount of such Loans (the “Reply Amount”). Lenders may
only submit one Return Bid with respect to each Class per






--------------------------------------------------------------------------------

69



Auction (unless the Administrative Agent and the Borrower elect to permit
multiple bids, in which case the Administrative Agent and the Borrower may agree
to establish procedures under which each Return Bid may contain up to three bids
with respect to each Class, only one of which can result in a Qualifying Bid
with respect to such Class). In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Administrative
Agent, an Assignment and Assumption in a form reasonably acceptable to the
Administrative Agent. Each Return Bid and accompanying Assignment and Assumption
must be returned by each participating Lender by the time and date specified by
the Administrative Agent as the due date for Return Bids (the “Return Bid Due
Date”) for the applicable Auction, which shall be a date not more than 10
Business Days from the date of delivery of the Auction Notice, unless the
Borrower and the Administrative Agent otherwise agree;
(iii)    if more than one Class is included in an Auction, the following
procedures will apply separately for each such Class. Based on the Reply
Discounts and Reply Amounts received by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for the Auction, which will be
the lowest Reply Discount (i.e., the greatest discount to par) for which the
Borrower can complete the Auction at the Auction Amount; provided that, in the
event that the Reply Amounts received by the applicable Return Bid Due Date are
insufficient to allow the Borrower to complete a purchase of the entire Auction
Amount (any such Auction, a “Failed Auction”), the Borrower shall either, at its
election, (x) withdraw the Auction or (y) complete the Auction at an Applicable
Discount equal to the highest Reply Discount (i.e., the smallest discount to
par). The Borrower shall purchase Loans subject to such Auctions (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided, further, that if the aggregate proceeds
required to purchase all Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, the Borrower shall purchase such Loans at the
Applicable Discount ratably based on the principal amounts of such Qualifying
Bids (subject to rounding requirements specified by the Administrative Agent).
In any Auction for which the Administrative Agent and the Borrower have elected
to permit multiple bids, if a Lender has submitted a Return Bid containing
multiple bids at different Reply Discounts, only the bid with the highest Reply
Discount that is equal to or less than the Applicable Discount will be deemed
the Qualifying Bid of such Lender. Each participating Lender will receive notice
of a Qualifying Bid as soon as reasonably practicable but in no case later than
five Business Days from the Return Bid Due Date;
(iv)    Once initiated by an Auction Notice, the Borrower may not withdraw an
Auction Notice other than in the event of a Failed Auction. Furthermore, in
connection with any Auction, upon submission by a Lender of a Qualifying Bid,
such Lender (each, a “Qualifying Lender”) will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount. The Borrower will not have any obligation to purchase any
Loans outside of the applicable Discount Range nor will any Reply Discounts
outside such applicable Discount Range be considered in any






--------------------------------------------------------------------------------

70



calculation of the Applicable Discount or satisfaction of the Auction Amount.
Each purchase of Loans in an Auction shall be consummated pursuant to procedures
(including as to response deadlines, rounding amounts, type and Interest Period
of accepted Loans, and calculation of the Applicable Discount referred to above)
established by the Administrative Agent and agreed to by the Borrower. To the
extent that no Lenders have validly tendered any Loans of a Class requested in
an Auction Notice or as otherwise agreed by the Administrative Agent in its sole
discretion, the Borrower may amend such Auction Notice for such Loans at least
24 hours before then then-scheduled expiration time for such Auction. In
addition, the Borrower may extend the expiration time of an Auction at least 24
hours before such expiration time;
(v)    With respect to all repurchases made by the Borrower pursuant to this
Section 3.04(d), such repurchases shall be deemed to be optional prepayments
pursuant to this Section 3.04(d) in an amount equal to the full aggregate
principal amount of such Loans; provided that such repurchases shall not be
subject to the provisions of Sections 3.04(a) through (c) or Section 4.01(c);
and
(vi)    Each repurchase by the Borrower of Loans pursuant to this
Section 3.04(d) shall be subject to the following conditions: (A) in the case of
any repurchase pursuant to an Auction, the Auction is open to all Lenders of the
applicable Class on a pro rata basis, (B) no Default or Event of Default has
occurred or is continuing or would result therefrom, (C) as of the date of such
repurchase the Borrower shall not have, and shall make a representation to each
Qualifying Lender assigning its Loans (unless the making of such representation
is waived by such Qualifying Lender) that it does not have, any material
non-public information with respect to the business of the Borrower or any of
the Subsidiaries or their respective securities that (1) has not been disclosed
to such Qualifying Lender prior to such date and (2) if made public could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to assign its Loans to the Borrower (other than because
such Qualifying Lender does not wish to receive material non-public information
with respect to the business of the Borrower or any of the Subsidiaries) and
(D) any Loans repurchased pursuant to this Section 3.04(d) shall be
automatically and permanently canceled upon acquisition thereof by the Borrower.
SECTION 3.05.    Mandatory Prepayments. (a) Unapplied Proceeds. In the event
that on the 90th day after the Effective Date any portion of the net proceeds of
the Loans made on the Effective Date shall not have been applied to a purpose
set forth in clause (a), (b) or (c) of Section 8.17, the Borrower shall on such
date prepay Loans in an amount equal to such portion. For purposes of this
Section 3.05(A), (i) all the net proceeds of the New Senior Notes shall be
deemed to have been applied to a purpose set forth in clause (a), (b) or (c) of
Section 8.17 before any of the net proceeds of the Loans shall have been so
applied and (1) all the net proceeds of the Second Lien Notes shall be deemed to
have been applied ratably with the proceeds of the Loans to a purpose set forth
in clause (a), (b) or (c) of Section 8.17 (it being understood that, for the
avoidance of doubt, in connection with any mandatory prepayment pursuant to this
Section 3.05(a) of Loans made on the Effective Date the Borrower shall redeem or
prepay the same






--------------------------------------------------------------------------------

71



percentage of the then outstanding Second Lien Notes as such prepaid Loans
represent of all such outstanding Loans).
(b)    Excess Existing Notes.
(i)    Subject to issuance on or prior to the Effective Date by the Borrower of
not less than $325,000,000 of New Senior Notes and the incurrence by the Company
of not less than $825,000,000 in the aggregate of Loans and Second Lien Notes,
if on the 60th day following the Effective Date the aggregate outstanding
principal amount of the Existing 2015 Senior Notes and the Existing 2016 Senior
Notes, taken together, shall exceed $100,000,000, the Borrower shall on such
date prepay all the Loans.
(ii)     If on the 91st day prior to the maturity date for any of the Existing
2015 Senior Notes, the Existing 2016 Senior Notes or the Existing Subordinate
Notes, the aggregate principal amount of all such notes, taken together, that
shall not have been repurchased or redeemed (other with the proceeds of
Indebtedness), refinanced with Refinancing Indebtedness that has a Stated
Maturity at least 91 days later than the Final Maturity Date or amended to have
a Stated Maturity at least 91 days later than the Final Maturity Date exceeds
$100,000,000, the Borrower shall on such date prepay all the Loans.
(iii)    If, on the date that is 91 days prior to the maturity date for the
Existing 2019 Senior Notes, the aggregate principal amount of the Existing 2019
Senior Notes that shall not have been repurchased or redeemed (other with the
proceeds of Indebtedness), refinanced with Refinancing Indebtedness that has a
Stated Maturity at least 91 days later than the Final Maturity Date or amended
to have a Stated Maturity at least 91 days later than the Final Maturity Date
exceeds $100,000,000, the Borrower shall on such date prepay all the Loans.
(c)    Notice of Mandatory Prepayment. Prior to or concurrently with any
mandatory prepayment pursuant to this Section 3.05, the Borrower shall (i)
notify the Administrative Agent by telephone (confirmed by telecopy) of such
prepayment and (ii) deliver to the Administrative Agent a certificate of a
Responsible Officer of the Borrower setting forth the calculation of the amount
of the applicable prepayment. Each such notice shall be irrevocable and shall
specify the Borrowing to be prepaid, the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. The Administrative
Agent shall apply each prepayment ratably to the Loans included in the
Borrowings specified in the Borrower’s notice of prepayment. Prepayments shall
be accompanied by accrued interest to the extent required by Section 3.02.
Promptly following receipt of a notice of mandatory prepayment in accordance
with this Section 3.05, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be prepaid.
SECTION 3.06.    Fees. (a) The Borrower agrees to pay on the Effective Date to
the Administrative Agent, for the account of each Lender, a closing fee in an
amount equal to 3.00% of the stated principal amount of such Lender’s Loan.






--------------------------------------------------------------------------------

72



(b)    The Borrower agrees to pay to the Agents and the Arrangers, Bookrunners
and Co-Managers other fees in the amounts and at the times separately agreed
upon in respect of the credit facility established hereby.
(c)    Fees paid hereunder shall not be refundable or creditable under any
circumstances.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-Offs
SECTION 4.01.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or premium or of
amounts payable under Section 5.01, Section 5.02, Section 5.03 or otherwise)
prior to 2:00 p.m., New York City time, on the date when due (for purposes of
computing interest, each such payment made after such time on such due date to
be deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion), in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall
be fully earned and shall not be refundable under any circumstances, absent
manifest error. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except that payments pursuant to Section
5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Except as otherwise provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, fees and premium then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and premium then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, fees and premium then due to such parties, and (ii) second,
towards payment of principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans of any Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender of such Class, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of such Class of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans of such Class;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be






--------------------------------------------------------------------------------

73



rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this Section 4.01(c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, other than to the Borrower (except
pursuant to a transaction consummated in compliance with Section 3.04(d)) or any
Restricted Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
SECTION 4.02.    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
SECTION 4.03.    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Subsidiary Guarantors unto and in favor of
the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Subsidiary Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Indebtedness and
other obligations described therein and secured thereby. Notwithstanding
anything to the contrary contained in the Security Instruments, until the
occurrence of an Event of Default, the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of production
from or allocated to the Mortgaged Property nor take any other action to cause
the proceeds thereof to be remitted to the Administrative Agent or the Lenders,
but the Lenders will instead permit such proceeds to be paid to the Borrower and
its Restricted Subsidiaries and the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Restricted Subsidiaries.
ARTICLE V
Increased Costs; Break Funding Payments; Payments; Taxes; Illegality






--------------------------------------------------------------------------------

74



SECTION 5.01.    Increased Costs. Reserve Requirements; Change in Circumstances.
(a) Changes in Law. Notwithstanding any other provision of this Agreement, if
any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender (other than with respect to Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan or maintaining its obligation to make such a
loan or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, upon demand therefor, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender shall have determined
that any Change in Law affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital adequacy or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.
(c)    Certificates. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender






--------------------------------------------------------------------------------

75



notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 5.02.    Break Funding Payments. (a) In the event of (i) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of an Interest Period applicable thereto, (iii) the failure to borrow any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto,
or (iv) the assignment of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 5.04(a), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(exclusive of any lost profits or opportunity costs or processing or other
related fees). In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid, were it to bid, at the commencement
of such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
(b)    A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section 5.02 shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
Business Days after receipt thereof.
SECTION 5.03.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.03) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.






--------------------------------------------------------------------------------

76



(b)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)    Indemnification by the Borrower. The Loan Parties shall reimburse and
indemnify each Recipient, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that the Borrower
shall not be required to indemnify the Recipient for any amounts under this
Section 5.03(c) to the extent that such Recipient fails to notify the Borrower
of its intent to make a claim for indemnification under this Section 5.03(c)
within 180 days after a claim is asserted against such Person by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to the Lender under any Loan Document or otherwise payable by the Administrative
Agent to such Lender from any other source against any amount due to the
Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed






--------------------------------------------------------------------------------

77



documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.03(f)(ii)(a), (ii)(b) and (ii)(d) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing,
(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9s, certifying that such Lender is exempt from U.S.
federal backup withholding;
(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax because the income is effectively connected with a U.S. trade or
business, executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign






--------------------------------------------------------------------------------

78



corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect






--------------------------------------------------------------------------------

79



to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) to the extent that the payment would place the indemnified party
in a less favorable net after-Tax position than the indemnified party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes the Agents.
SECTION 5.04.    Mitigation Obligations; Replacement of Lenders. (a)Designation
of Different Lending Office. If any Lender requests compensation under Section
5.01, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
5.03, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender solely as a result of such designation
or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, or (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (iii) any Lender fails to approve an amendment, waiver or
other modification to this Agreement and at least the Majority Lenders have
approved such amendment, waiver or other modification, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall (A) assume such






--------------------------------------------------------------------------------

80



obligations and (B) in the case of clause (iii), consent to such amendment,
waiver or modification (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) if such assignee is not a Lender,
such assignee shall satisfy the requirements of Section 12.04(b)(i), (y) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon and all other amounts payable
to it hereunder (including any amount owed pursuant to Section 3.04(c) if
applicable), from the assignee (to the extent of such outstanding principal) or
the Borrower (in the case of all other amounts) and (z) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE VI
Conditions Precedent
SECTION 6.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
(a)    The Administrative Agent shall have received from each party to each Loan
Document either (i) a counterpart of such Loan Document, signed on behalf of
such party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission) that such party has signed a counterpart of
such Loan Document.
(b)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.
(c)    The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of the Borrower and each Subsidiary
Guarantor dated as of the Effective Date setting forth or attaching (i)
resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Subsidiary Guarantor to
execute and deliver the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and to enter into the transactions contemplated in those
documents, (ii) the Responsible Officers of the Borrower or such Subsidiary
Guarantor who are authorized to sign the Loan Documents to which the Borrower or
such Subsidiary Guarantor is a party and specimen signatures of such authorized
officers and (iii) the articles or certificate of incorporation and bylaws (or
comparable Organization Documents) of the Borrower or such Subsidiary Guarantor.
(d)    The Agents, the Arrangers, the Bookrunners and the Co-Managers shall have
received all fees and amounts due and payable to such Persons and to the Lenders
on or prior to the Effective Date under this Agreement and the engagement and
fee letters related to the credit facility established hereby. The Agents and
the Arrangers shall have received reimbursement or payment of all reasonable
out-of-pocket expenses for which






--------------------------------------------------------------------------------

81



invoices have been presented at least three Business Days prior to the Effective
Date that are required to be reimbursed or paid by the Borrower hereunder
(including, without limitation, the reasonable fees and expenses of legal
counsel to the Administrative Agent and the Arrangers).
(e)    The First Lien Amendment shall have been executed and delivered by the
parties thereto and the amendments provided for therein shall have become
effective, and the Administrative Agent shall have received a copy of such First
Lien Amendment.
(f)    The Tender Offer shall have been consummated, supplemental indentures
eliminating substantially all the restrictive covenants and certain events of
default contained in the indentures governing the Existing 2015 Senior Notes and
Existing 2016 Senior Notes (including any such covenants or events of default
that would prohibit any of the Transactions) shall have become effective, the
consent requested pursuant to the Consent Solicitation shall have been obtained
and the 2019 Senior Notes Indenture Amendment shall have become effective.
(g)    The Administrative Agent shall have received, at least three Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
that shall have been requested at least ten Business Days prior to the Effective
Date.
(h)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority or any other third Person
necessary in connection with the Transactions shall have been obtained and shall
be in full force and effect, other than any such approval or consent that is of
the type that would be obtained after the Effective Date in the ordinary course
of business, and there shall be no litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
restrain or prevent the Transactions.
(i)    The Administrative Agent shall have received an opinion of (i) Davis Polk
& Wardwell LLP, special counsel to the Borrower, (ii) the General Counsel of the
Borrower, (iii) Morris, Nichols, Arsht & Tunnell LLP., special Delaware counsel
to the Borrower, and (iv) Fulbright and Jaworski L.L.P., special Texas counsel
to the Borrower, each such opinion to be dated the Effective Date and in form
and substance reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.
(j)    The Collateral and Guarantee Requirement shall be satisfied (with the
requirements of paragraph (d) of the definition of such term determined by
reference to the First Lien U.S. Reserve Report dated February 19, 2013).
(k)    The Administrative Agent shall have received the results of a search of
tax liens, judgment liens and Uniform Commercial Code (or equivalent) filings
made with






--------------------------------------------------------------------------------

82



respect to the Loan Parties in the jurisdictions specified by the Administrative
Agent for such searches and copies of the lien notices, financing statements or
similar documents disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted under Section 9.03 or have been,
or substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, released.
(l)    The Administrative Agent shall have received a copy of each of the First
Lien Intercreditor Agreement and the Pari Passu Intercreditor Agreement, in each
case executed by each other party thereto.
(m)    The Administrative Agent shall have received evidence that the insurance
required by Section 7.12 is in effect, together with endorsements naming the
Collateral Agent, for the benefit of the Secured Parties, as loss payee
thereunder (subject, however, to the prior rights of the administrative agent
under the First Lien Credit Agreements) and naming each of the Administrative
Agent and the Collateral Agent as an additional insured thereunder.
(n)    On the Effective Date and after giving effect to the Transactions
occurring on such date, (i) no Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (or, in the case of any representation
and warranty qualified by materiality, in all respects) on and as of such date
(or, in the case of any representation or warranty that is expressly limited to
an earlier date, on and as of such specified earlier date.
(o)    The Administrative Agent shall have received a certificate, signed by a
Responsible Officer of the Borrower, confirming the satisfaction of the
conditions set forth in the preceding clauses (f), (h), (j) and (n).
(p)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, as to the
solvency of the Loan Parties on a consolidated basis after giving effect to the
Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.
Without limiting the generality of the provisions of Section 12.02, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved and accepted and to be satisfied with each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the Subsidiary Guarantors shall be in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. The obligations of the Lenders to make Loans shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 12.02) at or prior to 3:00 p.m., New York City time, on the Termination
Date






--------------------------------------------------------------------------------

83



(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time). The Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.
ARTICLE VII
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 7.01.    Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to be in
good standing or have such power, authority, licenses, authorizations, consents,
approvals and qualifications would not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.02.    Authority; Enforceability. The Transactions are within the
Borrower’s and each Restricted Subsidiary’s corporate, partnership or limited
liability company powers and have been duly authorized by all necessary
corporate, partnership or limited liability company and, if required,
stockholder, partner or member action. Each Loan Document to which the Borrower
and each Restricted Subsidiary is a party has been duly executed and delivered
by the Borrower and such Restricted Subsidiary and constitutes a legal, valid
and binding obligation of the Borrower and such Restricted Subsidiary, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and an implied covenant of good faith and fair dealing.
SECTION 7.03.    Approvals; No Conflicts. The Transactions:
(a)    do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority or any other third Person,
nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and (ii)
those approvals or consents that, if not made or obtained, would not reasonably
be expected to have a Material Adverse Effect;
(b)    will not violate (i) the charter, by-laws or other organizational
documents of the Borrower or any Restricted Subsidiary or (ii) any applicable
Governmental Requirement or any order of any Governmental Authority applicable
to or binding upon the Borrower or any Restricted Subsidiary (including, without
limitation, FCPA and






--------------------------------------------------------------------------------

84



OFAC, if applicable), except in the case of clause (ii), violations that would
not reasonably be expected to have a Material Adverse Effect;
(c)    will not violate or result in a default under either of the First Lien
Credit Agreements or any indenture, agreement or other instrument pursuant to
which any Material Indebtedness is outstanding, in each case, binding upon the
Borrower or any Restricted Subsidiary or their Properties, or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiary, except violations that would not reasonably be expected
to have a Material Adverse Effect; and
(d)    will not result in the creation or imposition of any Lien on any Oil and
Gas Property of the Borrower or any Restricted Subsidiary (other than the Liens
created or permitted by the Loan Documents).
SECTION 7.04.    Financial Condition; No Material Adverse Effect.
(a)The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income (loss) and comprehensive income (loss),
equity and cash flows as of and for the fiscal year ended December 31, 2012,
audited by and accompanied by the opinion of Ernst & Young LLP, independent
registered public accountants, and (ii) its condensed consolidated balance sheet
and statements of income (loss) and comprehensive income (loss), equity and cash
flows as of and for the fiscal quarter ended March 31, 2013, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to normal year‑end audit adjustments
and the absence of certain footnotes in the case of the statements referred to
in clause (ii) above.
(b)    Since December 31, 2012, there have been no events that alone or in the
aggregate have had or would reasonably be expected to have a Material Adverse
Effect.
SECTION 7.05.    Litigation. Except as disclosed in the Borrower’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2012, there are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Restricted Subsidiary that (a) would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) involve any Loan Document or the Transactions.
SECTION 7.06.    Environmental Matters. Except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012, or as
would not be reasonably expected to have a Material Adverse Effect:
(a)    neither any Oil and Gas Property of the Borrower or any Restricted
Subsidiary nor the operations conducted by the Borrower or any Restricted
Subsidiary thereon, and, to the knowledge of the Borrower, no operations of any
prior owner, lessee, or operator of any such properties (i) is in violation of
any order or requirement relating to Environmental Laws of any court or
Governmental Authority or any Environmental






--------------------------------------------------------------------------------

85



Laws or (ii) to the knowledge of Borrower, has been in violation of any order or
requirement relating to Environmental Laws of any court or Governmental
Authority or any Environmental Laws;
(b)    neither the Borrower nor any Restricted Subsidiary nor any Oil and Gas
Property of the Borrower or any Restricted Subsidiary nor the operations
currently conducted thereon or, to the knowledge of the Borrower, conducted
thereon by any prior owner or operator of such Oil and Gas Property or
operation, are subject to any existing, pending or, to the Borrower’s knowledge,
threatened Environmental Complaint;
(c)    all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required by Environmental Laws to be obtained or filed
in connection with the operation or use of any and all Oil and Gas Property of
the Borrower and each Restricted Subsidiary, including, without limitation, any
past or present treatment, storage, disposal or release into the environment of
a Hazardous Material, have been duly obtained or filed, and the Borrower and
each Restricted Subsidiary are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations;
(d)    all Hazardous Materials, if any, generated at any and all Oil and Gas
Property of the Borrower or any Restricted Subsidiary by the Borrower or any
Restricted Subsidiary in the past have been transported, treated and disposed of
in accordance with Environmental Laws and, to the knowledge of the Borrower, do
not pose an imminent and substantial endangerment to public health or welfare or
the environment, and, to the knowledge of the Borrower, in connection with such
transport, treatment and disposal, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws, do not pose an imminent and substantial endangerment to public health or
welfare or the environment and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws;
(e)    to the Borrower’s knowledge, there has been no Hazardous Discharge on or
to any Oil and Gas Property of the Borrower or any Restricted Subsidiary, in
each case, except in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment; and
(f)    to the Borrower’s knowledge, neither the Borrower nor any Restricted
Subsidiary has any contingent liability under Environmental Law in connection
with any Hazardous Discharge.
SECTION 7.07.    Compliance with the Laws and Agreements. Each of the Borrower
and its Restricted Subsidiaries is in compliance with all Governmental
Requirements applicable to it or its Oil and Gas Properties (including, without
limitation, FCPA and OFAC) and all agreements and other instruments binding upon
it or its Oil and Gas Properties, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Oil and Gas Properties and the conduct of its






--------------------------------------------------------------------------------

86



business, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 7.08.    Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
SECTION 7.09.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed (or obtained extensions with respect thereto) and has paid or caused
to be paid all Taxes and all remittances required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect. No action to enforce any Tax Lien has
been commenced.
SECTION 7.10.    Disclosure; No Material Misstatements. Taken as a whole, none
of the Confidential Information Memorandum dated May 2013, the Lender
Presentation dated May 2013 or any reports, financial statements, certificates
or other written information (other than projections) furnished by or on behalf
of the Borrower or any Restricted Subsidiary to the Administrative Agent, the
Collateral Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished), when furnished (and, with respect to any such
information delivered to the Administrative Agent, the Collateral Agent or any
Lender or any of their Affiliates prior to the Effective Date, on the Effective
Date), contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading (other than omissions that
pertain to matters of a general economic nature or matters of public knowledge
that generally affect any of the industry segments of the Borrower or its
Subsidiaries); provided that, with respect to projected financial information,
prospect information, geological and geophysical data and engineering
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time,
recognizing that (a) there are industry-wide risks normally associated with the
types of business conducted by the Borrower and its Restricted Subsidiaries and
(b) projections concerning volumes attributable to the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries and production and cost estimates
contained in each reserve report are necessarily based upon professional
opinions, estimates and projections and that the Borrower and the Restricted
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
SECTION 7.11.    Subsidiaries. Schedule 7.11 lists the name, jurisdiction of
organization and organizational identification number of each Subsidiary of the
Borrower as of the Effective Date and identifies each such Subsidiary as either
a Restricted or Unrestricted Subsidiary.






--------------------------------------------------------------------------------

87



SECTION 7.12.    Insurance. All insurance reasonably necessary in the Borrower’s
and its Restricted Subsidiaries’ ordinary course of business is in effect and
all premiums due on such insurance have been paid. Schedule 7.12 sets forth a
list of all such insurance policies maintained by the Borrower and its
Restricted Subsidiaries as of the Effective Date.
SECTION 7.13.    Location of Business and Offices. As of the Effective Date, the
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Quicksilver
Resources Inc.; and the organizational identification number of the Borrower in
its jurisdiction of organization is 75-2756163. As of the Effective Date, each
Restricted Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.11.
SECTION 7.14.    Properties; Title, Etc. Except as would not have a Material
Adverse Effect and provided that no representation or warranty is made with
respect to any Oil and Gas Property or interest to which no proved oil or gas
reserves are properly attributed:
(a)    Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the material Oil and Gas Properties evaluated in the Reserve
Reports and the First Lien U.S. Reserve Report most recently delivered to the
Administrative Agent and good title to all its personal Properties that are
necessary to permit the Borrower and the Restricted Subsidiaries to conduct
their business in all material respects in the same manner as its business has
been conducted prior to the date hereof, in each case, subject to Immaterial
Title Deficiencies and free and clear of all Liens except Permitted Liens.
Subject to Immaterial Title Deficiencies and after giving full effect to
Permitted Liens, the Borrower or the Restricted Subsidiaries specified as the
owners own the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Reports and First
Lien U.S. Reserve Report. The ownership of such Oil and Gas Properties shall not
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Oil and Gas Property in an amount materially in excess of the working interest
of each Oil and Gas Property set forth in the most recently delivered Reserve
Reports and First Lien U.S. Reserve Report that is not offset by a corresponding
proportionate increase in the Borrower’s or such Restricted Subsidiary’s net
revenue interest in such Oil and Gas Property; provided that the Borrower or any
applicable Restricted Subsidiary shall have the right or obligation to bear
costs disproportionate to the Borrower’s or such Restricted Subsidiary’s working
interest with respect to any Hydrocarbon Interest for a period of time in order
to earn, or in connection with the acquisition of, an interest in such
Hydrocarbon Interest as evidenced by written agreement.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the






--------------------------------------------------------------------------------

88



giving of notice or the passage of time or both would give rise to a default
under any such lease or leases.
(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries, including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
the same manner as its business has been conducted prior to the date hereof.
(d)    The Borrower and each Restricted Subsidiary owns, or is licensed to use,
(i) all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person and
(ii) all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information the use of which is
material to their businesses as presently conducted, subject to the limitations
contained in the agreements governing the use of the same, which limitations are
customary for companies engaged in the business of the exploration and
production of Hydrocarbons.
SECTION 7.15.    Federal Reserve Regulations. The Borrower and its Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.
SECTION 7.16.    Compliance with Benefit Plans; ERISA. (a)As of the date hereof,
neither the Borrower nor any Subsidiary nor any ERISA Affiliate of the Borrower
or any Subsidiary maintains sponsors, or contributes to (or has at any time in
the six-year period preceding the date hereof, maintained, sponsored, or
contributed to) any Pension Plan or Multiemployer Plan. Except in such instances
where an action, omission or failure would not reasonably be expected to have a
Material Adverse Effect, each Plan maintained by the Borrower or any Restricted
Subsidiary or any ERISA Affiliate of the Borrower or any Restricted Subsidiary
is in compliance with the terms of such Plan and the applicable provisions of
ERISA and the Code with respect to each Plan. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. Except in such instances where
an action, omission, or failure would not reasonably be expected to have a
Material Adverse Effect, (i) each Plan that is intended to be “qualified” within
the meaning of Section 401(a) of the Code is, and has been during the period
from its adoption to date, so qualified, both as to form and operation, and all
necessary governmental approvals, including a favorable determination as to the
qualification under the Code of such Plan and each amendment thereto, have been
or will be timely obtained, and (ii) the actuarial present value of the benefit
liabilities (within the meaning of section 4041 of ERISA) under each Plan which
is subject to Title IV of ERISA does not, as of the end of the most recently
ended fiscal year, exceed the current value of the assets (computed on a plan
termination basis in accordance with






--------------------------------------------------------------------------------

89



Title IV of ERISA) of such Plan allocable to such benefit liabilities. Neither
the Borrower nor any Restricted Subsidiary nor any ERISA Affiliate of the
Borrower or any Restricted Subsidiary maintains or contributes to any Plan that
provides a post-employment health benefit, other than a benefit required under
Section 601 of ERISA, or maintains or contributes to a Plan that provides health
benefits that is not fully funded except where the failure to fully fund such
Plan would not reasonably be expected to have a Material Adverse Effect. As of
the date hereof, neither the Borrower nor any Restricted Subsidiary nor any
ERISA Affiliate of the Borrower or any Restricted Subsidiary maintains a
multiple employer welfare benefit arrangement within the meaning of Section
3(40)(A) of ERISA
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) the Canadian Pension Plans, if any, are duly registered under the
Income Tax Act (Canada) and all applicable provincial or federal pension
benefits standards legislation and no event has occurred which is reasonably
likely to cause the loss of such registered status; (ii) all obligations of the
Canadian Subsidiaries (including any applicable fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Canadian Pension Plans, if any, have been performed in accordance with
applicable laws and regulations; (iii) no promises of benefit improvements under
the Canadian Pension Plans, if any, or the Canadian Benefit Plans have been
made; (iv) all reports and disclosures relating to the Canadian Pension Plans
and Canadian Benefit Plans required by any applicable laws or regulations have
been filed or distributed in accordance with applicable laws and regulations;
(v) no Canadian Subsidiary has made any improper withdrawals prohibited by
applicable law, or applications of, the assets of any of the Canadian Pension
Plans; (vi) no Canadian Pension Plan Termination Event has occurred; (vii) no
Canadian Subsidiary has any knowledge that the Canadian Pension Plans, if any,
are the subject of an investigation, any other proceeding, an action or a claim
other than a routine claim for benefits; (viii) all contributions or premiums
required to be made by any Canadian Subsidiary to the Canadian Pension Plans and
the Canadian Benefit Plans have been made within the time limits required by,
and in accordance with, the terms of such plans and applicable laws and
regulations; and (ix) all employee contributions to the Canadian Pension Plans,
if any, required to be made by way of authorized payroll deduction have been
properly withheld and fully paid into such plans within the time limits required
by, and in accordance with, the terms of such plans and applicable laws and
regulations. No Canadian Subsidiary contributes or has made contributions on
behalf of its employees to a multi-employer pension plan, as such term is
defined under applicable Canadian provincial or federal pension benefits
standards legislation. No Canadian Pension Plan has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 7.16(a), reasonably be anticipated to
have a Material Adverse Effect. There has been no failure to administer or
operate the Foreign Plans in accordance with the terms thereof except for any
failure to so administer or operate the Foreign Plans as could not reasonably be
expected to have a Material Adverse Effect.
SECTION 7.17.    Status As Senior Indebtedness. The Loans and other Secured
Indebtedness hereunder are “Senior Indebtedness” and “Designated Senior
Indebtedness” under the Existing Subordinate Notes.






--------------------------------------------------------------------------------

90



SECTION 7.18.    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Subsidiary
Guarantors, taken as a whole, will exceed the aggregate Indebtedness of the
Borrower and the Subsidiary Guarantors on a consolidated basis, as the
Indebtedness becomes absolute and matures, (b) each of the Borrower and the
Subsidiary Guarantors will not have incurred Indebtedness beyond its ability to
pay such Indebtedness (after taking into account the timing and amounts of cash
to be received by each of the Borrower and the Subsidiary Guarantors and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Indebtedness becomes absolute and
matures and (c) each of the Borrower and the Subsidiary Guarantors will not have
unreasonably small capital for the conduct of its business.
SECTION 7.19.    Priority; Security Matters. The Secured Indebtedness is and
shall be at all times secured by valid, perfected Liens, second in priority to
the Liens securing the First Lien Secured Indebtedness, in favor of the
Collateral Agent, covering and encumbering the Mortgaged Properties and other
Properties pledged pursuant to the Security Instruments, to the extent
perfection can be obtained by the recording of a mortgage, the filing of a UCC
financing statement or by possession (in each case, to the extent available in
the applicable jurisdiction); provided, that the priority of the Liens in favor
of the Collateral Agent may be subject to Permitted Liens that are, in the case
of Liens other than the Liens securing the First Lien Secured Obligations, also
prior to the Liens securing the First Lien Secured Indebtedness.
ARTICLE VIII
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all other amounts payable under the Loan Documents
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:
SECTION 8.01.    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent to be made available to each Lender:
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 20 days after the date on
which the Borrower files its Annual Report on Form 10-K with the SEC (but in no
event more than 120 days after the end of the applicable fiscal year), (i) its
audited consolidated balance sheet and statements of income (loss) and
comprehensive income (loss), equity and cash flows as of the end of and for the
fiscal year most recently ended, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Ernst & Young LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a






--------------------------------------------------------------------------------

91



consolidated basis in accordance with GAAP consistently applied and (ii) its
unaudited balance sheet and statements of income (loss) and comprehensive income
(loss), equity and cash flows as of the end of and for the fiscal year most
recently ended which provides consolidating statements, including statements
demonstrating eliminating entries, if any, with respect to any Consolidated
Subsidiaries that are Unrestricted Subsidiaries, in substantially the form set
forth in its Annual Report on Form 10-K for the period ending December 31, 2012.
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 10 days after the
Borrower files each Quarterly Report on Form 10-Q with the SEC (but in no event
more than 60 days after the end of the applicable fiscal quarter), (i) its
unaudited consolidated balance sheet and statements of income (loss) and
comprehensive income (loss), equity and cash flows as of the end of and for the
fiscal quarter most recently ended and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) its
unaudited balance sheet and statements of income (loss) and comprehensive income
(loss), equity and cash flows as of the end of and for the fiscal quarter most
recently ended which provides consolidating statements, including statements
demonstrating eliminating entries, if any, with respect to any Consolidated
Subsidiaries that are Unrestricted Subsidiaries, in substantially the form set
forth in its Quarterly Report on Form 10-Q for the period ending March 31, 2013.
(c)    Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit D hereto certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto.
(d)    Certificate of Insurer – Insurance Coverage. Within 60 days of the annual
renewal thereof, a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.06, in form and substance
satisfactory to the Administrative Agent (it being understood and agreed that at
any time that the U.S. First Lien Credit Agreement is in effect and JPMorgan
Chase Bank, N.A. is the First Lien Administrative Agent, any such certificate
satisfactory to the First Lien Administrative Agent shall be deemed to be
satisfactory to the Administrative Agent unless the Administrative Agent shall
have objected thereto within three Business Days of receipt of the final version
thereof accepted by the First Lien Administrative Agent), and, if requested by
the Administrative Agent or any Lender, all copies of the applicable policies.






--------------------------------------------------------------------------------

92



(e)    Notice of Casualty Events. Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event with respect to Oil
and Gas Properties having an estimated Dollar value in excess of $45,000,000 or
the commencement of any action or proceeding that would reasonably be expected
to result in a Casualty Event with respect to Oil and Gas Properties having an
estimated Dollar value in excess of $45,000,000.
(f)    Information Regarding Borrower and Subsidiary Guarantors. In the case of
the Borrower and the Subsidiary Guarantors, prompt written notice (and in any
event within 30 days following any such change) of any change (A) in the
Borrower’s or any Subsidiary Guarantor’s corporate name, (B) in the Borrower’s
or any Subsidiary Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed or (C) in the
Borrower’s or any Subsidiary Guarantor’s jurisdiction of organization or such
Person’s organizational identification number in such jurisdiction of
organization.
(g)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including, without
limitation, any Canadian Pension Plan, Plan or Multiemployer Plan and any
reports or other information required to be filed under ERISA), as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which (A) the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.qrinc.com or (B) such
documents are publically available on the SEC’s EDGAR website or (ii) on which
such documents are delivered to the Administrative Agent, including in
electronic form. Once received by the Administrative Agent, the Administrative
Agent shall post such documents on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver such documents
in a form acceptable to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. Each Loan
Party hereby acknowledges and agrees that, unless the Borrower notifies the
Administrative Agent in advance, all financial statements and certificates
furnished pursuant to Sections 8.01(a), (b) and (c) above are hereby deemed to
be marked “PUBLIC”, suitable for distribution, and to be made available, to all
Lenders and may be treated by the Administrative Agent and the Lenders as not
containing any material nonpublic information. Unless the Borrower otherwise
notifies the Administrative Agent, all Reserve Reports, First Lien U.S. Reserve
Reports (and other reserve reports and similar reports) and all statements and
certificates furnished pursuant to Sections 8.11(a) and (b) shall be deemed to






--------------------------------------------------------------------------------

93



contain material nonpublic information and shall not be made available to
Lenders that wish to receive only public information.
SECTION 8.02.    Notices of Material Events. Promptly following a Responsible
Officer becoming aware of the occurrence thereof, the Borrower will furnish to
the Administrative Agent written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit, proceeding, investigation
or arbitration by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders) that, in either case, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;
(c)    the filing or commencement of any action, suit, proceeding, investigation
or arbitration by or before any arbitrator or Governmental Authority involving
or relating to the Loan Documents;
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect; and
(e)    the occurrence or the receipt or delivery of any notice of any springing
maturity (however effected) or default under any First Lien Credit Agreement or
any indenture or other relevant documentation for any Material Indebtedness.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.




SECTION 8.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of such Properties requires such qualification, except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.09.
SECTION 8.04.    Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities and
remittance liabilities of the Borrower and all of its Restricted Subsidiaries,
before the same shall become






--------------------------------------------------------------------------------

94



delinquent or in default, except where (i) (A) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (B) the Borrower
or such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (ii) the failure to make payment
would not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Oil and Gas Property of the Borrower or any
Restricted Subsidiary that was evaluated in the Reserve Reports or the First
Lien U.S. Reserve Report most recently delivered to the Administrative Agent.
SECTION 8.05.    Operation and Maintenance of Properties. The Borrower will and
will cause each Restricted Subsidiary to, in all material respects: (a) promptly
pay and discharge, or make reasonable efforts to cause to be paid and
discharged, when due all delay rentals, royalties and expenses accruing under
the leases or other agreements affecting or pertaining to its material Oil and
Gas Properties evaluated in the Reserve Reports and the First Lien U.S. Reserve
Report most recently delivered to the Administrative Agent, provided that, in
the case of delay rentals, the Borrower and/or the applicable Restricted
Subsidiary shall only be required to pay and discharge, or make reasonable
efforts to pay and discharge, delay rentals as and to the extent the Borrower or
such Restricted Subsidiary determines in good faith that payment and discharge
thereof is in the Borrower’s or such Restricted Subsidiary’s, as applicable,
best interest, (b) perform, or make reasonable and customary efforts to cause to
be performed, the obligations of the Borrower or any such Restricted Subsidiary
required by each and all of the assignments, deeds, leases, subleases, contracts
and agreements affecting its interests in its material Oil and Gas Properties
evaluated in the Reserve Reports and the First Lien U.S. Reserve Report most
recently delivered to the Administrative Agent, (c) do all other things
necessary to keep unimpaired, except for Liens permitted by the Loan Documents,
its rights with respect to its material Oil and Gas Properties evaluated in the
Reserve Reports and the First Lien U.S. Reserve Report most recently delivered
to the Administrative Agent and prevent any forfeiture thereof or a default
thereunder, (d) keep and maintain all Oil and Gas Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and (e) to the extent the Borrower is not the operator of any
Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.05, except (x) to the extent a portion of such Oil
and Gas Properties is no longer capable of producing Hydrocarbons in
economically reasonable amounts, (y) for dispositions permitted by this
Agreement or (z) when the failure to do so would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 8.06.    Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as is customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. Subject to the Mortgages and the Intercreditor
Agreements, the loss payable clauses or provisions in said insurance policy or
policies insuring any of the collateral for the Loans, as applicable, shall be
endorsed in favor of the Collateral Agent as its interests in the collateral may
appear and such policies shall name each of the Administrative Agent and the
Collateral Agent as an “additional insured” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
applicable Agent.






--------------------------------------------------------------------------------

95



SECTION 8.07.    Books and Records; Inspection Rights. The Borrower will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender (coordinated through and together with
the Administrative Agent), upon reasonable prior notice, to visit and inspect
its Oil and Gas Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times during the Borrower’s
or such Restricted Subsidiary’s normal business hours (and in a manner so as to
the extent practicable, not to unreasonably interfere with the normal business
operations of the Borrower or such Restricted Subsidiary) not more than one time
per fiscal year or, if an Event of Default then exists, as often as reasonably
requested. The Lenders shall bear the cost of such inspections and examinations
unless an Event of Default then exists, in which event the Borrower shall bear
such cost.
SECTION 8.08.    Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Governmental Requirements applicable
to it or its Oil and Gas Properties, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 8.09.    Environmental Matters. (a) Except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower shall, and shall cause each Restricted Subsidiary to,
comply with all applicable Environmental Laws, including, without limitation,
(x) all licensing, permitting, notification, and similar requirements of
Environmental Laws, and (y) all provisions of Environmental Laws regarding
storage, discharge, release, transportation, treatment and disposal of Hazardous
Materials and (ii) the Borrower shall, and shall cause each Restricted
Subsidiary to, promptly pay and discharge when due all claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with applicable Environmental Laws, provided that such payment or
discharge shall not be required to the extent that (A) the amount, applicability
or validity thereof is being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and (B) Borrower or such Restricted
Subsidiary, as and to the extent required in accordance with GAAP, shall have
set aside on its books reserves (segregated to the extent required by GAAP)
deemed by them to be adequate with respect thereto.
(b)    To the extent the Borrower or a Restricted Subsidiary is not the operator
of any Property, none of the Borrower and its Restricted Subsidiaries shall be
obligated to directly perform any undertakings contemplated by the covenants and
agreements contained in this Section 8.09 which are performable only by such
operators or are beyond the control of the Borrower and its Restricted
Subsidiaries. Notwithstanding the above and except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, the Borrower shall be obligated to enforce such operators’ contractual
obligations to maintain, develop and operate the Oil and Gas Properties subject
to such operating agreements, and the Borrower shall, and shall cause its
Restricted Subsidiaries to, use commercially reasonable efforts to cause the
operator to comply with this Section 8.09.






--------------------------------------------------------------------------------

96



(c)    To the extent reasonably requested by the Administrative Agent, the
Borrower will, and will cause each Restricted Subsidiary to, provide
environmental assessment, audit or test reports of any Oil and Gas Properties of
the Borrower or any Restricted Subsidiary, provided an Event of Default then
exists or the Administrative Agent has a reasonable suspicion that either an
Event of Default or a breach of any representation or warranty set forth in
Section 7.06 hereof then exists.
(d)    In connection with any acquisition by Borrower or any Restricted
Subsidiary of any Oil and Gas Property for consideration of at least
$25,000,000, other than an acquisition of additional interests in Oil and Gas
Properties in which Borrower or any Subsidiary previously held an interest, to
the extent Borrower or such Restricted Subsidiary obtains or is provided with
the same, the Borrower shall, promptly following Borrower’s or such Restricted
Subsidiary’s obtaining or being provided with the same, deliver to the
Administrative Agent such final and non-privileged material environmental
reports of such Oil and Gas Properties as are reasonably requested by the
Administrative Agent.
SECTION 8.10.    Further Assurances. (a) The Borrower at its sole expense will,
and will cause each Restricted Subsidiary to, promptly execute and deliver to
the Administrative Agent or the Collateral Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent or
the Collateral Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Secured Indebtedness, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent or the Collateral Agent, in connection therewith.
(b)    The Borrower hereby authorizes each of the Administrative Agent and the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto relative to all or any part of the Mortgaged Property without
the signature of the Borrower or any Subsidiary Guarantor where permitted by
law. A carbon, photographic or other reproduction of the Security Instruments or
any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.
SECTION 8.11.    Reserve Reports. (a) On or before April 1st of each year, the
Borrower shall (or, in connection with the Canadian Reserve Report, shall cause
QRCI to) furnish to the Administrative Agent a U.S. Reserve Report and a
Canadian Reserve Report prepared by one or more Approved Petroleum Engineers
(the “Prepared Reserve Reports”) and a First Lien U.S. Reserve Report as of
January 1st of such year. On or before October 1st of each year, the Borrower
shall (or, in connection with the Canadian Reserve Report, shall cause QRCI to)
furnish to the Administrative Agent and the Lenders Agent a U.S. Reserve Report
and a Canadian Reserve Report as of July 1st of such year prepared by or under
the supervision of a Responsible Officer of the Borrower in accordance with the
procedures used in the most recent






--------------------------------------------------------------------------------

97



Prepared Reserve Reports and a First Lien U.S. Reserve Report as of July 1st. It
is understood that projections concerning volumes attributable to the Oil and
Gas Properties and production and cost estimates contained in each Reserve
Report and First Lien U.S. Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Restricted Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.
(b)    With the delivery of each Reserve Report and First Lien U.S. Reserve
Report, the Borrower shall (or, in connection with the Canadian Reserve Report,
shall cause QRCI to) provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer of the Borrower or QRCI (which in the
case of any First Lien U.S. Reserve Report may be the certificate delivered by
the Borrower in respect thereof under the U.S. First Lien Credit Agreement with
such certificate being deemed to be addressed to the Administrative Agent), as
applicable, certifying that in all material respects: (i) the information
contained in such Reserve Report or First Lien U.S. Reserve Report and any other
information delivered in connection therewith are true and correct, (ii) subject
to Immaterial Title Deficiencies, (x) the Borrower or a Subsidiary Guarantor
owns good and defensible title to the Oil and Gas Properties located in the
United States evaluated in the applicable U.S. Reserve Report or First Lien U.S.
Reserve Report and such Properties are free of all Liens except for Permitted
Liens and (y) QRCI or a Canadian Restricted Subsidiary owns good and defensible
title to the Oil and Gas Properties located in Canada evaluated in the
applicable Canadian Reserve Report and such Properties are free of all Liens
except for Permitted Liens, (iii) except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments (x) in excess of one half bcf of gas in the aggregate with respect
to its Oil and Gas Properties located in the United States evaluated in the
applicable U.S. Reserve Report or First Lien U.S. Reserve Report which would
require the Borrower or any Subsidiary Guarantor to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor and (y) in excess of
one half bcf of gas in the aggregate with respect to its Oil and Gas Properties
located in Canada evaluated in the applicable Canadian Reserve Report which
would require QRCI or any Canadian Subsidiary to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Reports or First
Lien U.S. Reserve Report which pertain to the sale of production at a fixed
price and have a maturity date of longer than six months from the date of such
certificate and (v) a true and complete list of all Oil and Gas Swap Agreements
of the Borrower and each Restricted Subsidiary is included, which list contains
the material terms thereof (including the type, remaining term, counterparty,
mark-to-market value as of the end of the second month immediately preceding the
date of such certificate and notional amounts or volumes), any credit support
agreements relating thereto, any margin required or supplied under any credit
support document, and the counterparty to each such agreement. In addition, such
certificate, with respect to the U.S. Reserve Report and Canadian Reserve
Report, shall list the pricing assumptions used by the Borrower and/or QRCI in
determining the Proved PV-10 Value of the Oil and Gas Properties set forth in
the applicable Reserve Report.






--------------------------------------------------------------------------------

98



SECTION 8.12.    Title Information. (a) On or before the date that is 45 days
following the delivery to the Administrative Agent and the Lenders of each First
Lien U.S. Reserve Report required by Section 8.11(a), the Borrower will deliver
title information in form and substance reasonably acceptable to the
Administrative Agent (it being understood and agreed that at any time that the
U.S. First Lien Credit Agreement is in effect and JPMorgan Chase Bank, N.A. is
the First Lien Administrative Agent, any such information satisfactory to the
First Lien Administrative Agent shall be deemed to be satisfactory to the
Administrative Agent unless the Administrative Agent shall have objected thereto
within five Business Days of receipt of the final version thereof accepted by
the First Lien Administrative Agent) covering enough of the Oil and Gas
Properties evaluated by the First Lien U.S. Reserve Report that were not
included in such immediately preceding First Lien U.S. Reserve Report, so that
the Administrative Agent shall have received together with title information
previously made available to the Administrative Agent, satisfactory title
information on at least 75% of the total value of the Proved Hydrocarbon
Interests evaluated by such First Lien U.S. Reserve Report.
(b)    If the Borrower has provided title information for additional Oil and Gas
Properties under Section 8.12(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties (or such longer period as the
Administrative Agent may agree in its discretion), either (i) cure any such
title defects or exceptions raised by such information (including defects or
exceptions as to priority) which are not permitted by ‎Section 9.03, (ii)
substitute acceptable Oil and Gas Properties with no title defects or exceptions
except for Permitted Liens having an equivalent value or (iii) deliver title
information in form and substance acceptable to the Administrative Agent (it
being understood and agreed that at any time that the U.S. First Lien Credit
Agreement is in effect and JPMorgan Chase Bank, N.A. is the First Lien
Administrative Agent, any such information satisfactory to the First Lien
Administrative Agent shall be deemed to be satisfactory to the Administrative
Agent unless the Administrative Agent shall have objected thereto within five
Business Days of receipt of the final version thereof accepted by the First Lien
Administrative Agent) so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 75% of the value of the Proved
Hydrocarbon Interests evaluated by the applicable First Lien U.S. Reserve
Report. For purposes of this Section 8.12(b), the Administrative Agent must
deliver any notice of title defects or exceptions with respect to any Oil and
Gas Properties within 60 days following the Administrative Agent’s receipt of
title information for such Oil and Gas Properties.
SECTION 8.13.    Additional Collateral; Additional Subsidiary Guarantors;
Release of Certain Guarantors/Collateral. (a) The Borrower shall review each
most recently delivered First Lien U.S. Reserve Report and the list of current
Mortgaged Properties to ascertain whether the Security Instruments create
perfected Liens (subject only to Permitted Liens that, in the case of Liens
other than Liens securing the First Lien Secured Indebtedness, are also prior to
the Liens securing the First Lien Secured Indebtedness) on Oil and Gas
Properties representing at least 87.5% of the total value of the Proved
Hydrocarbon Interests evaluated in such First Lien U.S. Reserve Report, after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
satisfy the






--------------------------------------------------------------------------------

99



foregoing requirement, then the Borrower shall, and shall cause its Restricted
Subsidiaries to, grant, within 30 days of the delivery of the certificate
required under ‎Section 8.11(b) (or such longer period as the Administrative
Agent may agree in its discretion), to the Collateral Agent as security for the
Secured Indebtedness a second-priority Lien (provided that Permitted Liens that,
in the case of Liens other than Liens securing the First Lien Secured
Indebtedness, are also prior to the Liens securing the First Lien Secured
Indebtedness may exist) on additional Oil and Gas Properties evaluated in such
First Lien U.S. Reserve Report containing Proved Hydrocarbon Interests not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, such requirement will be satisfied. All such Liens will be
created and perfected by and in accordance with the provisions of Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. Notwithstanding anything to the contrary contained in this Agreement,
if any Restricted Subsidiary places a Lien on its Oil and Gas Properties to
secure the Secured Indebtedness, and such Restricted Subsidiary is not a
Subsidiary Guarantor, then it shall become a Subsidiary Guarantor and comply
with ‎Section 8.13(c).
(b)    (1) If the Borrower or any Domestic Subsidiary becomes the owner of a
Restricted Subsidiary, then the Borrower shall, or shall cause such Domestic
Subsidiary to, promptly, but in any event no later than 30 days after the date
of becoming an owner thereof (or such longer period as the Administrative Agent
may agree in its discretion), (A) pledge (x) 100% of the Capital Stock of such
new Restricted Subsidiary if such Subsidiary is a Domestic Subsidiary or (y) 65%
of the total combined voting power of all classes of Capital Stock and 100% of
all non-voting Capital Stock of such new Restricted Subsidiary, if such new
Restricted Subsidiary is a Foreign Subsidiary (including, without limitation,
but subject to the provisions of the Pledge Agreement and the Intercreditor
Agreements, delivery of original stock certificates evidencing the Capital Stock
of such new Restricted Subsidiary, together with appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof) and (B) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent or the Collateral Agent.
(c)    The Borrower shall cause the following Persons to guarantee the Secured
Indebtedness pursuant to the Guaranty Agreement:
(i)    each Material Restricted Subsidiary;
(ii)    each Domestic Subsidiary that has Guaranteed, or is required (or was as
of the Effective Date required) under the terms of any applicable agreement or
instrument to Guarantee, any Indebtedness under (i) either of the First Lien
Credit Agreements, (ii) any of the Existing Notes, the New Senior Notes or the
Second Lien Notes, (iii) solely in the event the First Lien Credit Agreements
shall no longer be in effect, any other Material Indebtedness of the Borrower or
another Restricted Subsidiary or (iv) any other Indebtedness Incurred to refund,
refinance, replace, exchange, renew, repay or extend any of the foregoing
(including any Indebtedness referred to in this clause (ii));






--------------------------------------------------------------------------------

100



(iii)    any Restricted Subsidiary that places a Lien as required by the last
sentence of Section 8.13(a) on its Oil and Gas Properties to secure the Secured
Indebtedness; and
(iv)    one or more additional Domestic Subsidiaries to the extent necessary to
cause (1) the total assets of the Domestic Subsidiaries that are not Subsidiary
Guarantors to be less than 15% of the combined assets of the Borrower and its
Domestic Subsidiaries and (2) the combined EBITDAX of such Domestic Subsidiaries
to be less than 15% of the combined EBITDAX of the Borrower and its Domestic
Subsidiaries.
(d)    In connection with any guaranty required by Section 8.13(c), the Borrower
shall, or shall cause such Subsidiary or other Person promptly, but in any event
no later than 30 days (or such longer period as the Administrative Agent may
agree in its discretion) after the event requiring such guaranty, to execute and
deliver (i) a supplement to the Guaranty Agreement and (ii) such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent. If at any time any Person
is not otherwise required to guarantee the Secured Indebtedness hereunder
(whether pursuant to the other provisions of this ‎Section 8.13 or otherwise) or
under any other Loan Document, then upon receipt by the Administrative Agent of
evidence satisfactory to it that such Person has been fully and finally released
from its guarantee obligations in respect of the First Lien Secured
Indebtedness, the Existing Notes, the New Senior Notes, the Second Lien Notes
and, if applicable, any Material Indebtedness, as the case may be, such Person
shall be released from its guarantee obligations with respect to the Secured
Indebtedness, and the Administrative Agent shall, at the sole cost and expense
of the Borrower, execute such further documents and do all such further acts so
as to reasonably evidence such release. The Liens created by the Security
Instruments in any asset of the Borrower or any Restricted Subsidiary that is
sold, assigned, farmed-out, conveyed or otherwise transferred in a manner
permitted hereby shall automatically be released.
(e)    Without limiting the foregoing requirements of this Section 8.13, the
Borrower shall at all times cause all Capital Stock or other Property owned by
the Borrower or any Domestic Subsidiary that is subject to any Lien created
under the First Lien Security Instruments to secure the First Lien Secured
Indebtedness (or that is subject to any Lien created under the security
documentation for any Refinancing Indebtedness in respect of the First Lien
Secured Indebtedness or any Refinancing Indebtedness thereof) to be subject to
valid and perfected Liens securing the Secured Indebtedness, second in priority
to the Liens securing the First Lien Secured Indebtedness (or such Refinancing
Indebtedness), in each case pursuant to Security Instruments comparable to the
corresponding First Lien Security Instruments and reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent;
provided, that the priority of the Liens in favor of the Collateral Agent may be
subject to Permitted Liens that are also prior to the Liens securing the First
Lien Secured Indebtedness or such Refinancing Indebtedness.
SECTION 8.14.    ERISA and Benefit Plan Compliance. The Borrower will promptly
furnish to the Administrative Agent immediately upon becoming aware of the
occurrence of any ERISA Event or Canadian Pension Plan Termination Event that
alone or






--------------------------------------------------------------------------------

101



together with any other ERISA Events or Canadian Pension Plan Termination Events
that have occurred, would reasonably be expected to result in liability of
Borrower, its Restricted Subsidiaries, or any ERISA Affiliates in an aggregate
amount which would reasonably be expected to have a Material Adverse Effect, a
written notice signed by a Responsible Officer, specifying the nature thereof,
what action the Borrower, any of its Restricted Subsidiaries or any ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor, the PBGC or any equivalent agency or authority with jurisdiction over
Canadian Pension Plans with respect thereto. With respect to each Pension Plan,
the Borrower will, and will cause each Restricted Subsidiary and ERISA Affiliate
to, (A) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty that would reasonably be expected to
have a Material Adverse Effect and without giving rise to any Lien securing an
amount in excess of $50,000,000, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (B) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty that would reasonably be expected to
have a Material Adverse Effect, all premiums required pursuant to sections 4006
and 4007 of ERISA. With respect to each Canadian Pension Plan, QRCI will not (i)
terminate, or permit any other Canadian Subsidiary to terminate, any Canadian
Pension Plan in a manner, or take any other action with respect to any Canadian
Pension Plan, which would reasonably be expected to have a Material Adverse
Effect, (ii) fail to make, or permit any other Canadian Subsidiary to fail to
make, full payment when due of all amounts which, under the provisions of any
Canadian Pension Plan, agreement relating thereto or applicable law, any
Canadian Subsidiary is required to pay as contributions thereto, except where
the failure to make such payments could not reasonably be expected to have a
Material Adverse Effect, or (iii) permit to exist, or allow any other Canadian
Subsidiary to permit to exist, any Unfunded Current Liability, whether or not
waived, with respect to any Canadian Pension Plan in an amount which would
reasonably be expected to cause a Material Adverse Effect.
SECTION 8.15.    Unrestricted Subsidiaries. The Borrower:
(a)    will cause the management, business and affairs of each of the Borrower
and its Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting Properties of the Borrower and its
respective Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Borrower and the Restricted Subsidiaries;
(b)    other than as contemplated by the Midstream Joint Venture, will not, and
will not permit any of the Restricted Subsidiaries to, incur, assume, guarantee
or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries; and






--------------------------------------------------------------------------------

102



(c)    other than as contemplated by the Midstream Joint Venture, will not
permit any Unrestricted Subsidiary to hold any Capital Stock or Indebtedness of
the Borrower or any Restricted Subsidiary.
SECTION 8.16.    Section 1031 Exchange. If the Borrower elects to participate in
a Section 1031 Exchange with respect to any Oil and Gas Properties, then on or
before 180 days following the acquisition by the Section 1031 Counterparty of
(a) such Oil and Gas Properties from the Borrower, the Borrower shall receive
from the Section 1031 Counterparty (b) Oil and Gas Properties having a
substantially equivalent value to the Oil and Gas Properties that the Section
1031 Counterparty acquired from the Borrower, (c) payment in full in cash of the
note given by the Section 1031 Counterparty to the Borrower or (d) any
combination of Oil and Gas Properties and a partial cash prepayment of such
note, such that the Oil and Gas Properties received and such partial cash
prepayment have an aggregate value not less than the value of the Oil and Gas
Properties that the Section 1031 Counterparty acquired from the Borrower.
SECTION 8.17.    Use of Proceeds. The Borrower will use the proceeds of the
Loans (a) to repurchase the Existing 2015 Senior Notes and the Existing 2016
Senior Notes tendered pursuant to the Tender Offer, (b) to pay the Transaction
Costs, (c) to fund the Cleanup Calls or to repurchase the Existing 2015 Senior
Notes and the Existing 2016 Senior Notes in open market transactions or (d) for
general corporate purposes.
SECTION 8.18.    Fiscal Year. The Borrower’s fiscal year shall end on December
31.
ARTICLE IX
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all other amounts payable under the Loan Documents
have been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 9.01.    Limitation on Indebtedness. (a) The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, Incur any Indebtedness
(including Acquired Indebtedness); except, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness if on the date thereof:
(i)     the Consolidated Coverage Ratio for the Borrower and its Restricted
Subsidiaries is at least 2.25 to 1.0; and
(ii)    no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence of Incurring the Indebtedness or the transactions
relating to such Incurrence.
(b)    Section 9.01(a) will not prohibit the Incurrence of the following
Indebtedness:






--------------------------------------------------------------------------------

103



(i)    Indebtedness of the Borrower and its Restricted Subsidiaries Incurred
pursuant to (A) a Credit Facility, (B) the Second Lien Notes or (C) any
Guarantee of the Second Lien Notes by a Subsidiary Guarantor that has Guaranteed
the Secured Indebtedness, in each case that is (1) unsecured or secured only by
Liens on the Collateral permitted under Section 9.03 and (2) in an aggregate
principal amount for such Indebtedness, taken together with all other such
Indebtedness outstanding at the time such Indebtedness is Incurred, not to
exceed the greater of (x) $1,200,000,000 and (y) 30% of Adjusted Consolidated
Net Tangible Assets, in each case determined as of the date of the Incurrence of
such Indebtedness (it being agreed that notwithstanding Sections 9.01(b)(iv) and
9.01(d) below, all Indebtedness Incurred under the First Lien Credit Agreements,
the Loans made under this Agreement on the Effective Date, all Incremental
Loans, Amended Loans and Refinancing Loans, the Second Lien Notes and the
Guarantees thereof and, in each case, all Refinancing Indebtedness in respect
thereof (other than unsecured Indebtedness) will at all times be deemed for all
purposes to have been Incurred under this Section 9.01(b)(i));
(ii)    Guarantees of Indebtedness Incurred in accordance with the provisions of
this Agreement; provided that if the Indebtedness that is being Guaranteed is
Guaranteed by a Subsidiary Guarantor and is (i) Senior Indebtedness or Guarantor
Senior Indebtedness, then the related Guarantee shall rank equally in right of
payment to the Subsidiary Guarantee of such Subsidiary Guarantor or (ii) a
Subordinated Obligation or a Subsidiary Guarantor Subordinated Obligation, then
the related Guarantee shall be subordinated in right of payment to the
Subsidiary Guarantee of such Subsidiary Guarantor;
(iii)    Indebtedness of the Borrower owing to and held by any Wholly-Owned
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Wholly-Owned Subsidiary; provided that:
(A)    if the Borrower is the obligor on the Indebtedness, the Indebtedness is
subordinated in right of payment to all obligations with respect to the Secured
Indebtedness;
(B)    if a Subsidiary Guarantor is the obligor on the Indebtedness and the
Borrower or a Subsidiary Guarantor is not the obligee, such Indebtedness is
subordinated in right of payment to the Subsidiary Guarantees of that Subsidiary
Guarantor; and
(C)    any subsequent issuance or transfer of Capital Stock, sale or other
transfer of any such Indebtedness or other event that results in any such
Indebtedness being held by a Person other than the Borrower or a Wholly-Owned
Subsidiary of the Borrower shall be deemed, in each case, to constitute an
Incurrence of such Indebtedness by the Borrower or such Subsidiary, as the case
may be, as of the date such Indebtedness first became held by such Person;






--------------------------------------------------------------------------------

104



(iv)    Indebtedness represented by (A) any Indebtedness (other than the
Indebtedness described in clauses (i), (ii), (iii), (vi), (viii) and (ix) of
this Section 9.01(b)) outstanding on the date of this Agreement (including the
Existing Notes and any New Senior Notes issued on or prior to the date of this
Agreement) and (B) any Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause (iv) or clause (v) of this Section 9.01(b)
or Incurred pursuant to Section 9.01(a); provided that if the Existing 2015
Senior Notes or the Existing 2016 Senior Notes are refinanced, in whole or in
part, with Indebtedness in the form of debt securities not secured by Liens,
notwithstanding anything to the contrary herein, such debt securities will have
a Stated Maturity at least 91 days later than the Final Maturity Date;
(v)    Indebtedness of a Restricted Subsidiary Incurred and outstanding on the
date on which such Restricted Subsidiary was acquired by the Borrower (other
than Indebtedness Incurred (A) to provide all or any portion of the funds
utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary was acquired by the Borrower or (B)
otherwise in connection with, or in contemplation of, such acquisition);
provided that, at the time such Restricted Subsidiary is acquired by the
Borrower, the Borrower would have been able to Incur $1.00 of additional
Indebtedness pursuant to Section 9.01(a) after giving effect to the Incurrence
of such Indebtedness;
(vi)    Indebtedness under Currency Agreements, Commodity Agreements and
Interest Rate Agreements; provided that, in the case of Currency Agreements or
Commodity Agreements, such Currency Agreements or Commodity Agreements are
related to business transactions of the Borrower or its Restricted Subsidiaries
entered into in the ordinary course of business and, in the case of Currency
Agreements, Commodity Agreements and Interest Rate Agreements, such Currency
Agreements, Commodity Agreements and Interest Rate Agreements are entered into
for bona fide hedging purposes of the Borrower or its Restricted Subsidiaries
(as determined in good faith by the Board of Directors or senior management of
the Borrower);
(vii)    the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations with respect to assets other than Capital Stock or
other Investments, in each case Incurred for the purpose of financing all or any
part of the purchase price or cost of construction or improvements of property
used in the business of the Borrower or the Restricted Subsidiary, in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;
(viii)    Indebtedness Incurred in respect of workers’ compensation claims,
self-insurance obligations, bid, reimbursement, performance, surety, appeal and
similar bonds, completion guarantees provided by the Borrower or a Restricted
Subsidiary in the ordinary course of business, or required by regulatory
authorities in connection with the conduct by the Borrower and its Restricted
Subsidiaries of their businesses, including






--------------------------------------------------------------------------------

105



supporting Guarantees and letters of credit (in each case other than for an
obligation for money borrowed);
(ix)    Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of the Borrower or a
Restricted Subsidiary;
(x)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided that such Indebtedness is extinguished within five Business
Days of the Incurrence; and
(xi)    in addition to the items referred to in clauses (i) through (x) of this
Section 9.01(b), Indebtedness of the Borrower and its Restricted Subsidiaries in
an aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause (xi)
and then outstanding, will not exceed $40,000,000 at any time outstanding.
(c)    The Borrower will not after the Effective Date Incur any Indebtedness
under Section 9.01(b) if the proceeds thereof are used, directly or indirectly,
to refinance any Subordinated Obligations of the Borrower unless such
Indebtedness will be subordinated to the Secured Indebtedness to at least the
same extent as such Subordinated Obligations. No Subsidiary Guarantor may after
the Effective Date Incur any Indebtedness under Section 9.01(b) if the proceeds
thereof are used, directly or indirectly, to refinance any Guarantor
Subordinated Obligations of such Subsidiary Guarantor unless such Indebtedness
will be subordinated to the obligations of such Subsidiary Guarantor under its
Subsidiary Guarantee to at least the same extent as such Guarantor Subordinated
Obligations. Notwithstanding the foregoing, the subordination requirements of
this Section 9.01(c) shall not apply to any Indebtedness Incurred by the
Borrower or any Subsidiary Guarantor under Section 9.01(b) if the net proceeds
thereof are used, directly or indirectly, to refinance the Existing Subordinate
Notes; provided that such Indebtedness will have a Stated Maturity at least 91
days later than the Final Maturity Date.
(d)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 9.01:
(i)    Indebtedness permitted by this Section 9.01 need not be permitted solely
by one provision permitting such Indebtedness but may be permitted in part by
one such provision and in part by one or more other provisions of this Section
9.01 permitting such Indebtedness;
(ii)    in the event that Indebtedness meets the criteria of more than one of
the provisions permitting the Incurrence of Indebtedness described in paragraphs
(a) and (b) above, the Borrower, in its sole discretion, may classify (or
subsequently reclassify) such item of Indebtedness as being permitted by one or
more such provisions;






--------------------------------------------------------------------------------

106



(iii)    all Indebtedness outstanding on the date of this Agreement under the
First Lien Credit Agreements shall be deemed initially Incurred on the date of
this Agreement under Section 9.01(b)(i) and not Section 9.01(a) or Section
9.01(b)(iv);
(iv)     Guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included;
(v)    if obligations in respect of letters of credit are Incurred pursuant to a
Credit Facility and are being treated as Incurred pursuant to Section 9.01(b)(i)
or (ii) and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included;
(vi)    no item of Indebtedness will be given effect more than once in any
calculation contemplated by this Section 9.01 and no individual item or related
items of Indebtedness will be given effect at an aggregate amount in excess of
the aggregate amount required to satisfy and discharge the principal amount of
such item or related items of Indebtedness;
(vii)    the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Subsidiary Guarantor, will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof; and
(viii)    the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined in accordance with GAAP.
(e)    Accrual of interest, accrual of dividends, the accretion of accreted
value, the payment of interest in the form of additional Indebtedness and the
payment of dividends in the form of additional shares of Preferred Stock or
Disqualified Stock will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 9.01. The amount of any Indebtedness outstanding as of
any date shall be (i) the accreted value thereof in the case of any Indebtedness
issued with original issue discount and (ii) the principal amount or liquidation
preference thereof, together with any interest thereon that is more than 30 days
past due, in the case of any other Indebtedness.
(f)    In addition, the Borrower will not permit any of its Unrestricted
Subsidiaries to Incur any Indebtedness or issue any shares of Disqualified
Stock, other than Non-Recourse Indebtedness. If at any time an Unrestricted
Subsidiary becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary
shall be deemed to be Incurred by a Restricted Subsidiary as of such date (and,
if such Indebtedness is not permitted to be Incurred as of such date under this
Section 9.01, the Borrower shall be in Default of this Section 9.01).






--------------------------------------------------------------------------------

107



(g)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date
the Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency, and the refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of the refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced. Notwithstanding any
other provision of this Section 9.01, the maximum amount of Indebtedness that
the Borrower may Incur pursuant to this Section 9.01 shall not be deemed to be
exceeded solely as a result of fluctuations in the exchange rate of currencies.
The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which the Refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.
SECTION 9.02.    Limitation on Restricted Payments. The Borrower will not, and
will not permit any of its Restricted Subsidiaries, directly or indirectly, to:
(a)    pay any dividend or make any distribution on or in respect of its Capital
Stock (including any payment in respect of its Capital Stock in connection with
any merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) except:
(i)    dividends or distributions payable in Capital Stock of the Borrower
(other than Disqualified Stock) or in options, warrants or other rights to
purchase Capital Stock of the Borrower; and
(ii)    dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and if the Restricted Subsidiary is not a Wholly-Owned Subsidiary,
to its other holders of Capital Stock on a pro rata basis);
(b)    purchase, redeem, retire or otherwise acquire for value any Capital Stock
of the Borrower or any direct or indirect parent of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than in exchange for
Capital Stock of the Borrower or any direct or indirect parent of the Borrower
(other than Disqualified Stock));
(c)    purchase, repurchase, redeem, defease or otherwise acquire or retire for
value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Subordinated Obligations, Guarantor Subordinated Obligations,
Existing 2019 Senior Notes, New Senior Notes or any Refinancing Indebtedness
thereof or other unsecured notes or Indebtedness for borrowed money Incurred
after the Effective Date (other than the purchase, repurchase, redemption,
defeasance or other acquisition or retirement of (i) such Indebtedness purchased
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of purchase,
repurchase, redemption,






--------------------------------------------------------------------------------

108



defeasance or other acquisition or retirement, and (ii) Existing Subordinate
Notes using the proceeds of New Senior Notes issued after the Effective Date);
or
(d)    make any Restricted Investment in any Person;
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(a) through (d) of this paragraph being referred to herein as a “Restricted
Payment”), if at the time the Borrower or such Restricted Subsidiary makes such
Restricted Payment:
(i)    a Default shall have occurred and be continuing (or would result
therefrom); or
(ii)    the Borrower is not able to Incur an additional $1.00 of Indebtedness
pursuant to Section 9.01(a) after giving effect, on a pro forma basis, to the
Restricted Payment; or
(iii)    the aggregate amount of the Restricted Payment and all other Restricted
Payments made subsequent to the Effective Date would exceed the sum of:
(A)    50% of Consolidated Net Income for the period (treated as one accounting
period) from July 1, 2013, to the end of the most recent fiscal quarter ending
prior to the date of such Restricted Payment for which financial statements are
in existence (or, in case such Consolidated Net Income is a deficit, minus 100%
of such deficit);
(B)    100% of the aggregate Net Cash Proceeds received by the Borrower from the
issue or sale of its Capital Stock (other than Disqualified Stock) or other
capital contributions subsequent to the Effective Date (other than Net Cash
Proceeds received from an issuance or sale of such Capital Stock to a Subsidiary
of the Borrower or an employee stock ownership plan, option plan or similar
trust to the extent such sale to an employee stock ownership plan, option plan
or similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination);
(C)    the amount by which Indebtedness of the Borrower or its Restricted
Subsidiaries is reduced on the Borrower’s balance sheet upon the conversion or
exchange (other than by a Subsidiary of the Borrower) subsequent to the
Effective Date of any Indebtedness of the Borrower or its Restricted
Subsidiaries convertible into or exchangeable for Capital Stock (other than
Disqualified Stock) of the Borrower (less the amount of any cash, or the fair
market value of any other property, distributed by the Borrower upon such
conversion or exchange); and






--------------------------------------------------------------------------------

109



(D)    the amount equal to payments received by the Borrower or any Restricted
Subsidiary in respect of, or the net reduction in, Restricted Investments made
by the Borrower or any of its Restricted Subsidiaries in any Person resulting
from:
(1)    repurchases or redemptions of such Restricted Investments by the Persons
in which such Restricted Investments are made, proceeds realized upon the sale
of such Restricted Investments to unaffiliated purchasers or payments in respect
of such Restricted Investments, whether through interest payments, principal
payments, dividends, distributions or otherwise, by such Persons to the Borrower
or any Restricted Subsidiary; or
(2)    the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Borrower or any Restricted Subsidiary in such
Unrestricted Subsidiary;
which amount in each case under clause (D) was included in the calculation of
the amount of Restricted Payments; provided that no amount will be included
under clause (D) to the extent it is already included in Consolidated Net
Income.
The foregoing provisions will not prohibit:
(a)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock, Disqualified Stock or Subordinated Obligations or
Guarantor Subordinated Obligations or Existing 2019 Senior Notes, New Senior
Notes or any Refinancing Indebtedness thereof or other unsecured notes or
Indebtedness for borrowed money Incurred after the Effective Date made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary or an employee stock ownership plan
or similar trust to the extent such sale to an employee stock ownership plan or
similar trust is financed by loans from or Guaranteed by the Borrower or any
Restricted Subsidiary unless such loans have been repaid with cash on or prior
to the date of determination); provided that (i) such purchase, repurchase,
redemption, defeasance, acquisition or retirement will be excluded in subsequent
calculations of the amount of Restricted Payments and (ii) the Net Cash Proceeds
from such sale of Capital Stock will be excluded from clause (iii)(B) above;
(b)     any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Obligations or Guarantor Subordinated Obligations or
Existing 2019 Senior Notes, New Senior Notes or any Refinancing Indebtedness
thereof or other unsecured notes or Indebtedness for borrowed money Incurred
after the Effective Date made by exchange for, or out of the proceeds of (1) in
the case of Existing Subordinate Notes, the sale of New Senior Notes, (2) in the
case of Subordinated Obligations or Guarantor Subordinated Obligations, the
substantially concurrent sale of, Subordinated Obligations or any purchase,






--------------------------------------------------------------------------------

110



repurchase, redemption, defeasance or other acquisition or retirement of
Guarantor Subordinated Obligations made by exchange for or out of the proceeds
of the substantially concurrent sale of Guarantor Subordinated Obligations or
(3) in the case of the Existing 2019 Senior Notes, New Senior Notes or any
Refinancing Indebtedness thereof or other unsecured notes or Indebtedness for
borrowed money Incurred after the Effective Date, the substantially concurrent
sale of, unsecured Indebtedness that, in each case, is permitted to be Incurred
under Section 9.01 and that in each case constitutes Refinancing Indebtedness;
provided that such purchase, repurchase, redemption, defeasance, acquisition or
retirement will be excluded in subsequent calculations of the amount of
Restricted Payments;
(c)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Stock of the Borrower or a Restricted Subsidiary made
by exchange for or out of the proceeds of the substantially concurrent sale of
Disqualified Stock of the Borrower or such Restricted Subsidiary, as the case
may be, that, in each case, is permitted to be Incurred under Section 9.01 and
that in each case constitutes Refinancing Indebtedness; provided that such
purchase, repurchase, redemption, defeasance, acquisition or retirement will be
excluded in subsequent calculations of the amount of Restricted Payments;
(d)    dividends paid within 60 days after the date of declaration if at such
date of declaration such dividends would have complied with this Section 9.02;
provided that such dividends will be included in subsequent calculations of the
amount of Restricted Payments;
(e)    so long as no Default or Event of Default has occurred and is continuing,
(i)    the purchase, redemption or other acquisition, cancellation or retirement
for value of Capital Stock, or options, warrants, equity appreciation rights or
other rights to purchase or acquire Capital Stock of the Borrower or any
Restricted Subsidiary or any direct or indirect parent of the Borrower held by
any existing or former employees or directors of the Borrower or any Subsidiary
of the Borrower or their assigns, estates or heirs, in each case in accordance
with the terms of employee stock option or stock purchase agreements or other
agreements to compensate employees or directors; provided that such purchases,
redemptions, acquisitions, cancellations or retirements pursuant to this clause
will not exceed $2,000,000 in the aggregate during any calendar year; provided
further, however, that the amount of any such purchases, redemptions,
acquisitions, cancellations or retirements will be included in subsequent
calculations of the amount of Restricted Payments; and
(ii)    loans or advances to employees or directors of the Borrower or any
Subsidiary of the Borrower the proceeds of which are used to purchase Capital
Stock of the Borrower, in an aggregate amount not in excess of $2,000,000 at any
one time outstanding; provided that the amount of such loans and advances will
be included in subsequent calculations of the amount of Restricted Payments;
(f)    so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Borrower issued in accordance with the terms of this
Agreement to the extent such dividends






--------------------------------------------------------------------------------

111



are included in the definition of “Consolidated Interest Expense;” provided that
the payment of such dividends will be excluded in subsequent calculations of the
amount of Restricted Payments;
(g)    repurchases of Capital Stock deemed to occur upon the exercise of stock
options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise price thereof; provided that such
repurchases will be excluded from subsequent calculations of the amount of
Restricted Payments;
(h)    the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Subordinated Obligation or any Existing 2019 Senior
Notes, New Senior Notes or any Refinancing Indebtedness thereof or other
unsecured notes or Indebtedness for borrowed money Incurred after the Effective
Date at a purchase price not greater than (i) 101% of the principal amount of
such Indebtedness in the event of a Change of Control in accordance with
provisions similar to Section 9.12 or (ii) 100% of the principal amount thereof
in accordance with provisions similar to Section 9.06; provided that, prior to
or simultaneously with such purchase, repurchase, redemption, defeasance or
other acquisition or retirement, the Borrower has made the Change of Control
Offer or Asset Disposition Offer, as applicable, as required with respect to the
Loans and has completed the prepayment of all Loans held by Lenders electing to
be prepaid in connection with such Change of Control Offer or Asset Disposition
Offer; provided that such repurchases, redemptions, defeasances or other
acquisitions or retirements will be excluded from subsequent calculations of the
amount of Restricted Payments;
(i)    any redemption of share purchase rights at a redemption price not to
exceed $0.01 per right; provided that such redemption will be included in
subsequent calculations of the amount of Restricted Payments;
(j)    the payment of cash in lieu of fractional shares of Capital Stock in
connection with any transaction otherwise permitted under this Agreement;
provided that such payment will be included in subsequent calculations of the
amount of Restricted Payments;
(k)    payments to dissenting stockholders not to exceed $5,000,000 (x) pursuant
to applicable law or (y) in connection with the settlement or other satisfaction
of legal claims made pursuant to or in connection with a consolidation, merger
or transfer of assets in connection with a transaction that is not prohibited by
this Agreement; provided that such payments will be included in subsequent
calculations of the amount of Restricted Payments;
(l)    Restricted Payments in an amount not to exceed $25,000,000; provided that
the amount of the Restricted Payments will be included in subsequent
calculations of the amount of Restricted Payments; and
(m)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of the Existing Subordinate Notes made in exchange for, or out of the
net proceeds of New Senior Notes issued after the Effective Date; provided that
such purchase, repurchase, redemption, defeasance, acquisition or retirement
will be excluded in subsequent calculations of the amount of Restricted
Payments.






--------------------------------------------------------------------------------

112



The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount and any
non-cash Restricted Payment shall be determined conclusively by the Board of
Directors of the Borrower acting in good faith, such determination to be based
upon an opinion or appraisal issued by an accounting, appraisal or investment
banking firm of national standing if such fair market value is estimated in good
faith by the Board of Directors of the Borrower to exceed $25,000,000.
SECTION 9.03.    Limitation on Liens. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, create, Incur or
suffer to exist any Lien (other than Permitted Liens) upon any of its property
or assets (including Capital Stock of Restricted Subsidiaries), whether owned on
the date of this Agreement or acquired thereafter, which Lien secures any
Indebtedness. Notwithstanding any other provision hereof, the Borrower will not
Incur or permit its Restricted Subsidiaries to Incur any Indebtedness under the
First Lien Credit Agreements or other Indebtedness secured by Prior Liens if,
after giving effect to such Incurrence, the aggregate outstanding amount or, in
the case of letters of credit, the amount available to be drawn thereunder, of
all Indebtedness under the First Lien Credit Agreements constituting principal
and undrawn letters of credit and all other Indebtedness constituting principal
and undrawn letters of credit secured by Prior Liens (in each case, excluding
any Hedging Obligations and obligations in respect of treasury management
services that do not constitute Indebtedness) would exceed the greater of (a)
$450,000,000 and (b) an amount equal to 27.5% of the Proved PV-10 Value at the
time of such Incurrence.
SECTION 9.04.    Limitation on Sale/Leaseback Transactions. The Borrower will
not, and will not permit any Restricted Subsidiary to, enter into any
Sale/Leaseback Transaction with respect to any property unless:
(a)    the Borrower or such Restricted Subsidiary would be entitled to (i) Incur
Indebtedness in an amount equal to the Attributable Indebtedness with respect to
such Sale/Leaseback Transaction pursuant to Section 9.01 and (ii) create a Lien
on such property securing such Attributable Indebtedness pursuant to Section
9.03;
(b)    the net proceeds received by the Borrower or any Restricted Subsidiary in
connection with such Sale/Leaseback Transaction are at least equal to the fair
market value (as determined by the Board of Directors) of such property; and
(c)    to the extent the Sale/Leaseback Transaction involves an Asset
Disposition, the Borrower applies the proceeds of such transaction in compliance
with Section 9.06.
SECTION 9.05.    Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:






--------------------------------------------------------------------------------

113



(a)    pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower or any Restricted
Subsidiary (the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on Common Stock and any subordination of any such Indebtedness or other
obligations being deemed not to constitute such encumbrances or restrictions);
(b)    make any loans or advances to the Borrower or any Restricted Subsidiary
(the subordination of loans or advances made to the Borrower or any Restricted
Subsidiary to other Indebtedness Incurred by the Borrower or any Restricted
Subsidiary being deemed not to constitute such an encumbrance or restriction);
or
(c)    transfer any of its property or assets to the Borrower or any Restricted
Subsidiary.
The preceding provisions will not prohibit:
(i)    any encumbrance or restriction pursuant to an agreement in effect at or
entered into on the date of this Agreement, including, without limitation, the
First Lien Credit Agreements, the indenture governing the Second Lien Notes and
the supplemental indentures governing the Existing Notes and the New Senior
Notes in effect on such date;
(ii)    any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Capital Stock or Indebtedness Incurred
by a Restricted Subsidiary on or before the date on which the Restricted
Subsidiary was acquired by the Borrower (other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Borrower or in contemplation of the
transaction or transactions) and outstanding on such date; provided that any
such encumbrance or restriction shall not extend to any assets or property of
the Borrower or any other Restricted Subsidiary other than the assets and
property so acquired;
(iii)    any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refunding, replacement or refinancing of
Indebtedness Incurred pursuant to an agreement referred to in clause (i) or (ii)
of this paragraph or this clause (iii) or contained in any amendment to an
agreement referred to in clause (i) or (ii) of this paragraph or this clause
(iii), including successive refundings, replacements or refinancings; provided
that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement are no less favorable in any material
respect to the Lenders than the encumbrances and restrictions contained in such
agreements referred to in clauses (i) or (ii) of this paragraph on the date of
this Agreement or the date such Restricted Subsidiary became a Restricted
Subsidiary, whichever is applicable;
(iv)    in the case of clause (c) of the first paragraph of this Section 9.05,
any encumbrance or restriction:






--------------------------------------------------------------------------------

114



(A)    that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract;
(B)    contained in mortgages, pledges or other security agreements permitted
under this Agreement securing Indebtedness of the Borrower or a Restricted
Subsidiary to the extent such encumbrances or restrictions restrict the transfer
of the property subject to such mortgages, pledges or other security agreements;
or
(C)    pursuant to customary provisions restricting dispositions of real
property interests set forth in any reciprocal easement agreements of the
Borrower or any Restricted Subsidiary;
(v)    (A) purchase money obligations for property acquired in the ordinary
course of business and (B) Capital Lease Obligations permitted under this
Agreement, in each case, that impose encumbrances or restrictions of the nature
described in clause (c) of the first paragraph of this Section 9.05 on the
property so acquired;
(vi)    any restriction with respect to a Restricted Subsidiary (or any of its
property or assets) imposed pursuant to an agreement entered into for the direct
or indirect sale or disposition of all or substantially all the Capital Stock or
assets of such Restricted Subsidiary (or the property or assets that are subject
to such restriction) pending the closing of such sale or disposition;
(vii)    customary encumbrances or restrictions imposed pursuant to any
agreement referred to in the definition of “Permitted Business Investment;”
(viii)    net worth provisions in leases and other agreements entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business;
and
(ix)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation or order.
SECTION 9.06.    Limitation on Sales of Assets and Subsidiary Stock. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
make any Asset Disposition unless:
(a)    the Borrower or the Restricted Subsidiary, as the case may be, receives
consideration at the time of the Asset Disposition at least equal to the fair
market value of the assets subject to the Asset Disposition (determined on the
date of contractually agreeing to such Asset Disposition), as determined in good
faith by senior management of the Borrower or, if the consideration with respect
to such Asset Disposition exceeds $10,000,000, the Board of Directors of the
Borrower (including as to the value of all non-cash consideration); and






--------------------------------------------------------------------------------

115



(b)    at least 75% of the consideration from the Asset Disposition received by
the Borrower or the Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents.
The Borrower or such Restricted Subsidiary, as the case may be, may elect to
apply all or any portion of the Net Available Cash from such Asset Disposition
either:
(i)    to prepay, repay, purchase, repurchase, redeem, defease or otherwise
acquire or retire Loans under this Agreement, Second Lien Notes, loans under the
First Lien Credit Agreements, Existing 2015 Senior Notes, Existing 2016 Senior
Notes or Existing Subordinate Notes within 365 days from the later of the date
of such Asset Disposition or the receipt of such Net Available Cash; provided
that, in connection with any prepayment, repayment, purchase, repurchase,
redemption, defeasance, or acquisition of Indebtedness pursuant to this clause
(c), the Borrower or such Restricted Subsidiary will retire such Indebtedness
and, in the case of revolving Indebtedness, will cause the related commitment
(if any) to be permanently reduced by an amount equal to the principal amount so
retired; or
(ii)    to invest in Additional Assets within 365 days from the later of the
date of such Asset Disposition or the receipt of such Net Available Cash;
provided that, pending the final application of any such Net Available Cash in
accordance with clauses (c) or (d) above, the Borrower and its Restricted
Subsidiaries may temporarily reduce Senior Indebtedness or otherwise invest such
Net Available Cash in any manner not prohibited by this Agreement.
Any Net Available Cash from Asset Dispositions that is not applied or invested
as provided in the preceding paragraph will be deemed to constitute “Excess
Proceeds.” On the 366th day after an Asset Disposition, if the aggregate amount
of Excess Proceeds exceeds $20,000,000, the Borrower must make an offer (an
“Asset Disposition Offer”) to all Lenders and, to the extent required by the
terms of the applicable governing documents of any Indebtedness secured by a
Prior Lien or by any other Pari Passu Debt (collectively, the “Subject Debt”),
to all holders of such Subject Debt, to prepay or purchase the maximum principal
amount of Loans and such Subject Debt to which the Asset Disposition Offer
applies that may be prepaid or purchased out of the Excess Proceeds, at an offer
price in cash in an amount equal to 100% of the principal amount of the Loans
and such Subject Debt plus accrued and unpaid interest to the date of purchase,
in accordance with the procedures established by the Administrative Agent for
the Loans or set forth in the Indenture or the agreements governing such Subject
Debt, as applicable; provided, that any such Asset Disposition Offer may be
deferred if (but only for so long as) the Borrower reasonably anticipates that
no prepayment of Loans and Subject Debt pursuant thereto would be permitted on
the Asset Disposition Purchase Date (as defined below) under the US First Lien
Credit Agreement (and the Borrower agrees that during the period of any such
deferral, the aggregate amount of cash and Cash Equivalents held by the Borrower
and its Subsidiaries shall not exceed $25,000,000). To the extent that the
aggregate amount of Loans and Subject Debt so validly offered for prepayment or
tendered and not properly withdrawn pursuant to an Asset Disposition Offer is
less than the Excess Proceeds, the Borrower may use






--------------------------------------------------------------------------------

116



any remaining Excess Proceeds for general corporate purposes, subject to the
other covenants contained in this Agreement. If the aggregate principal amount
of Loans offered for prepayment or surrendered by Lenders and other Subject Debt
surrendered by holders or lenders, collectively, exceeds the amount of Excess
Proceeds, the Administrative Agent shall select the Loans and Subject Debt to be
prepaid or purchased pro rata on the basis of the aggregate principal amount of
tendered Loans and Subject Debt. Upon completion of the Asset Disposition Offer,
the amount of Excess Proceeds will be reset at zero. For the avoidance of doubt,
in the event any Subject Debt requires a prepayment of Indebtedness rather than
an offer to prepay or repurchase Indebtedness, the foregoing references to
offers shall be deemed to refer to prepayments made in accordance with the terms
of such Subject Debt; if the provisions of any other Subject Debt provide for a
longer period for an offer to remain open or for payment to be made than is
provided hereunder (the “Later Debt”), then (1) the portion of the Excess
Proceeds that would be paid to holders of the Later Debt if all such holders
accepted the offer shall be set aside (the “Later Debt Proceeds”), (2) the Asset
Disposition Offer shall be conducted with respect to the remainder of such
Excess Proceeds as provided herein and (3) following the conclusion of the offer
and prepayment process for the Later Debt, any Later Debt Proceeds not applied
to prepay or purchase Later Debt shall be applied to prepay or purchase the
Loans or other Subject Debt of the holders thereof that accepted the Asset
Disposition Offer or an applicable offer for Later Debt in the amounts that
would have been paid to them had all the offers and prepayments been completed
at the same time with the same acceptances and rejections being made by all
applicable holders of Subject Debt.
The Asset Disposition Offer must remain open for a period of 20 Business Days
following its commencement, except to the extent that a longer period is
required by applicable law (the “Asset Disposition Offer Period”). No later than
five Business Days after the termination of the Asset Disposition Offer Period
(the “Asset Disposition Purchase Date”), the Borrower will prepay the principal
amount of Loans and purchase or prepay the principal amount of Subject Debt
required to be purchased or prepaid pursuant to the Asset Disposition Offer (the
“Asset Disposition Offer Amount”) or, if less than the Asset Disposition Offer
Amount has been so validly tendered, all Loans and Subject Debt validly tendered
in response to the Asset Disposition Offer; provided, that such purchase may be
deferred if and for so long as the prepayment of Loans and Subject Debt would be
prohibited under the US First Lien Credit Agreement (and the Borrower agrees
that during the period of any such deferral, the aggregate amount of cash and
Cash Equivalents held by the Borrower and its Subsidiaries shall not exceed
$25,000,000).
Each prepayment of Borrowings pursuant to this Section 9.06 shall be applied
ratably to the Loans included in the prepaid Borrowings. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
On or before the Asset Disposition Purchase Date, the Borrower must, to the
extent lawful, accept for payment, on a pro rata basis to the extent necessary,
the Asset Disposition Offer Amount of Loans and Subject Debt or portions of
Loans and Subject Debt so validly tendered and not properly withdrawn pursuant
to the Asset Disposition Offer, or if less than the Asset Disposition Offer
Amount has been validly tendered and not properly withdrawn, all Loans






--------------------------------------------------------------------------------

117



and Subject Debt so validly tendered and not properly withdrawn. The Borrower
shall make each prepayment under this Section 9.06 in accordance with Section
4.01 and shall in addition take any and all other actions required by the
agreements governing any Subject Debt that is being prepaid. The Borrower will
publicly announce the results of the Asset Disposition Offer on the Asset
Disposition Purchase Date.
For the purposes of this Section 9.06, the following will be deemed to be cash:
(i)    the assumption by the transferee of Indebtedness (other than Subordinated
Obligations or Disqualified Stock) of the Borrower or Indebtedness of a
Wholly-Owned Subsidiary (other than Guarantor Subordinated Obligations or
Disqualified Stock of any Wholly-Owned Subsidiary that is a Subsidiary
Guarantor) and the release of the Borrower or the Restricted Subsidiary from all
liability on such Indebtedness in connection with the Asset Disposition; and
(ii)    securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 60 days after consummation of the
Asset Disposition.
The Borrower will not, and will not permit any Restricted Subsidiary to, engage
in any Asset Swaps, unless:
(i)    at the time of entering into the Asset Swap and immediately after giving
effect to the Asset Swap, no Default or Event of Default shall have occurred and
be continuing or would occur as a consequence thereof;
(ii)    in the event the Asset Swap involves the transfer by the Borrower or any
Restricted Subsidiary of assets having an aggregate fair market value, as
determined by the Board of Directors of the Borrower in good faith, in excess of
$10,000,000, the terms of the Asset Swap have been approved by a majority of the
members of the Board of Directors of the Borrower; and
(iii)    in the event the Asset Swap involves the transfer by the Borrower or
any Restricted Subsidiary of assets having an aggregate fair market value, as
determined by the Board of Directors of the Borrower in good faith, in excess of
$25,000,000, the Borrower has received a written opinion from an independent
investment banking firm of nationally recognized standing that the Asset Swap is
fair to the Borrower or the Restricted Subsidiary, as the case may be, from a
financial point of view.
SECTION 9.07.    Limitation on Affiliate Transactions. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or conduct any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower (an “Affiliate Transaction”) unless:






--------------------------------------------------------------------------------

118



(a)    the terms of the Affiliate Transaction are not materially less favorable
to the Borrower or the Restricted Subsidiary, as the case may be, than those
that might reasonably have been obtained in a comparable transaction at the time
of such transaction on an arm’s-length basis from a Person that is not an
Affiliate of the Borrower;
(b)    in the event the Affiliate Transaction involves an aggregate
consideration in excess of $10,000,000, the terms of the transaction have been
approved by a majority of the members of the Board of Directors of the Borrower
having no personal stake in the transaction, if any (and such majority
determines that the Affiliate Transaction satisfies the criteria in clause (a)
above); and
(c)    in the event the Affiliate Transaction involves an aggregate
consideration in excess of $25,000,000, the Borrower has received a written
opinion from an independent investment banking, accounting or appraisal firm of
nationally recognized standing to the effect that the terms of the Affiliate
Transaction are not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at the time of such transaction
on an arm’s-length basis from a Person that is not an Affiliate of the Borrower.
The preceding paragraph will not apply to:
(a)     any Restricted Payment (other than a Restricted Investment) permitted to
be made pursuant to Section 9.02;
(b)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements
and other compensation arrangements, options to purchase Capital Stock of the
Borrower, restricted stock plans, long-term incentive plans, stock appreciation
rights plans, participation plans or similar employee plans and/or insurance and
indemnification arrangements provided to or for the benefit of employees and
directors approved by the Board of Directors of the Borrower;
(c)    loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries, but in
any event not to exceed $2,500,000 in the aggregate outstanding at any one time
with respect to all loans or advances made since the date of this Agreement;
(d)    any transaction between the Borrower and a Restricted Subsidiary or
between Restricted Subsidiaries and Guarantees issued by the Borrower or a
Restricted Subsidiary for the benefit of the Borrower or a Restricted
Subsidiary, as the case may be, in accordance with Section 9.01;
(e)    the performance of obligations of the Borrower or any of its Restricted
Subsidiaries under the terms of any agreement to which the Borrower or any of
its Restricted Subsidiaries is a party as of or on the date of this Agreement,
as these agreements may be amended, modified, supplemented, extended or renewed
from time to time; provided that any future amendment, modification, supplement,
extension or renewal entered into after the date of






--------------------------------------------------------------------------------

119



this Agreement will be so excluded only if its terms are not more
disadvantageous to the Lenders than the terms of the agreements in effect on the
date of this Agreement; or
(f)    any transaction with any Affiliate as contemplated by the Midstream Joint
Venture (including the ongoing transactions contemplated thereunder).
SECTION 9.08.    Limitation on Sale of Capital Stock of Restricted Subsidiaries.
The Borrower will not, and will not permit any Restricted Subsidiary to,
transfer, convey, sell, lease or otherwise dispose of any Capital Stock of any
Restricted Subsidiary or issue any of the Capital Stock of a Restricted
Subsidiary (other than, if necessary, shares of its Voting Stock constituting
directors’ qualifying shares) to any Person except:
(a)    to the Borrower or a Wholly-Owned Subsidiary; or
(b)    in compliance with Section 9.06 and if, immediately after giving effect
to such issuance or sale, such Restricted Subsidiary would continue to be a
Restricted Subsidiary.
Notwithstanding the preceding paragraph, the Borrower or any Restricted
Subsidiary may sell all of the Capital Stock of a Restricted Subsidiary as long
as the Borrower complies with the terms of Section 9.06.
SECTION 9.09.    Merger and Consolidation. The Borrower will not consolidate
with or merge with or into any other Person, or transfer all or substantially
all its properties and assets to another Person, unless:
(a)    the Borrower is the continuing or surviving Person in the consolidation
or merger; or
(b)    the Person (if other than the Borrower) formed by the consolidation or
into which the Borrower is merged or to which all or substantially all of the
Borrower’s properties and assets are transferred is a corporation, partnership,
limited liability company, business trust, trust or other legal entity organized
and validly existing under the laws of the United States, any state thereof or
the District of Columbia, and expressly assumes, by a supplement to this
Agreement, all of the Borrower’s obligations under the Notes and this Agreement;
and
(c)    immediately after the transaction and the Incurrence or anticipated
Incurrence of any Indebtedness to be Incurred in connection therewith, no Event
of Default exists; and
(d)    immediately after giving effect to such transaction, the continuing or
surviving Person would be able to Incur at least an additional $1.00 of
Indebtedness pursuant to Section 9.01(a); and
(e)    each Subsidiary Guarantor shall have by supplement to the Guaranty
Agreement confirmed that its Subsidiary Guarantee shall apply to such Person’s
obligations (if other than the Borrower) in respect of this Agreement and the
Notes and shall continue to be in effect; and






--------------------------------------------------------------------------------

120



(f)    a certificate of a Responsible Officer is delivered to the Administrative
Agent to the effect that the conditions set forth above have been satisfied and
an opinion of counsel reasonably acceptable to the Administrative Agent has been
delivered to the Administrative Agent to the effect that the conditions set
forth above have been satisfied.
For purposes of the first paragraph of this Section 9.09, the sale, lease,
conveyance, assignment, transfer, or other disposition of all or substantially
all of the properties and assets of one or more Subsidiaries of the Borrower,
which properties and assets, if held by the Borrower instead of its
Subsidiaries, would constitute all or substantially all of the properties and
assets of the Borrower on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties and assets of the
Borrower.
Notwithstanding clauses (c) and (d) above and clause (a)(ii) below, (x) any
Restricted Subsidiary may consolidate with, merge into or transfer all or part
of its properties and assets to the Borrower or another Restricted Subsidiary
and (y) the Borrower may merge with an Affiliate incorporated solely for the
purpose of reincorporating the Borrower in another jurisdiction; provided that,
in the case of a Restricted Subsidiary that merges into the Borrower, the
Borrower will not be required to comply with clause (e) above.
The Borrower will not permit any Subsidiary Guarantor to consolidate with or
merge with or into any Person (other than another Subsidiary Guarantor) and will
not permit the conveyance, transfer or lease of substantially all of the assets
of any Subsidiary Guarantor (other than to another Subsidiary Guarantor) unless:
(a)    (i) the Person formed by the consolidation or into which the Subsidiary
Guarantor merged or to which all or substantially all of the Subsidiary
Guarantor’s properties and assets are transferred is a corporation, partnership,
limited liability company, business trust, trust or other legal entity organized
and validly existing under the laws of the United States, any state thereof, or
the District of Columbia and such Person (if not such Subsidiary Guarantor) will
expressly assume, by supplement to the Guaranty Agreement, all the obligations
of such Subsidiary Guarantor under its Subsidiary Guarantee; (ii) immediately
after the transaction and the Incurrence or anticipated Incurrence of any
Indebtedness to be Incurred in connection therewith, no Event of Default exists;
and (iii) the Borrower will deliver to the Administrative Agent a certificate of
a Responsible Officer and an opinion of counsel reasonably acceptable to the
Administrative Agent, each to the effect that the conditions set forth above
have been satisfied; or
(b)    the transaction is made in compliance with Section 9.06.
SECTION 9.10.    Limitation on Lines of Business. The Borrower will not, and
will not permit any Restricted Subsidiary to, engage in any business other than
the Oil and Gas Business.
SECTION 9.11.    Payments for Consent. Neither the Borrower nor any of its
Restricted Subsidiaries will, directly or indirectly, pay or cause to be paid
any consideration, whether by way of interest, fees or otherwise, to any Lender
for or as an inducement to any






--------------------------------------------------------------------------------

121



consent, waiver or amendment of any of the terms or provisions of this Agreement
or the Notes unless such consideration is offered to be paid or is paid to all
Lenders that consent, waive or agree to amend in the time frame set forth in the
documents relating to such consent, waiver or amendment.
SECTION 9.12.    Offer to Repurchase Upon Change of Control.
(a)    If a Change of Control occurs, the Borrower will be required to offer to
prepay, at the election of each Lender, all or any part of the Loans held by
such Lender plus accrued and unpaid interest, if any, to the date of prepayment,
together with a premium equal to 1% of the principal amount of the Loans such
Lender elects to have prepaid.
(b)    Within 30 days following any Change of Control, unless the Borrower has
previously prepaid all the Loans, the Borrower will, pursuant to procedures
established by the Administrative Agent, make an offer to each Lender (the
“Change of Control Offer”) to prepay Loans on a date specified by the Borrower
(which shall be no earlier than 30 days nor later than 60 days from the date
such notice is mailed) (the “Change of Control Payment Date”).
(c)    On the Change of Control Payment Date, the Borrower will prepay the Loans
offered for prepayment by the Lenders. Each prepayment of Borrowings pursuant to
this Section 9.12 shall be applied ratably to the Loans included in the prepaid
Borrowings. Prepayments shall be accompanied by accrued interest to the extent
required by Section 3.02.
(d)    A Change of Control Offer may be made in advance of a Change of Control,
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of the making of the Change of Control
Offer.
SECTION 9.13.    Negative Pledge Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any contract, agreement or understanding which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its Oil
and Gas Properties or its equity interests in Restricted Subsidiaries in favor
of the Administrative Agent, the Collateral Agent and the Secured Parties, or
which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement,
the Security Instruments, the First Lien Credit Agreements or the First Lien
Security Instruments, (b) Indebtedness permitted by Section 9.01 secured by
Liens permitted by Section 9.03 (but only to the extent related to the Property
on which such Liens were created), or any contract, agreement or understanding
creating Liens permitted by Section 9.03 (but only to the extent related to the
Property on which such Liens were created), (c) any leases or licenses or
similar contracts as they affect any Oil and Gas Property or Lien subject to a
lease or license or (d) any restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the equity or Oil and Gas Property of
such Restricted Subsidiary (or the Oil and Gas Property that is subject to such
restriction) pending the closing of such sale or disposition.






--------------------------------------------------------------------------------

122



ARTICLE X
Events of Default; Remedies
SECTION 10.01.    Events of Default. Any of the following events shall
constitute an “Event of Default”:
(a)    failure to pay principal of or premium, if any, on any Loan when due;
(b)    failure to pay any interest on any Loan when due, which failure continues
for 30 calendar days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to the provisions hereof or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (or, to the extent
that any such representation and warranty is qualified by materiality, any such
representation and warranty (as so qualified) shall proved to have been
incorrect in any respect when made or deemed made);
(d)    failure by the Borrower or any Restricted Subsidiary to comply with its
obligations under Section 8.02, Section 8.03 (as to the existence of the
Borrower or such Restricted Subsidiary only), Section 8.13 or 9.09, or to make
an Change of Control Offer, Asset Disposition Offer or prepayment pursuant
thereto when required to do so by the terms hereof;
(e)    failure by the Borrower to comply with any of its obligations under
Article IX (other than a failure to comply with Section 9.09 which is covered by
clause (d) above, or with any requirement of Section 9.06 or 9.12 that is
covered by clause (d) above), which failure or breach continues for 30 calendar
days after there has been given, by registered or certified mail, to the
Borrower by the Administrative Agent or to the Borrower and the Administrative
Agent by Lenders holding at least 25% in principal amount of the outstanding
Loans a written notice specifying such default or breach and requiring it to be
remedied and stating that such notice is a “Notice of Default” under this
Agreement;
(f)    failure to perform, or breach of, any other covenant of the Borrower in
this Agreement or any other Loan Document, which failure or breach continues for
60 calendar days after there has been given, by registered or certified mail, to
the Borrower by the Administrative Agent or to the Borrower and the
Administrative Agent by Lenders holding at least 25% in principal amount of the
outstanding Loans a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” under this Agreement;
(g)     any nonpayment at maturity or other default (beyond any applicable grace
period) under any agreement or instrument relating to any other Indebtedness of
the Borrower or a Significant Subsidiary, the unpaid principal amount of which
is not less than $15,000,000,






--------------------------------------------------------------------------------

123



which default results in the acceleration of the maturity of the Indebtedness
prior to its Stated Maturity or occurs at the final maturity thereof;
(h)     the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Borrower or a Significant Subsidiary in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or (ii) a decree or order
adjudging the Borrower or a Significant Subsidiary a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment, or composition of or in respect of the Borrower or a Significant
Subsidiary under any applicable federal or state law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator, or other similar official
of the Borrower (or a Significant Subsidiary) or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of 60 consecutive calendar days;
(i)    the commencement by the Borrower or a Significant Subsidiary of a
voluntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization, or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree or order for relief in respect of the Borrower or a
Significant Subsidiary in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization, or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief with respect to the Borrower or a Significant
Subsidiary under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator, or other similar official of the
Borrower (or a Significant Subsidiary) or of any substantial part of its
property pursuant to any such law, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of corporate action by the
Borrower or a Significant Subsidiary in furtherance of any such action;
(j)    failure by the Borrower or any Significant Subsidiary or group of
Restricted Subsidiaries that, taken together (as of the latest audited
consolidated financial statements for the Borrower and its Restricted
Subsidiaries), would constitute a Significant Subsidiary to pay final judgments
aggregating in excess of $15,000,000 (net of any amounts that a reputable and
creditworthy insurance company has acknowledged liability for in writing), which
judgments are not paid, discharged or stayed for a period of 60 calendar days;
or
(k)    any of the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Subsidiary Guarantor party thereto or shall be
repudiated by any of them in writing, or any of the Security Instruments with
respect to any Collateral, individually or in the aggregate, having a fair
market value in excess of $25,000,000 shall cease to create a valid and
perfected Lien of the priority






--------------------------------------------------------------------------------

124



required thereby on any of the collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or the Borrower
or any Restricted Subsidiary or any of their Affiliates shall so state in
writing.
SECTION 10.02.    Remedies. (a) In the case of an Event of Default other than
one described in Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees, premium and other obligations of the
Borrower and the Subsidiary Guarantors accrued hereunder and under the Notes and
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Subsidiary Guarantor; and in case of an Event of Default
described in Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Subsidiary Guarantors accrued hereunder and
under the Notes and the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower and each Subsidiary Guarantor.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c)    All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of any Loans and Notes, whether
by acceleration or otherwise, shall be applied:
(i)    first, pro rata to payment or reimbursement of that portion of the
Secured Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent, Arrangers and other Agents, each in their capacity as
such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Secured Indebtedness constituting fees, premium, expenses and indemnities
payable to the Lenders;
(iii)    third, pro rata to payment of accrued interest on the Loans;
(iv)    fourth, to payment of principal outstanding on the Loans;
(v)    fifth, pro rata to any other Secured Indebtedness; and






--------------------------------------------------------------------------------

125



(vi)    sixth, any excess, after all of the Secured Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
ARTICLE XI
The Agents
SECTION 11.01.    Appointment; Powers. Each of the Lenders hereby irrevocably
appoints each of the Administrative Agent and the Collateral Agent as its agent
and authorizes each of them to take such actions on its behalf and to exercise
such powers as are delegated to it by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
SECTION 11.02.    Duties and Obligations of Agents. The Agents shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) no Agent shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (the use of the term “agent” herein and
in the other Loan Documents with reference to an Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, each Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by any
bank serving as an Agent or any of its Affiliates in any capacity. No Agent
shall be deemed to have any knowledge of any Default unless and until written
notice thereof is received by such Agent from the Borrower or a Lender, and no
Agent shall be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or those conditions
precedent expressly required to be to such Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article 6,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative






--------------------------------------------------------------------------------

126



Agent shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.
SECTION 11.03.    Action by an Agent. No Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Majority
Lenders or the Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02) and in all cases an Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (a) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02), or, in the case of the
Collateral Agent, instructions from the Administrative Agent, specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid
and any action taken or failure to act pursuant thereto by an Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
an Agent shall take such action with respect to such Default as shall be
directed by the requisite Lenders (or, in the case of the Collateral Agent, as
directed by the Administrative Agent) in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until an
Agent shall have received such directions, such Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall an Agent be required to take any action which
exposes such Agent to personal liability or which is contrary to this Agreement,
the Loan Documents or applicable law. If a Default has occurred and is
continuing, neither the Syndication Agent nor the Co-Documentation Agents shall
have any obligation to perform any act in respect thereof. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise no Agent shall be liable for any
action taken or not taken by it in its capacity as an Agent hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith including
its own ordinary negligence, except for its own gross negligence or willful
misconduct.
SECTION 11.04.    Reliance by the Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon and each of the Borrower and the Lenders hereby
waives the right to dispute such Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by such Agent. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel,






--------------------------------------------------------------------------------

127



accountants or experts. Each Agent may deem and treat the payee of any Note as
the holder thereof for all purposes hereof unless and until a written notice of
the assignment or transfer thereof permitted hereunder shall have been filed
with the Administrative Agent.
SECTION 11.05.    Subagents. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each of the
Administrative Agent and the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this Article 11 shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent, the Collateral Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
SECTION 11.06.    Resignation of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in the
United States, or an Affiliate of any such bank. If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the 30th day after
the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective and the Majority Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Majority Lenders appoint a successor
Agent. Upon the acceptance of its appointment as Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this ARTICLE 11 and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
SECTION 11.07.    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.
SECTION 11.08.    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to






--------------------------------------------------------------------------------

128



which it is a party. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder. The Agents shall
not be required to keep themselves informed as to the performance or observance
by the Borrower or any of its Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the
Properties or books of the Borrower or its Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, no Agent or Arranger,
Bookrunner or Co-Manager shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of such Agent or any of its Affiliates. In this regard, each
Lender acknowledges that Cravath, Swaine & Moore LLP is acting in this
transaction as special counsel to the Administrative Agent only. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
SECTION 11.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, directly or through the Collateral Agent:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Indebtedness that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Section 12.03) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent or the Collateral
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and the Collateral Agent and their
agents and counsel, and any other amounts due the Agents under Section 12.03.






--------------------------------------------------------------------------------

129



Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Indebtedness or the rights of any Lender or to authorize
the Administrative Agent or the Collateral Agent to vote in respect of the claim
of any Lender in any such proceeding.
SECTION 11.10.    Authority Of Administrative Agent and Collateral Agent To
Release Collateral And Liens. Each Lender hereby, or by agreeing to be bound to
the Intercreditor Agreements, authorizes each of the Administrative Agent and
the Collateral Agent to release or subordinate any Oil and Gas Property (other
than, in the case of any such subordination (other than any subordination
thereof set forth in the First Lien Intercreditor Agreement), any Oil and Gas
Property of the type described in clauses (a), (b), (c), (e) and (f) of the
definition thereof) or other Collateral that is permitted to be sold,
Reclassified or released or be subject to a Lien pursuant to the terms of the
Loan Documents. Each Lender hereby, or by agreeing to be bound to the
Intercreditor Agreements, authorizes each of the Administrative Agent and the
Collateral Agent to execute and deliver to the Borrower, at the Borrower’s sole
cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with any sale, Reclassification or other disposition of Oil or Gas
Property or such other Collateral to the extent such sale, Reclassification or
other disposition is permitted by the terms of Section 9.06 or is otherwise
authorized by the terms of the Loan Documents.
SECTION 11.11.    The Arrangers, Bookrunners, Co-Managers, Syndication Agent and
Co-Documentation Agents. The Arrangers, Bookrunners, Co-managers, Syndication
Agent and Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
SECTION 12.01.    Notices. (a)Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 801 Cherry St, Suite 3700, Unit 19, Fort
Worth, Texas 76102, Attention: Vice President - Treasurer (Telecopy No. (817)
665-5016), with a copy to General Counsel (Telecopy No. (817) 668-5012);
(ii)    if to the Administrative Agent, to Credit Suisse AG, Agency Manager,
Eleven Madison Avenue, 23rd Floor, New York, NY 10010, (Telecopy No. (212)
322-2291), email: agency.loanops@credit-suisse.com;






--------------------------------------------------------------------------------

130



(iii)     if to the Collateral Agent, to The Bank of New York Mellon Trust
Company N.A., 601 Travis Street, 16th Floor, Houston, TX 77002 (Telecopy No.
(713) 483-6954), email: rafael.martinez@bnymellon.com; and
(iv)    if to any Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2, Article 3, Article 4 And Article 5
unless set forth herein or otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications and any such approval of procedures in respect of electronic
communications by any Lender or the Administrative Agent may be revoked at any
time by any such Lender or by the Administrative Agent. In connection with any
such revocation, if such Lender or the Administrative Agent elects not to
receive electronic communications (including those by electronic mail), then
such electronic communications (including electronic mail) shall not be a valid
method of delivering notices hereunder to such Person notwithstanding any
provision hereof to the contrary.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received by the recipient during its normal business hours.
The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile transmission
or other similar unsecured electronic methods, provided, however, that the
Collateral Agent shall have received an incumbency certificate listing persons
designated to give such instructions or directions and containing specimen
signatures of such designated persons, which such incumbency certificate shall
be amended and replaced whenever a person is to be added or deleted from the
listing. If any party elects to give the Collateral Agent e-mail or facsimile
instructions (or instructions by a similar electronic method), the Collateral
Agent understanding of such instructions shall be deemed controlling. The
Collateral Agent shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Collateral Agent’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction. Any party agrees to assume
all risks arising out of the use of such electronic methods to submit
instructions and directions to the Collateral Agent, including without
limitation the risk of the Collateral Agent acting on unauthorized instructions,
and the risk or interception and misuse by third parties.










--------------------------------------------------------------------------------

131



SECTION 12.02.    Waivers; Amendments. (a)No failure on the part of any party
hereto to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)    Neither this Agreement nor any provision hereof nor any Loan Document nor
any provision thereof may be waived, amended or modified except as expressly
provided in Section 2.08, 2.09 or 2.10 or pursuant to an agreement or agreements
in writing entered into by the Borrower and the Majority Lenders or by the
Borrower and the Administrative Agent with the consent of the Majority Lenders;
provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon or any fee or premium payable to any Lender, or reduce any other Secured
Indebtedness hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby;
(iii)    postpone the scheduled date of payment or prepayment of the principal
amount of any Loan (which, for the avoidance of doubt, shall not include any
mandatory prepayment pursuant to Section 3.05), or any interest thereon or any
fee or premium payable to any Lender or any other Secured Indebtedness hereunder
or under any other Loan Document, or reduce the amount of, waive or excuse any
such payment, or postpone or extend the Termination Date or the Maturity Date
applicable to any Loan, without the written consent of each Lender affected
thereby;
(iv)    change Section 4.01(b) or Section 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, in each case, without the
written consent of each Lender adversely affected thereby, or change Section
10.02(c) without the written consent of each Person entitled to distribution who
is adversely affected thereby;
(v)    release one or more Subsidiary Guarantors that in the aggregate account
for all or substantially all of the value of the Guarantees provided by
Subsidiaries under






--------------------------------------------------------------------------------

132



the Guarantee Agreement, including by limiting liability in respect thereof
(except as set forth in the Guaranty Agreement or Section 8.13(d)), or release
all or substantially all of the collateral subject to the Liens created by the
Security Instruments (other than as provided in Section 11.10), without the
written consent of each Lender;
(vi)    change the provisions of Section 12.04(b) to impose additional
restrictions on the ability of Lenders to assign their rights or obligations
under the Loan Documents without the written consent of each Lender affected
thereby;
(vii)    change any of the provisions of this Section 12.02(b) or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, in each case to the extent that such provision specifies that all
Lenders must make any determination or grant any consent hereunder or under any
other Loan Documents, without the written consent of each Lender;
(viii)    change the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, in each case without the written consent of each Lender (or
Lenders of such Class); or
(ix)    in the event Loans of one or more additional Classes shall have been
established pursuant to Section 2.08, 2.09 or 2.10, change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a majority in interest of each affected Class;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any other Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or such other Agent, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.11 (Subsidiaries)
shall be effective, after compliance with the requirements of Section 12.16,
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.
SECTION 12.03.    Expenses, Indemnity; Damage Waiver. (a)The Borrower shall pay
(i) all reasonable and substantiated out-of-pocket expenses incurred by the
Agents, the Arrangers, the Bookrunners and their Affiliates, including, without
limitation, the reasonable and substantiated fees, charges and disbursements of
one outside counsel for each of the Administrative Agent and the Collateral
Agent, applicable local outside counsel and other outside consultants for the
Administrative Agent and the Collateral Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities






--------------------------------------------------------------------------------

133



provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent and the Collateral Agent as to the rights
and duties of the Administrative Agent and the Collateral Agent and the Lenders
with respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and substantiated
out-of-pocket costs, expenses, Taxes, assessments and other charges incurred by
any Agent, Arranger or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, (iii) all
out-of-pocket expenses incurred by any Agent, Arranger, Bookrunner or Lender,
including the fees, charges and disbursements of any counsel for any Agent,
Arranger, Bookrunner or Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(a)    THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH ARRANGER, EACH BOOKRUNNER
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (II) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (III) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY SUBSIDIARY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (IV) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (V) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (VI) THE OPERATIONS OF THE BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES, (VII) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(VIII) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY
OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION,






--------------------------------------------------------------------------------

134



STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES,
(IX) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (X) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (Y) RELATE TO CLAIMS SOLELY
AMONG THE AGENTS, THE ARRANGERS, THE BOOKRUNNERS, THE CO-MANAGERS, THE LENDERS
OR ANY OF THEIR AFFILIATES (OTHER THAN CLAIMS DIRECTED AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, AN ARRANGER, BOOKRUNNER OR
CO-MANAGER IN ITS CAPACITY AS SUCH) AND THAT DID NOT ARISE FROM ANY ACT OR
OMISSION BY THE BORROWER OR ANY OF ITS AFFILIATES OR (Z) ARE IN RESPECT OF ANY
PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER DURING THE PERIOD AFTER
WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS HAVE OBTAINED POSSESSION OF SUCH
PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, AS
MORTGAGEE-IN-POSSESSION OR OTHERWISE) ( IT BEING UNDERSTOOD AND AGREED THAT THIS
CLAUSE (Z) SHALL NOT APPLY TO ANY ACTS OR OMISSIONS OF ANY SUCH PERSON IN THE
PERIOD DURING WHICH THE BORROWER RETAINS POSSESSION OF SUCH PROPERTY).
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or any Arranger, Bookrunner, Co-Manager under Section
12.03(a) or (b), each Lender severally agrees to pay to such Agent or such
Arranger, Bookrunner or Co-Manager, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent or
such Arranger, Bookrunner or Co-Manager in its capacity as such.






--------------------------------------------------------------------------------

135



(c)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.
(d)    All amounts due under this Section 12.03 shall be payable not later than
30 days after written demand therefor.
SECTION 12.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04 and Section 3.04(d).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in Section
12.04(c)) and, to the extent expressly contemplated hereby, the Agents, the
Arrangers, the Bookrunners, the Co-Managers and the Related Parties of the
Agents, the Arrangers, the Bookrunners, the Co-Managers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)  Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Administrative Agent (and
with notice to but without the consent of the Borrower), provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender immediately prior to giving effect to such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    the amount of the unused Commitment and Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall be a multiple of, and shall not be less than, $1,000,000 unless the
Administrative Agent otherwise consents;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;






--------------------------------------------------------------------------------

136



(C)    the parties to each assignment shall (1) execute and deliver an
Assignment and Assumption to the Administrative Agent (which shall notify the
Borrower of such assignment) via an electronic settlement system acceptable to
the Administrative Agent or (2) if previously agreed with the Administrative
Agent, manually execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 (which
fee may be waived or reduced in the sole discretion of the Administrative
Agent);
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and
(E)    in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower or any Affiliate of the
Borrower other than pursuant to Section 3.04(d).
(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower
and, as to entries pertaining to it, each Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), if applicable,
any written consent to






--------------------------------------------------------------------------------

137



such assignment required by Section 12.04(b) and any applicable tax forms, the
Administrative Agent shall accept such Assignment and Assumption and promptly
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 12.04(b).
(vi)    For the avoidance of doubt, each repurchase of Loans made in accordance
with Section 3.04(d) shall be deemed to be an assignment made in compliance with
this Section 12.04.
(c)    (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(d) and (f)
as though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the






--------------------------------------------------------------------------------

138



Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. No Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the identity of any participant or any
information relating to a participant’s interest in any obligations under any
Loan Document) except to the extent that such disclosure is necessary to
establish that any commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank, and this Section 12.04(d)
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 12.05.    Survival; Revival; Reinstatement. (a) All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any other Agent or any Lender may have had notice
or knowledge of any Default or any incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article 11 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Secured Indebtedness or proceeds
of any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Indebtedness so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.






--------------------------------------------------------------------------------

139



SECTION 12.06.    Counterparts; Integration; Effectiveness. (a) This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof (but do not supersede any
other provisions of any engagement, fee or similar letter between the Borrower
and one or more Agents or Affiliates of Agents that do not by the terms of such
documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 12.07.    Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. If it becomes illegal for any Lender to
hold or benefit from a Lien over real property pursuant to any law, such Lender
shall notify the Administrative Agent and disclaim any benefit of such security
interest to the extent of such illegality, but such illegality shall not
invalidate or render unenforceable such Lien for the benefit of each of the
other Lenders.
SECTION 12.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Restricted Subsidiary against any of and all the obligations
of the Borrower or any Restricted Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured.






--------------------------------------------------------------------------------

140



The rights of each Lender under this Section 12.08 are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.
SECTION 12.09.    GOVERNING LAW; JURISDICTION. (a) THIS AGREEMENT, THE NOTES AND
ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY
BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT BY IT OR
ANY OF ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE HEARD AND DETERMINED,
EXCLUSIVELY IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ANY OF ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION IN WHICH SUCH LOAN PARTY OR ANY OF
ITS PROPERTIES IS LOCATED, NOR SHALL ANYTHING IN THIS AGREEMENT AFFECT ANY RIGHT
THAT THE BORROWER MAY HAVE TO BRING ANY ACTION OR PROCEEDING IN ANOTHER
JURISDICTION SOLELY FOR THE PURPOSE OF ENFORCING A FINAL JUDGMENT AGAINST
ANOTHER PARTY BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
PARAGRAPH (B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR






--------------------------------------------------------------------------------

141



CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01
OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS
ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d)    EACH PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (III) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.




SECTION 12.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 12.11.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any securitization
or Swap Agreement relating to the Borrower and its obligations or any credit
insurance provider, (g) with the consent of the Borrower, (h) on a confidential
basis, to (1) any






--------------------------------------------------------------------------------

142



rating agency in connection with rating any credit facility provided hereunder
or (2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to any credit facility
provided hereunder, (i) to market data collectors, similar service providers to
the lending industry and service providers to the Administrative Agent or
Collateral Agent in connection with the administration, settlement and
management of this Agreement and the Loan Documents or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or a Subsidiary; provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 12.12.    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and, if applicable, the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall, except as provided below
in this Section, be canceled automatically and if theretofore paid shall be
credited by such Lender on the principal amount of the Secured Indebtedness (or,
to the extent that the principal amount of the Secured Indebtedness shall have
been or would thereby be paid in full, refunded by such Lender to the Borrower);
and (ii) in the event that the maturity of the Loans is accelerated by reason of
an election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Secured Indebtedness (or, to the extent
that the principal amount of the Secured Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,






--------------------------------------------------------------------------------

143



be amortized, prorated, allocated and spread throughout the actual full term of
the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time (A) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.07 and (B) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.07. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.
SECTION 12.13.    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
SECTION 12.14.    No Third Party Beneficiaries. This Agreement, the other Loan
Documents and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, the Agents, the Arrangers, the Bookrunners, the
Co-Managers, the Lenders and, to the extent provided herein, the Related Parties
of the foregoing Persons, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent,






--------------------------------------------------------------------------------

144



any Arranger, any Bookrunner, any Co-Manager or any Lender for any reason
whatsoever. There are no third party beneficiaries other than as expressly set
forth herein.
SECTION 12.15.    Flood Insurance Regulation. Notwithstanding any provision in
any Security Instrument to the contrary, in no event is any Building (as defined
in the applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulation) located in a special flood
hazard area included in the definition of “Mortgaged Property”, “Collateral” or
similar definition in any Security Instrument and no such Building or
Manufactured (Mobile) Home shall be encumbered by any such Security Instrument.
SECTION 12.16.    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
SECTION 12.17.    No Fiduciary Duty. The Agents, Arrangers, Bookrunners,
Co-Managers, Lenders and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lender Parties”), may have economic interests
that conflict with those of the Borrower and the Subsidiaries, their
stockholders and/or their Affiliates (collectively, solely for purposes of this
paragraph, the “Borrower Parties”). The Borrower agrees that nothing in the
Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and any Borrower Party, on the other.
The Borrower acknowledges and agrees that (a) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower Parties, on the other, and (b) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower Party with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender Party has advised, is currently advising or will advise any
Borrower Party on other matters) or any other obligation to any Borrower Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
any Borrower Party, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower Party, in
connection with such transaction or the process leading thereto.
SECTION 12.18.    Intercreditor Agreements. The Lenders acknowledge that the
obligations of the Borrower under the First Lien Credit Agreements, the Second
Lien Notes and Refinancing Indebtedness in respect thereof are and shall be
secured by Liens on assets of the Borrower and the other Loan Parties that
constitute Collateral under the Security Instruments and






--------------------------------------------------------------------------------

145



that the relative Lien priorities and other creditor rights of the Lenders
hereunder and the secured parties thereunder will be set forth in the
Intercreditor Agreements. Each Lender hereby acknowledges that it has received a
copy of each Intercreditor Agreement. Each Lender hereby irrevocably (a)
consents to the subordination and equalization, as applicable, of the Liens on
the Collateral securing the Secured Indebtedness on the terms set forth in the
Intercreditor Agreements, (b) authorizes and directs the Administrative Agent to
execute and deliver each Intercreditor Agreement and any documents relating
thereto, in each case on behalf of such Lender and without any further consent,
authorization or other action by such Lender, (c) agrees that, upon the
execution and delivery thereof, such Lender will be bound by the provisions of
each Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of such Intercreditor Agreement and (d)
agrees that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of an Intercreditor
Agreement. Each Lender hereby further irrevocably authorizes and directs the
Administrative Agent (i) to take such actions as shall be required to release
Liens on the Collateral in accordance with the terms of the Intercreditor
Agreements and (ii) to enter into such amendments, supplements or other
modifications to each Intercreditor Agreement in connection with any extension,
renewal, refinancing or replacement of any Secured Indebtedness and any
Indebtedness under the First Lien Credit Agreements, the Second Lien Notes or
any Refinancing Indebtedness in respect thereof as are reasonably acceptable to
the Administrative Agent to give effect thereto, in each case on behalf of such
Lender and without any further consent, authorization or other action by such
Lender. The Administrative Agent shall have the benefit of the provisions of
Article XI with respect to all actions taken by it pursuant to this Section or
in accordance with the terms of the Intercreditor Agreement to the full extent
thereof.
[SIGNATURES BEGIN ON NEXT PAGE]






--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.


QUICKSILVER RESOURCES INC., a Delaware corporation 

 
By:
/s/ John C. Regan
 
Name: John C. Regan
Title: Senior Vice President – Chief Financial Officer and Chief Accounting
Officer









--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative
Agent,


 
By:
/s/ Nupur Kumar
 
Name: Nupur Kumar
Title: Authorized Signatory



 
By:
/s/ Michael Spaight
 
Name: Michael Spaight
Title: Authorized Signatory















--------------------------------------------------------------------------------




ANNEX I


Name of Lender
Commitment
Credit Suisse AG, Cayman Islands Branch
$
625,000,000


TOTAL
$
625,000,000













